      Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD Page 1 of 192



                            CAUSE NO. 20-02-60191-CV

MELBA M. REVILLA, INDIVIDUALLY          §             IN THE DISTRICT COURT
AND AS REPRESENTATIVE OF THE            §
THE ESTATE OF JOSE LUIS REVILLA;        §
ANDREA CELESTE GARCIA;                  §
JOSE L. REVILLA, JR.,                   §
       Plaintiffs                       §
                                        §
VS.                                     §             79TH JUDICIAL DISTRICT
                                        §
NABORS INDUSTRIES, INC.;                §
                                        §
NABORS DRILLING TECHNOLOGIES            §
USA, INC.;                             §
                                       §
BRETT SCHELLENBERG, Individually       §
and as Vice Principal and Area Manager §
for NABORS INDUSTRIES, INC.,           §
                                       §
NABORS DRILLING, USA, INC.,            §
                                       §
H&E EQUIPMENT SERVICES, INC., and, §
                                       §
JLG INDUSTRIES, INC.                   §
        Defendants                     §              JIM WELLS COUNTY, TEXAS


                                      APPENDIX “A”

                           INDEX OF MATTERS BEING FILED

1.      02/07/20     Plaintiffs’ Original Petition with Requests for Disclosure/Jury Demand;
7.      02/24/20     Return of Service for Brett Schellenberg;
8.      03/06/20     Return of Service for Nabors Drilling Technologies USA, Inc.;
9.      03/06/20     Return of Service for Nabors Industries, Inc.;
10.     03/06/20     Return of Service for H&E Equipment Services;
12.     03/10/20     Answer, Jury Demand and Request for Disclosure by H&E Equipment
                     Services;
13.     03/16/20     Orig. Answer, Verified Denial and Affirmative Defenses of Nabors
                     Industries, Inc.;
14      03/16/20     Original Answers and Affirmative Defenses of Nabors Drilling
                     Technologies USA, Inc. and Brett Schellenberg;
15.     03/24/20     Plaintiffs’ First Amended Petition with Request for Disclosures;
26.     04/13/20     Original Answer, Verified Denial, and Affirmative Defenses of Defendant,
                     Nabors Industries, Inc. to Plaintiffs’ First Amended Petition;
      Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD Page 2 of 192




27.     04/13/20    Defendants Nabors Drilling Technologies USA, Inc.’s and Brett
                    Schellenberg’s Original Answers and Affirmative Defenses to Plaintiffs’
                    First Amended Petition;
28.     04/14/20    Plaintiffs’ Third Amended Petition with Request for Disclosures;
31.     04/16/20    Plaintiffs’ Fourth Amended Petition with Request for Disclosures;
34.     04/20/20    Return of Service on JLG Industries, Inc.
35.     04/22/20    H&E’s Motion to Return JLG Forklift to Service;
36.     04/22/20    H&E’s Proposed Order;
40.     04/28/20    Plaintiffs’ Fifth Amended Petition;
41.     04/28/20    Court’s Notice of Setting
42.     04/28/20    Return Of Service – Nabors Drilling
44.     05/11/20    Defendant JLG Industries, Inc.’s Special Appearance;
45.     05/11/20    Proposed Order Granting JLG Industries, Inc.’s Special Appearance;
46.     05/11/20    Plaintiffs’ Sixth Amended Petition;
47.     05/12/20    Defendant JLG Industries, Inc.’s Original Answer;
48.     05/15/20    Plaintiffs’ Seventh Amended Petition;
52.     05/20/20    Return Of Service – American Zurich Insurance
53.     05/20/20    Return Of Service - Sedgwick Claims Management
54.     05/27/20    Letter from Judge Terrell to all Counsel
57.     06/01/20    Plaintiffs’ Eighth Amended Petition with Requests for Disclosures;
59.     06/04/20    Rule 11 Agreement regarding written discovery;
62.     06/08/20    Signed Order on Defendant’s Motion to Release JLG Forklift back to
                    service;
65.     06/16/20    H&E Equipment’s Special Exceptions and Answer to Plaintiffs Eight
                    Amended Petition;
67.     06/23/20    Letter of Refusal;
68.     06/23/20    Return Of Service – JLG Manufacturing;
78.     07/24/20    Notice of Nonsuit – Nabors Defendants.




3875941v1


                                                2
     Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD Page 3 of....192


                                         tEB'W"                                                                                    Texas
                                                                                                                  Maricela Rinch'ei/D(^uty

                                            CAtfSE/NQi. |g4U|1f
                                                             |        'IS^^KijiSlRldE GDURT
      ,«iAS REmESENTATI\i OE JHl                            §'
      ^«E^AS:qFJOSE LUIS REmLA;                             §i k
      .AliSlRE^ GEL]®DEGi«IA;.                               §;
      JOSEliRE^LLAilBU,       Plaintiffi.                    |
                                                             §•
      ^'^s;                                                                         iuDicfAuoj§^®r
      :MA&QRSi MaiSTfOE^iiNG.'                               I
      MABORS. DRILLING: TECHNOLDGIES                         ,§.
      TO, ®Gy;                                               I
                                                    '        I
       BRETT SeWELLENgERQ, Iija^yWiiall^:                    I
       and as Vife Princiiial aiid; Area; Manager            §
       Ibr'NABGRS INDUSTRIES. INC:.                          I
                                                             I
       arid;                                            ■    f

       Hi&E E^iRMENTSERyiCESi INC:,                          §
                            Defendants                       I                       d©LJN:fYvT}E@; .


               PLAINTIFFS^ ORIGINALEETITION WITR RECpESfS FC«t BISGI^SXiEE


       TGkTHE HONORABLE JUDGE:OF SAIE!

                 NOW OQMSvPELBA M. REyiLLA (xxx-x3c^»fI25),

       ;of the        0®        ■: tLIIS ;REyitLA5;                      pLESTE ?GARGIA :^xy^-x333;^i afidy

       JOSE: L;. RJiyiLLA, JK. fxxxrxx-x                     ^sometimes;: heretn^r xyEeped to .as Plaintiff,;

       CGragamin@iaf]^;B:0RS: JNW                                  fs0|ii0|;ihjss tereinailprTefbrred'te :as; Peiepdanf

       NABORS INDUSTRIES); NABORS DRILLING TECHNCiLOGlES USAv iNCl,. CSOttmtes

       Eefeih#^ !t«'ed tp as Defendant NABORS DRILLING TECHNOLOGIES!; BRETT

      iSCHELLENBERO, IhdividnaUy and as Ym ^inGipal gnd Area. iManager lor NABORS

      .INDLMaES, INC. ^sometimes heremaftef refefi^ tp                         pefefid^t SCeELLENBiRG^t and.


I
                                                                                                            TapToeS




    DOC. 01
 Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD Page 4 of 192
                                                                                                          I5
                                                                                                          I
                                                                                                          1
                                                                                                           I
                                                                                                           i
                                                                                                           i
  H&E EQUIPMENT SERVICES, INC. (sometimes hereinafter referred to as Defendant H&E),                       >.
                                                                                                          ■;




                                                                                                          ;■




  and for caase of action would respectfully show unto this Honorable Court as follows;

                                            I. DISCOVERY

          Pursuant to Texas Rule of Civil Procedure 190.1, this case is to be governed by the

  provisions of Texas Rule of Civil Procedure 190.4 as discovery is intended to be conducted               I



  under Level 3 of Rule 190.1 of the Texas Rules of Civil Procedure.

                                             n. PARTIES

          Plaintiff MELBA M. REVILLA brings this suit Individually and as Representative of the

  Estate of JOSE LUIS REVILLA, deceased.

          Plaintiffs ANDREA CELESTE REVILLA and JOSE L. REVILLA, JR. bring this suit

  individually.

          Defendant NABORS INDUSTRIES, INC, is a corporation licensed to and doing business in

  the State of Texas which can been served by serving its registered agent for service CT Corporation^

  System, 1999 Bryan St- Ste. 900. Dallas. Texas 7S201.

          Defendant NABORS DRILLING TECHNOLOGIES, USA, INC. is a corporation licensed

  to and doing business in the State of Texas which can been served by serving its registered agent for

  service CT Corporation System. 1999 Bryan St.. Ste. 900. Dallas. Texas 75201.

          Defendant BRETT SCHELLENBERG is an individual who can be sensed at his place of

  employment at NABORS, 3840 E. Hwy. 44, Alice, Texas 78332, or wherever he may be found.

          Defendant H&E EQUIPMENT SERVICES, INC. is a corporation licensed to and doing

  business in the State of Texas which can been served by serving its registered agent for service CT

   Corporation System. 1999 Brvan St. Ste. 900. Dallas. Texas 75201.

          All parties are Texas Citizens.




                                                                                             Page 2 of8




DOC. 01
     Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD Page 5 of 192
                                                                                                              i



                                                                                                              I



                                                 III. VENUE

             Puisuant to T.R.C.P, 15.002(a)(1) venue is proper and sustainable in Jim Wells County,

      Texas since all or part of the acts or omissions giving rise to this cause of action occurred in Jim
                                                                                                              s
      Wells County, Texas.

                          IV. FACTS. CAUSES OF ACTION. AND DAMAGES

             On or about January 27, 2020, when in the course and scope of his employment for

      Defendant NABORS DRILLING TECHNOLOGIES, Mr. Revilla was sent by himself to retrieve

      pipe with a forklift which was rented to Defendant NABORS DRILLING TECHNOLOGIES,

      which company was under the supervision and control of NABORS INDUSTRIES. The forklift

      was put in the line and stream of commerce by Defendant H&E.
                                                                                                       J



             Mr. Revilla was piiuied, suffered excruciating conscious pain and suffering before his

      ultimate death as a result of the negligence and defects described more particular herein.

      Defendant Employer' NABORS DRILLING TECHNOLOGIES was grossly negligent because

      Mr. Revilla was sent alone to do a job which requires a spotter or flagger. Although he was

      licensed and certified, he had to leave the crane to set up the forklift for proper lift of the pipe.

      Had there been two people present, this accident would not have happened, since the brake could

      have been set and the forklift would have been immovable. That failure was negligence and

      gross negligence on the part of employer NABORS DRILLING TECHNOLOGIES and parent

      NABORS INDUSTRIES, which was grossly negligent in allowing this to happen since the

      previous rules and regulations applicable to them required that two people be present; the forklift

      and instructions provided to Mr. Re villa to use were improper, inadequate, unsafe and defective

 '    equipment for this use.




                                                                                                 Page 3 of8




DOC. 01
 Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD Page 6 of 192
                                                                                                                ' ;
                                                                                                                  k




           Defendant H&E is the rental company which provided the forklift without placing a

  sensor to detect the presence of an operator which would likewise have required two persons to

  be present and would have prevented tliis accident. There were no instructions not to use for this

  attempted use. The aforementioned amounts to a defect by any company which placed the

  forklift in the stream of commerce and also amounts to negligence.             In the alternative, the

  accident in question, in combination or separate ftom the negligence and gross negligence of the

  NABORS Defendants, H&E is in the business of placing such equipment in the stream of

  commerce and is therefore liable not only for gross negligence but also under products liability,

  pursuant to §402A and402B of tlie restatement (2d) of torts as accepted in Texas.

          Defendant SCHELLENBERG is a vice principal and area manager for Defendant

  NABORS INDUSTRIES who is a parent company of the employing defendant NABORS

   DRILLING TECHNOLOGIES. Defendant SCHELLENBER was on the scene and reported to

   the sheriffs department that Mr. Revilla was found hit by a forklift and in fact then participated,

   condoned, and if not, originated the lie that Mr. Revilla had suffered a heart attack on the job.

   Defendant SCHELLENBERG allowed this misrepresentation and lie to go public, to become

   public, and never retracted. In addition, he failed in his supervisory jobs to see to it that

   Defendant NABORS DRILLING TECHNOLOGIES was using the safety rule requiied two man

   team to perform the attempted task assigned to Mr. Revilla, and failed to see that periodic

   maintenance was done so that the brake was effective on the forklift in question, and further

   failed to see to it that proper equipment was provided and used to move pipe, which a forklift is

   not designed to do for this operation, and without the proper attachments. There, in fact, was no
                      I
   correct such piece of equipment in the yard whatsoever; which was readily visible to any

   supervisor in the position of Defendant SCHELLENBERG for doing this attempted job. This is



                                                                                                   Page 4 of8




DOC. 01
 Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD Page 7 of 192
                                                                                                               1




   an intentional and grossly negligent level of conduct on the part of all NABORS Defendants, and             I

   is further evidence of the intentional infliction of emotional distress and the Section 451 of the

   Labor Code violations of Defendant SCHELLENBERG personally in the course and scope of his

   supervisory and vice principal duties for the NABORS Defendants.
                                                                                                               i
                                                                                                            '■-i
          This act action is brought pursuant to both the sui-vival and wrongful death statute as well

   as the common law in the State of Texas. The Plaintiffs in this cause of action are the surviving

   wife and children and all heirs of the body of the late Jose Luis Revilla who was in the course

   and scope, of his employment for a worker comp subscriber at the time of tliis action.

          In addition to the above, the NABORS defendants deliberately misrepresented and lied

   about the cause and source of the late Mr, Revilla’s death and said publicly that it was due to

   natural causes and that he had had a heart attack when in fact they knew from the outset that he

   was pinned and crushed by the aforementioned acts or omissions in amounting to negligence,

   negligence per se and/or gross negligence. This was done specifically to prevent Plaintiffs from

   being able to use the protections, provisions, and benefits on the workers compensation in the

   State of Texas and, therefore, was and is the direct attempt to discriminate against them for

   having the right to exercise under that act, which is a violation of Section 451 of tire Labor Code.

   This was directly harmful to the family to the deepest degree because Defendant NABORS

   DRILLING TECHNOLOGIES and NABORS INDUSTRIES knew the true nature of the acts or

   omissions giving rise to the death of the late Mr. Revilla, and rumors were rampant all over Alice

   Texas that Mr. Revilla had in fact died as a result of a stroke. The last ones to be informed of the

   truth of this were the Plaintiffs during the commencement of the rosary for their late husband and

   father with a full chinch of friends, relatives, and moiuners already present. The effect of this




                                                                                              Page S of 8




DOC. 01
     Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD Page 8 of 192                                    i



                                                                                                                1




      discrimination could not have been more dramatic or damaging. This also amounts to intention

      infliction of emotional distress to the family.                                                           i

             Defendant NABORS INDUSTRIES was in control of NABORS DRILLING

      TECHNOLOGIES and made the decisions complained of herein.

              Plaintiffs seek all actual damages permitted by the act against NABORS DRILLING

      TECHNOLOGIES for this blatant misrepresentation and lie about the circumstances of Mr.

      Revilla’s death.                                                                                          ij
                                                                                                                ;•
              The aforementioned conduct by each/all defendants amounts to a violation of Rule 402A             1



      and 402B as adopted in Texas otherwise known as a products liability defect in manufacture,               ;
                                                                                                                ■


                                                                                                                ■



      marketing, or design which producingly caused the damages complained of here in.                          i

              Separately, the same acts omissions and conduct by each or all of the defendants

      singularly or in combination amount to negligence and gross negligence and negligence per se
                                                                                                                i
      which proximately caused the injuries and damages complained to the late Mr. Revilla, and his

      estate is entitled to recover for his conscious pain and suffering. This case is also brought
                                                                                                                Ii
      pursuant to the Texas wrongful-death and survival statutes and each surviving family member
\
      and plaintiff is entitled to recover their fullest damages for the death of the late Mr. Revilla, their
                                                                                                                I
                                                                                                                i
                                                                                                                !
      late father and husband for the actions omissions negligence and defects complained of herein.
                                                                                                                I


              Plaintiff MELBA M. REVILLA is the late Mr. Revilla’s widow, and mother to their

      surviving children, ANDREA CELESTE GARCIA and JOSE L. REVILLA, JR., who are all
                                                                                                                !
      heirs to his body.

              All damages are in excess of this Court’s minimum Jurisdictional requirements.

              Pursuant to TRCP 47(5) Plaintiffs seek monetary relief over $1,000,000.00, for all their

      actual and punitive damages as w'ell as legal interest at the legal rate, both pre and post judgment.
                                                                                                                !


                                                                                                   Page 6 of8




    DOC. 01
 Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD Page 9 of 192
                                                                                                         ?



                                                                                                         i
                                                                                                         1




                                 V. REQUEST FOR DISCLOSURE

          Under Texas Rules of Civil Procedure 194, Plaintiffs request that Defendants disclose,

  within 50 days of the service of this request, the infomiation or material described in Rule

  194,2(a)-(l).

                                      VI. DEMAND FOR JURY

         Plaintiffs demand a jury trial and have tendered the appropriate fee.

                                               Vn. PRAYER                                                I
          WHEREFORE, PREMISES CONSIDERED, Plaintiffs pray: (1) that Defendants be cited                  i
                                                                                                         ■!




                                                                                                         i
  to appear and answer herein; (2) that upon jury trial in this honorable court they have retrieve all   I
                                                                                                         !
                                                                                                         !
  of their actual damages, punitive damages, statutory damages and attorney fees; and, (3) for such

  other and further relief at law and equity for which Plaintiffs may be justly entitled.

                                                Respectfully submitted,

                                                LAW OFFICE OF WILLIAM J. TINNING, P.C.
                                                1013 Bluff Drive
                                                Portland, Texas 78374
                                                Telephone:      (361)643-9200
                                                Facsimile:      (361)643-9600
                                                Email: blinDingtaitinninglaw.coifi

                                         By:      /j'/ Wiffietm Q. Timmcj
                                                 State Bar No. 20060500
                                                 LEAD ATTORNEY FOR PLAINTIFFS
  CO-COUNSEL:
  J. Michael Guerra
  State Bar No. 08581310
  LAW OFFICE OF J. MICHAEL GUERRA
  P.O. Box 1968
  Alice, Texas 78333
  Telephone: 1(361)668-7344
  Facsimile: 1(888)760-6961
  Email; imgiieiTa67@vahoo.con'i




                                                                                            Page 7 of8




DOC. 01
 Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD Page 10 of 192




  LOCAL COUNSEL:                                                                          )
  Charles Barrera                                                                                               I
                                                                                                                ?

  The Law Office of Charles L. Banera
  700 E. Second St. ■
  Alice, Texas 78332
  Telephone: 361.664,2153
                                                                                                                i
  Facsiniile:361.664.2155                                                                                       i
  Email: barreralawfianfrhaol.com                                                                               i




                                                                                                               I*
                                                                                                               -f
                                                                                                               I
                                                                                                               Ii
                                                                                                               I
                                                                                                               i -
                                                                                                           I
                                                                                                           h
                                                                                                           I
                                                                                                           i
                                                                                                           s
                                                                                                           i
                                                                                                           S
                                                STATE OF TEXAS                                             f
                                                COUNTY OF JIM WELLS
                                                I, R, DaiW Guerrero Dietiicf Clerk of Jim Wens
                                                County, Texas do hereby certify that the fore­
                                                going IS a true and correct copy of the original

                                                                   fiLe------- In my office.
                                                Witness myo^ia| tanda^od^glof office,this                  ft
                                                                                                          •t
                                                                                                        . I
                                                                                                          §
                                                                                  'iTex
                                                                                                   fy     i;

                                                                                  Pago 8 of8
                                                                                                          t
                                                                                                          i

                                                                                                          ii
DOC. 01
       Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD Page 11 of 192Filed 2/24/2020 8:56 AM
                                                                                                                                             R. David Guerrero
                                                                                                                                                   District Clerk
                                                                                                                                        Jim Wells County, Texas
                                                                                                                                            Emily Viera, Deputy
                                                 GITA TION - Personal Service
THE STATE OF TEXAS                                                                                  COUNTY OF JIM WELLS
                                                  CAUSE NO . 20-02-60191-CV
TO: BRETT SCHELLENBERG, 3840 E. HWY. 44. ALICE, TEXAS              78332




(or wherever he/she may be fou nd) Notice to DEFENDANT              : You have been sued . You may employ an attorney. If
you, or your attorney , do not fi le a written answer with the clerk who issued this citation by 10:00 A.M .on the first
Monday following the exp iration of twenty days after you were served this citation and petition, a default judgment may
be ta k en aqains t you .                            -
Court:                  79TH Judicial District Court, Alice, Jim Wells, Texas
Cause No .:             20-02-60191-CV

Date of Filing :        FEBRUARY 7 , 2020

                         PLAINTIFF'S ORIGINAL PETITION WITH REQUESTS FOR DISCLOSURE

Document:



                        MELBA M. REVILLA, INDIVIDUALLY AND AS REPRESENTATIVE OF THE ESTATE OF
                        JOSE LUIS REVILLA; ANDREA CELESTE GARCIA; JOSE L. REVILLA , JR.
                        vs .
Parties in Suit:        NABORS INDUSTRI ES, INC.; NABOHS DRILLING TECHNOLOGIES USA, INC.;
                        BRETI SC HELLENBERG, INDIVIDUALLY AND AS VICE PRINCIPAL AND AREA
                        MANAGER FOR NABORS INDUSTRIES, INC.; AND
                        H&E EQUIPMENT SERVICES, INC.

C lerk:                  R. David Guerrero , District Clerk, 200 N. Almond St .. Ste. 207/P.O. Drawer 2219 Alice, TX 78333
Party or
                   WILLIAM J. TINNING , ATTORNEY, 1013 BLUFF DRIVE, PORTLAND, TEXAS 78374
Party's Attorney :
Issued under my hand and seal of this said court on this the -22._ day of _F_E_BR_U_A_R_Y_, 20_2_0_ .
                                                                                R, David Guerrero, District Clerk
                                                                                               Wells County , Texas




Came to hand on t h e _ _ _    -~'8~~~;£.._-• 20_ , at                                                     m., and executed on the                             ~
_ _ _ day o f _ _ _ _ _ _ _ _ _     .~-=---- M by delivering                                        to   the within named                                      '!
                                                                                                                                                               \
                                                                                                                                                               i
- - - - - - - - - - -- - - - - in person a true copy of th is citation, with attached copy( ies) of
                                                                                                                                                               t•
                                                                                                                                                               '·
the _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _at                                                                                          '
                                                                                                                                                               '

  ) Not executed . The dilige nce use in finding DEFENDANT                    being _ _ _ _ _ _ _ _ _ _ _ __ _ _ __

  ] Information received as to the whereabouts of                DEFENDANT             being_ __ _ _ _ _ _ _ _ _ _ _ __ _


-Service Fee:$          qb,dV                                                                                           Sheriff/Constable
                                                                                                                           County, Texas

Service ID No.                                                                                             Deputy/ Authorized Person
                                                                VERIFICATION
           On this day personally appeared                                                             known to me to be the person whose name Is
subscribed on the foregoing instrument and who has stated: upon pe nalty of pe~ury, I attest that the foregoing instrument has been executed by me
in this cause pursuant to the Texas Rules of Civil Proce dure. I am over the age of eighteen years and I am not a party to or Interested in the
outcome of this suit, and have been authorized by the Jim Wells County Courts to serve process.
           Subscribed and sworn lo before me on this the             day of                                   , 20_.

                                                                                        _ _ _ _ __ __ _ _ _ _ _.Notary Public

••Service by Rule 106 TRC if directed by attached Court Order


                                                                      fAFFIDAVIT

  DOC. 07                                                             /AT ACHED                                                  POSllO
     Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD Page 12 of 192




                                                AFFIDAVIT OF SERVICE

    State of Iexas                                    County of Jim WeUe                        19th Ju~rci~l Oistr1ct toutt



    =·=:~:::~~lLYAND~ REP~ATWE                          ciFTHE
    THE ESTATE OF JOSE LUIS REVILLA; ANDREA CELESTE GARCIA~,JOSE L,
                                                                                          .lllll~Ll!l,!11~1111 ,
    REVJLLA, JR.,          ,     .
    vs.
    Defendant:
    NABORS 1NDUSTl:l1ES, INC.; NABORS DRILLING TECHNOLOGJES USA,
    INC.i BRl:Tr SCHEL.LENSER.G, Individually and a&. Vice Principal ,and Area
    Manager for. NAl:30RS INDUSTRIES, INC., and 1'.i&E EQUIPMENT SERVICES,
,   INC.                                '

    For;
    William'Tihnlng-NEW:
    !.:aw Office of Wilham J. Tinning
    1013 Bluff Drive ,
    Porttand,,TX'783Z4
    Receiveq by,Kim Tindall & A-ssociates rnc:. on the :14th day <if Febru_a;y, 2ozo at.3~58 pm to. be~served on Brett
    ScheHenberg. 3840 E~ H\ll{Y 441 'Al~ce, Jim Wells Couoj.y, TX 78332.

    l, Julie Baugus, being duly.sw~rn, depose ?tOd say tt)at on th~ 18th day·of Febr:tJary, 2~2~ at ~:47 pm, J:

    INDIVIDUALLY and PERSONALLY execute,d, b,y deliyertng a·trU~ copy of the Ci~tlon, Plaln~ff$ OH9inal
    P,etitlon wi~ Requ~st!t for Di,sclosure with the date of service-endorsed thereon by ~e; to Brett Scliellen~rq
    in person at tha Abode address of, 3~0 !;. HWY 44, Allce,,Jlm Well~ County, TX 78332••



    oescriptlon'of Person Served; Age:_40s, Sex: M. Race/Skln'Colo~ White, Hetght:6'Q", Weight: 180, Hair. Light
    Brown. Glasses: N                ,

    I am over eighteen, not a party to nor interested in the outcome of toe.above numbered suit and that I am certifie<fto
,   serve civil process. I have, personal kn,owtedge,of the'facts ,seHorth in the- foregoing affiqaVlt and decra_re that 1he
    statementS therein' contained are true and correct. r am familiar with the Rufes of Civil Procedure. I have never.been
    conv!cteq of a Felony or Misdemeanor involving-Moral Turpituqe.                                                          '




                                                                     Julie- augus
                                                                     PSC-7831 Exp: 11 ·~0-2021

                                                                     Kim TindaJt & As~oclates Inc.
                                                                     1'6414 San Pedro Suite 800
                                                                     San-_Antonio, TX 78232
                                                                     (~10)   691-.340()
                                                                     Our Job Se'rial Number; f<TA-2020000351




    DOC. 07
                       Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD Page 13 of 192
                                                                                              Filed 3/6/2020 10:03 AM
                                                                                                                                                             R. David Guerrero

     O~IGINAL
                                                                                                                                                                  District Clerk
                                                                                                                                                     Jim Wells County, Texas
                                                                 CITATION - Personal Service                                                         Patricia Martinez, Deputy

              THE STATE OF TEXAS                                                                                  COUNTY OF JIM WELLS
                                                                 CAUSE NO. 20-02-60191-CV
              TO·   NABORS DRILLING TECHNOLOGIES USA, INC. BY SERVING ITS REGISTERED AGENT, CT CORPORATION SYSTEM,
                    1999 BRYAN ST, STE 900, DALLAS, TEXAS 75201


              (or wherever he/she may be found) Notice to DEFENDANT             : You have been sued. You may employ an attorney. If
              you, or your attorney, do not file a written answer with the clerk who issued this citation by 10:00 A M on the first
              Monday following the expiration of twenty days after you were served this citation and petition, a default judgment may
              oeta kJen aaamst you.
              Court.                    79TH Judicial District Court, Alice, Jim Wells, Texas
              Cause No.                 20-02-60191-CV
              Date of Filing·           FEBRUARY 7, 2020
                                         PLAINTIFF'S ORIGINAL PETITION WITH REQUESTS FOR DISCLOSURE
              Document:


                                        MELBA M. REVILLA, INDIVIDUALLY AND AS REPRESENTATIVE OF THE ESTATE OF
                                        JOSE LUIS REVILLA: ANDREA CELESTE GARCIA; JOSE L. REVILLA, JR.
                                        vs
              Parties in Suit·           NABORS INDUSTRIES, INC, NABORS DRILLING TECHNOLOGIES USA, INC.;
                                         BRETT SCHELLENBERG, INDIVIDUALLY AND AS VICE PRINCIPAL AND AREA
                                         MANAGER FOR NABORS INDUSTRIES, INC , AND
                                         H&E EQUIPMENT SERVICES, INC
                          -
              Clerk:                     R. David Guerrero, Distnct Clerk, 200 N Almond St., Ste 207/P.O. Drawer 2219 Allee, TX 78333
             Party or
             Party's Attorney· WILLIAM J. TINNING, ATIORNEY, 1013 BLUFF DRIVE, PORTLAND, TEXAS 78374
              Issued under my hand and seal of this said court on this the_:!._!___ day of FEBRUARY , 20~.                           1
--'0:----   --                                                                                R, David Guerrero;Distrrct-Glerk~-=--=-1
                                                                                                     Jim Wells County, Texas         j
                                                                                                                                                                              ~
                                                                                                                                                                              5
                                                                                                                                                                              ~
                                                                                                                                                                              ~

              Came to hand on the___ ~~~~~!____,, 20_, at              m , and executed on the                                                                                ~
                                                                                                                                                                              ~
              _ _ _ day of_________         _ _ _ M by delivering to the within named                                                                                         •
                                                                                                                                                                              i
                                                                                                                                                                              ~
              - - - - - - - - - - - - - - - rn person a true copy of this citation, with attached copy(1es} of
              the--------------------------------~~at
                                                                                                                                                                              I~
                                                                                                                                                                              "~
              [ ] Not executed The diligence use In finding DEFENDANT                      bemg _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

              [ J Information       received as to the whereabouts of            DEFENDANT          being _ _ _ _ _ _ _ _ _ _ _ _ _ __

              .Service Fee:$          '10.ot.7                                                                                       Sheriff/Constable
                                                                                                                                         Countv, Texas

              Service ID No.                                                                                             Deoutv/Authonzed Person
                                                                                 VERIFICATION
                         On this day personally appeared                                                             known to me to be the person whose name is
              subscribed on the foregoing instrument and who has stated· upon penalty of perjury, I attest that the foregoing instrument has been executed by me
              In this cause pursuant to the Texas Rules of Civd Procedure_ I am over the age of eighteen years and I am not a party to or interested 1n the
              outcome of this suit, and have been authorized by the Jim Wells County Courts to serve process
                         Subscnbed and sworn to before me on tins the            day of                                     , 20_

                                                                                                     -----------~Notary Publlc
              "* Service by Rule   106 TRC If directed by attached Court Order




                DOC. 08                                                                                                                             POSTED
                   Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD Page 14 of 192



                                                                     RETURN OF SERVICE

       State of Texas                                                     Counfy of Jim Wells                                   ~9tl:l,Judicial 'Pls.trict Court

       Ca<>e Nuriiber: 2q-o~-60 r91-CV

       f.>lair'ltiff                         "
       MELBA M; R£VILLA, INDIVIDUALLY ANtJ..<\S REeRESENTATWE OF THE·THt.ES1ATE -
       OF JOSE. 1,.UI~ REVJLLA; ·ANDREA CEtESTE GARCIA;
                                                    ,,
                                                                           JOSE ·L, REVILLA, JR,,             .

       Delenda111,                                                         .
       NABORS Jr-f!JUSTRIE~, !NC.; ~Aso~s:PRILLING, TEQHNOLOG'1Es.usA,.INC.j·BR·en
       SC!iELLENBERG,Jndivfdually and' as Vice Ptincipai an~ Ar~a Manag~r for N~BORS
       INDUSTRIES, lt:JC., and H&E.EQUIP,MEl:J1: SERVICES, INC.

       f-o(
       Wdham Tinning-NEW
       L;=iw Offrcc of'W1iliam J. T,1nni11g
       Hl I :H3fu!f [1r         ivc             '
       Portland, l'X 78374

       'l':iece1ved by Kim Tmdall & Associates lrjc on t11 ~114u1 dafof February,.202.0 al-4 07 pm to be served on Nabors Drilling
        'f ~cln'mlogie,s USA, tnc,. by serving Its: Regrstered Agent. CT CorPo~tfon Systel',ll&, 1999 Bfy~n St., Ste,9Gq,. Dajla's, Patlaa
        Cfmr1tvi :rx 75201.                  ,                                             ·
                                           .         .
       h, b.ulo•; Harrel'a. do he1eby ?f{1r01 lhat
                                                    \
                                                        on the 18tt) cia}f,of February, 2020 at 9:30-am,
                                                        ',       '                               ,
                                                                                                         l:

       E:XECUT.i=o by dehvenng't~:Nabc;irs Prilln1g Techpologre~ USA, Inc .. aJrufl copy of.the·Gitation, ·Plainfiff's:Orlginal Petition wUn~
       ~equests'f~rDl~:;clo,sure w1tti tlte dale~d{ service endo.rsed thereon by me,·to: !err Thongsavat_. Authorized' Aeeht pt the address
       of 1999 Bryan St, Ste 900, Dallas, Dallas Coun!Y~ TX 75201, who is auth,Orized to·ac;ceptsefvk.e for Nabors Drilling·                  ,
       1-ech'no)ogies USA, lilc,: -

       Doscrrption i;if Person ~ervedt Age. 30. ~~x; F. R<1cel$kin·Color· Whltf!, Height 5'6". Weight: 160, Haw.Light ~~own, Gtasses:·N
                                    .       -

       ~~?~~ ~e~~~7Jls~f:C;.R;~·~~~.·M~~~~~!~~d~1te 902~ ~~'1~rb"8~011 ::ifa~! ~~:e~spe~f;:~~erjury-that'th:na
       fOrPg_omg Is I rue and cot r,ect.                                     •         ·                                                                ,




                                                                                                   Carlos Bal'rera               .
                                                                                                   RSC-5305.~p~ 6-30·2020

                                                                                                   Kim Tindall & ASsi:iciate~'lnc,
                                                                                                   1,6414 San Pectro'sulte 900
                                                                                                   San Antol'l~iJ., T)( 78232
                                                                                                   (210) .El97-3400

                                                                                                   01,1r- Job Serial Number:, KT'A~202000t>352




 >
-....--~----
              DOC. 08
               _,..,.....,,,.,.,,_. _____
                Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD Page 15 of 192
                                                                                       Filed 3/6/2020 10:36 AM
                                                                                                                                                      R. David Guerrero

O~I G l1 JAi                                                   CITATION - Personal Service
                                                                                                                                                           District Clerk
                                                                                                                                              Jim Wells County, Texas
                                                                                                                                              Patricia Martinez, Deputy

       THE STATE OF TEXAS                                                                                 COUNTY OF          JIM WELLS
                                                               CAUSE NO. 20-02-60191 -CV
       TO: NABORS INDUSTRIES , INC. BY SERVING ITS REGISTERED AGENT, CT CORPORATION SYSTEM,
           1999 BRYAN ST., STE. 900, DALLAS, TEXAS 75201


       (or wherever he/she may be found ) Notice to DEFENDANT            : You have been sued. You may employ an attorney. If
       you, or your attorney, do not file a written answer with the clerk who issued this citation by 10:00 AM.on the first
       Monday fo llowing the expiration of twenty days after you were served this citation and petition. a default judg ment may
       be ta ken aqamst
                    .    vou.
       Court:                  79TH Judicial D istrict                  Court, Alice,   Jim Wells , Texas

       Cause No .:             20-02-60191 -CV
                                - - ----------- -   -- --   --------~
                                                                         --
       Date of Filing :        FEBRUARY 7, 2020
                                PLAINTIFF'S ORIG INAL PETITION WITH REQUESTS FOR DISCLOSURE
       Document:


                               MELBA M. REVILLA, IND VI DUALLY AN D AS REP RESENTATI VE OF THE ESTATE OF
                               JOSE LUIS REVILLA : ANDREA CELESTE GARCIA: JOSE L. REVILLA, JR.
                               VS.
       Parties in Suit:        NABORS INDUS RIES, INC.; NABORS DRILLING TECHNOLOGIES USA, INC.;
                               BRETI SCHELLENBERG , INDI VIDUALLY AND AS VICE PRINCIPAL AND AREA
                               MANAGER FOR NABORS INDUSTRIES, INC.; AND
                               H&E EQUIPMENT SERVICES, INC.

       Clerk:                   R. David Guerrero, District Clerk, 200 N. Al mond St. , Ste. 207/P.O. Drawer 2219 Alice, TX 78333
       Party or
                               WILLIAM J. TINN ING, ATTORNEY, 1013 BLUFF DRIVE, PORTLAND, TEXAS 76374
       Party's Attorney :




                                                                                                                                                                      I
       - - --        - - - - -- -- - - - in person a true co py of t h is citation , with attached copy(ies) of
       the _ _ _ _ _ __ ~----------~-----~-~-------a.t

       [ ] Not executed. The diligence use in fin ding DEFENDANT                         b e i n g - - - - - - - - - - - - - - -- -
                                                                                                                                                                       I
       [ ] Information received as to the whereabouts of                      DEFENDANT        being_ _ _ _ __ _ __ _ _ _ _ __


  I ..Service Fee: $ '10 .OV                                                                                                  Sheriff/Constable
  li                                                                                                                              County, Texas

  I    Service ID No.
                                                                              VERIFICATION
                                                                                                                  Deputy/Authorized Person

                  On this day personally appeared _ __                                                        known to me to be lhe person whose name is
       subscribed on the foregoing Instrument and who has stated: upon penalty of perjury, I attest that the foregoing instrument has been executed by me
       in this cause pursuant to the Texas Rul es of Civil Procedure. I am over the age of eighteen years and I am not a party to or interested in the
       outco me of lhis suit, and have been authorized by the Jim Wells County Co urts to serve process.
                  Subscrl bed and sworn to before me on thi s the           day of                                     20_.

                                                                                                _ _ _ __ _ _ _ _ _ _ _ _Notary Public

       .. Service by Rule 106 TRC if directed by attached Court Order


                                                                                {AFFIDAVIT
         DOC. 09                                                                 ·~_TJACHED/
          Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD Page 16 of 192



                                                          RETURN'OF SERVICE

State ofTexas                                                 County of Jim Wells                                  79th ..~1.1dlciaf Oistrict C<iurt

c~s~ ]'lurnb,01. 20-02-60191-CV

PJa111tlrt   ,
MELBAM. R£VJLLA, INBIV!DUALLY AND AS REPRESENTAl:WE C>F THE nte S'STATE
                                                                                                        ' ~111 lll'llfl llllitllllll11111Jllll Ill
                                                                                                                       KTAW200Q03p~
OF ~OSE LUIS'REVllLA,'ANDREA CELESTE GARCIA; J,0$E L, REVILLA! JR,.


fletendanl·
NABORS'JNDUSTRIES, INC:; NABbRS DRILLING TECHNOLOGIES USA, INC,;, BRErT
-SCFIE:LLENB!:RG, Individually and as Vice Principal and Ama Manager for NAao~s-
INQUSTRl~S. INC,, and H&E EQUIPMEN'J"SERVlCES, TNC.                              ,

For
v'Jr!Ji11m Tinnil1g-NEW'
Law Ofitc;t' ot \/YrTliam J_ Tinrling
 10 IJ 13lull Drive
PO!ifand. TX 78:>74

Received b~ Kfm }mdall & {\ss9c1ates "1nc on the ~4th day ot Febr~~ryL2020 at 4'.14 pm to be serffld on Nabors lndustr~. (n,e. by                 ,
serving itsJ~eg1stered Agent, CT-Cqrporation Syst~~s, 1999 Bryan,St., Ste:900, Dallas, Dallas County, TX 75201,

1,, Curiae; !=Jarrera'. do hereby afftrrn ttiat on t11e 18th da)r of FeQ_ru~ry. 20.20-at 9:30am,1:-

EX'ECUT,ED oy deliyenng lo, Nabors Industries, Inc, a true copy bf the Citation,.Plaintltrs Origin?i Petltion,wlf.h ~equests for
Disclosure with fhe date of service enddrs~d_ ttwreon by me, to: -Teri Thon9.SJ!vat. Authorized Agent. at the ~ddress of; 1999,
Bryan 'St,&ta-~~Dallas, Dallas County, TX 75-201, -yyho 1s authorized lo accept seivice for Nabo~ hidtJstrieos~ Inc•.

Doscr1pt1on',of Person S,e1ved· Age" 30, Sex, F, Race/Skin Coloi<White, Height 5'6", Wei~ht:_"i60, Hair:' LtghtB~()wn, Gtasses,.'l\!

lJNDl;RPE'r-iALTV or PERJURY. ''''t\lly nani~ is         Carlos         Barrera             .
                                                                                           my,qate ofbirthAS ?'-19'-Sif                  and
eddrcs s rega1din9 service i:; 4UO Mann 'Street, Sllile 902, 'Corpus'Ch(isti, 'fexas 7E.l401, I decfare tinder peo~lty- of perjury ltlaf tne,
foregoing rs tr,ue and cqrr~ct




                                                                                          Carlos e'arrera          '
                                                                                          PSC-5305' Exp: 6·$972Q20

                                                                                          Kim Tindafl &Associa'tEis Inc,
                                                                                          16414 ~a!1,Pedro1>,uite 900 '
                                                                                          San Antonio; TX '78232
                                                                                          (2i-OJ 697-3400
                                                                                         ,Qur Job Ser'l~f Numfier. KT<.A~2021J000353




     DOC. 09
         Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD Page 17 of 192
                                                                                Filed 3/6/2020 10:41 AM
                                                                                                                                               R. David Guerrero
                                                                                                                                                    District Clerk
                                                                                                                                       Jim Wells County, Texas
                                                  CITATION - Personal Service                                                          Patricia Martinez, Deputy

THE STATE OF TEXAS                                                                                  COUNTY OF JIM WELLS
                                                  CAUSE NO . 20-02-60191-CV
TO: H&E EQUIPMENT SERV ICES, INC. BY SERVING ITS REGISTERED AGENT, CT CORPORATION SYSTEM,
    1999 BRYAN ST., STE. 900, DALLAS, TEXAS 75201


(or wherever he/she may be found) Notice to DEFENDANT              : You have been sued. You may employ an attorney. If
you, or your attorney, do not fi le a written answer with the clerk who issued this citation by 10:00 AM.on the first
Monday fol lowing the expiration of twenty days after you were served this citation and petition , a default judgment may
beta ken aqa1nst
             .    vou .
Court :                  79TH     Judicial District Court, Alice, Jim Wells, Texas

Cause No.:              20-02-60191-CV

Date of Filing :        FEBRUARY 7, 2020
                         PLAINTIFF'S ORIGINAL PETITION WITH REQUESTS FOR DISCLOSURE
Document:



                        MELBA M. REVILLA, INDIVIDUALLY AND AS REPllESENTATIVE OF THE ESTATE OF
                        JOS E LUIS REVILLA; ANDREA CELESTE GARCIA; JOSE L. REVILLA, JR.
                        VS .
Parties in Suit:        NABORS INDUSTRIES, INC.; NABORS DRILLING TECHNOLOGIES USA, INC.;
                        BRETT SCHELLENBERG , INDIVIDUALLY AND AS VICE PRINCIPAL AND AREA
                        MANAGER FOR NABORS INDUSTRIES, INC.; AND
                        H&E EQUIPMENT SERVICES, INC.
Clerk:                   R. David Guerrero, District Clerk, 200 N. Almond St., Ste . 207/P.O. Drawer 2219 Alice, TX 78333
Party or
                  WILLIAM J. TINNING, ATIORNEY, 1013 BLUFF DRIVE, PORTLAND, TEXAS 78374
Party's Attorney:
Issued under my hand and seal of this said court on this the_!__!___ day of FEBRUARY , 20~.
                                           ~~~    - ......                     R, David Guerrero. District Clerk
                                                                                                               ~Well~ County, Texas


                                                                            et urn
Came to hand on t h e _ _ _    ~~~~~L-------:• 20_, at            m., and executed on the
_ _ _ day o f _ _ _ _ _ _ _ _ _        _ _ _ M by delivering to the within named

_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ in person a true copy of this citation, with attached copy(ies} of
the _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _at


  ] Not executed. The diligence use in finding DEFENDANT                     b e i n g - - - - - - - - - -- - - - - --

  ] Information received as to the whereabouts of                 DEFENDANT           being_ _ _ _ _ _ _ _ _ _ _ _ _ _ __


-SeNice Fee : $         ~O,vO                                                                                          Sheriff/Constable
                                                                                                                           County , Texas

Service ID No .                                                                                            Deputy/Authorized Person
                                                                  VERIFICATION
           On this day personally appeared                                                             known to me to be the person whose name is
subscribed on the foregoing Instrument and who has stated: upon penalty of perjury, I attest that the foregoing Instrument has been executed by me
In this cause pursuant to the Texas Rules of Civil Pmcedure. I am over the age of eighteen years and I am not a party to or Interested In the
outcome of this suit, and have been authorized by the Jim Wells County Courts to serve process.
           Subscribed and sworn to before me on this the           day of                                     , 20_.

                                                                                       _ _ _ _ _ _ _ _ _ _ _ _ _.Notary Public

•• Service by Rule 106 TRC if di rected by attached Court Order

                                                                    ;I FFIDAVIT                            1

                                                                          8HEDI
                                                                     A - - - J\

  DOC. 10                                                                                                                        POSTED
                             Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD Page 18 of 192



                                                                                  RETURN OJ::: SERVICE

              State of Tefas                                                            Cou11ty of ..}irn WelJ~                                                 79th_Jud1Clal District Court

               CilsP Number 20-02 60191 -CV

               P!C11tlllfl
               MELBA M. R£VflLA, INDIVIDUALLY AND AS REPRESENTATWE OF THE T.HE ESTATE
                                                                                                                                                     :1111111111111111111111~111111111:11 n11~
                                                                                                                                                                 KTA:i'.020000354           .
               OF JQSE LUIS REVILLA; ANDREA CELESTE GARCIA; JOSE l, R-EVJLlA, JR,.
              vs
               Oefondanl
               NABORS INDUSTRIES, INC.; NASQRS IJRIU:.ING TECHNOLO~IES USA,·INC~: BRETT
              _SCHEl,.LENBERG, Individually and as Vice ~nn,cipal an~ Area Manag~rfor'NAl30RS
               INDUSTRIES, ING;., and H&E EQUIPMENT SERVIC'ES, INC.

               for
               W1lhun1 T11m111g-NE,W
               Law Olf1ce:afW11l1am·J. Tinning
               Hfi3 !31uff Drive                   ~
               Poriland. fX 7$374

               Rcc.eived by Kim Tindall & Associates h1c on the 17,Ul qaY'ot February, -2020 at 9:dD am-fo:be served on-H&E Eejufpfl\e~t,&ervl~fi!S,
               lpc by serving its Reglste1ed Agent, CT Corporation Systemsi 1999,Sryar S~tSte 9QO,, DaUas, Oaflas County, tx·1s201.

               L C;pk,:, C3arrera do 11e1eby     t1,ff11m that on, tho 18th da~· of February, 2020 at_~:39~afl1, I;
               EXECUTED-by dehw:nng lo. H&E E,qwpment Services Inc, a true copy otthe Citation, PJalnttff's O~igjl'!_af P~titiqn with Requests·
               for Disclosure with the date of service endorsed thereon by me,,to: Teri Thongeavat, Auttiorized:Agent atthe add,re'Ssof:. 1999
               Bryan St, Ste'9oO~,Dallas', 'Dallas.County, TX 75201. who ls.authorized !o· accept seJVic~for' Ft~E Equlpm~ntServices-ln~. -
                                                    >.    <'>                                                               I




               Doscnptton of Per::.on Se1yed. Age 30. Sex. F,, R~~e/Skm Color: \OL.hite, Height: '5'6'', W.eignt: 160, Hair~ Lrght 8rbw1;1, Gl€1Sses: N
                             ,                                                        Cairlos ~ai:rera                                    :             .       __. . .
               UNOERPE:NALTYOFPERJURY: "Mynarne1s                      -                     -    •• myd<:1fe,ofbirtl;lis ?;11~Y}J                   ·i:tn9
               address regarding sc;>rvice 1sAOO IVl?nn Street' Suite 902, Corpus Chns!i, Te>ias 78401. I decla,re 'lmp~t penalty" of~rji.irythat. ttie
               for?gorng IS true and correct



                   C:Xe·\~uted in,   /)/IQ,,?5 ------ County,.Stale'ofTe~as; on ll1is             /f . .    day    of...,,_J~-(:,,.ff,,..·_____, 2o2L_




                                                                                                                                  .>0~ •.
                                                                                                                                  0JU-.-
                                                                                                                                Carlos· Barrera
                                                                                                                                P§:C-5305     ~p: 6~30·2Q20

                                                                                                                                Kim tmdall & Assoc1ate's ioc-.
                                                                                                                                1'6414,San Pedio· sU'ite 900'
                                                                                                                                San. Antonio, TX 7S232 ·
                                                                                                                                (219) 697-34_00             <




                                                                                                                                Our Job Serial. ~ltmbec f<TA-2020000354

                                                                Copyt")IJt ill 1.192·l0!0 Oalab.lro Snr1ice;, Inc ·!!race.is Servers Taolba"t VB k




--   ~~ ~_....._
                        DOC. 10
                    -----        '
 Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD Page 19 of 192
                                                             Filed 3/10/2020 10:07 AM
                                                             R. David Guerrero
                                                             District Clerk
                                                             Jim Wells County, Texas
                        CAUSE NO: 20-02-60191-CV             Patricia Martinez, Deputy

MELBE M. REVILLA, Individually and             §     IN THE DISTRICT COURT OF
as Representative of the Estate of JOSE        §
LUIS REVILLA; ANDREA CELESTE                   §
GARCIA; JOSE L REVILLA, JR.                    §
                                               §
                                               §
vs.                                            §     JIM WELLS COUNTY, TEXAS
                                               §
                                               §
NABORS INDUSTRIES, INC., ET. AL.               §     79TH JUDICIAL DISTRICT

DEFENDANT'S ANSWER TO PLAINTIFF'S ORIGINAL PETITION, JURY DEMAND,
                 AND REQUEST FOR DISCLOSURE

         COMES NOW, H&E Equipment Services, Inc., hereinafter referred to as Defendant, and

files this Original Answer in response to the Plaintiffs' Original Petition and would show the

court as follows:

                                               I.

         Defendant enters a general denial in accordance with Rule 92 of the Texas Rules of Civil

Procedure.

                                              II.

         Defendant invokes the affirmative defense of contributory negligence and the

proportionate responsibility framework of Chapter 33 of the Texas Civil Practice and Remedies

code with respect to the conduct of Mr. Revilla. Defendant likewise invokes the proportionate

responsibility framework of Chapter 33 of the Texas Civil Practice and Remedies code with

respect to any conduct of the other defendants named in this lawsuit, with respect to the conduct

of any responsible third parties who are subsequently designated, and with respect to any and all

"settling person[ s]" as that term is defined by the Texas Civil Practice and Remedies Code.




1759126_1.docx



DOC. 12
 Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD Page 20 of 192




                                               III.

          The imposition of exemplary damages under the facts and circumstances of this case

violates the United States Constitution and the Texas Constitution. Alternatively and subject to

the foregoing, Defendant invokes any and all limitations on damages sought in this matter that

are found in Chapter 41 of the Texas Civil Practices and Remedies Code and elsewhere under

applicable law, including but not limited to the limitation on the amount of such damages set

forth in §§41.007 & 41.008, the heightened evidentiary standards in §41.003, any applicable

factors precluding the recovery of such damages found in §41.004, the right to a bifurcated trial

on the issue of exemplary damages in §41.009 (which Defendant retains but has not at this

juncture requested), and the jury instruction requirements of §§41.010, 41.011 & 41.012.

                                               IV.

          Further answering, and in the alternative, Defendant states that it is entitled under

Chapter 33 of the Civil Practices and Remedies Code to a credit of any and all settlement

amounts paid by any other party and/or Defendant as a result of the occurrence made the basis of

this lawsuit.

                                               v.
          Defendant further seeks a reduction of any alleged damages claimed, if any, by the

Plaintiff pursuant to Chapter 33 of the Civil Practices and Remedies Code, including but not

limited to Sections §33.012 and §33.013 et seq. of the Civil Practices and Remedies Code.

                                               VI.

          Pleading further and in the alternative, Defendant pleads the affirmative defense of

misuse.



                                                2


1759126_1.docx



DOC. 12
 Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD Page 21 of 192




                                                 VII.

         Pleading alternatively in accordance with the Texas Rules of Civil Procedure, the

occurrence in question as well as the alleged damages claimed were proximately caused or

producingly caused, in whole or in part, by the acts, omissions, fault, negligence, or other

conduct of third parties or persons or entities over whom Defendant has no right of control nor

for whom Defendant is legally responsible. Accordingly, in addition to the defense of

proportionate responsibility, Defendant is entitled to a jury instruction on sole proximate cause

and new and independent or superseding cause.

                                                VIII.

         Answering further herein, Defendant would show that while not admitting liability,

which is specifically denied herein, to the extent necessary, Defendant pleads that any claim for

loss of earnings, loss of earning capacity or loss of contributions of a pecuniary value must be

limited to a net loss after reduction for income tax payments or unpaid tax liability pursuant to

any Federal Income Tax law. TEX. CIV. PRAC. & REM. CODE §18.091. Defendant further

requests that the Court instruct the jury as to whether any recovery for compensatory damages

sought by Plaintiff is subject to federal or state income taxes.

                                                 IX

         Answering further herein, Defendant would show that while not admitting liability,

which is specifically denied herein, to the extent necessary, Defendant pleads the defenses of

contribution, credit, and/or indemnity, as provided by the laws and statutes of the State of Texas

including, but not limited to, the provisions of Chapters 32 and 33 of the Texas Civil Practice &

Remedies Code, as well as other applicable laws and statutes, again while Defendant

simultaneously denies any and all liability alleged against it.

                                                  3


1759126_l.docx



DOC. 12
  Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD Page 22 of 192




                                                  X.
         Defendant invokes the defense of failure to mitigate and/or that if Plaintiffs have failed to

make and perfect any available claim for insurance, including worker's compensation insurance,

or any other available method for reducing Plaintiffs' damages, then Plaintiffs have failed to

mitigate such damages as required, and recovery for such damages, if any, should be reduced on

that basis.

                                                 XI.

         Pleading further and in the alternative, Plaintiffs have made an election of remedies by

applying for and accepting benefits under a worker's compensation policy subscribed to by

Decedent's employer at the time of the incident giving rise to this lawsuit

                                                 XII.

         Pleading further and in the alternative, Defendant is a non-manufacturing seller and is

therefore not liable for any alleged harm caused to Plaintiffs pursuant to Section 82.003 of the

Texas Civil Practice and Remedies Code. Defendant is further entitled to statutory indemnity

from the manufacturer of the equipment at issue in this case pursuant to Section 82.002 of the

Texas Civil Practice and Remedies Code.

                                                XIII.

         Pleading further and in the alternative, Defendant seeks presumption and a finding of no

liability pursuant to Section 82.008(a) of the Texas Civil Practice and Remedies Code to the

extent the equipment at issue complied with all applicable federal safety standards and

regulations applicable at the time of manufacture.



                                                  4


1759126_1.docx



DOC. 12
  Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD Page 23 of 192




                                               XIV.

         For any claims for lost wages or loss of earning capacity, Defendant invokes the

limitation contained in Section 18.091 of the Texas Civil Practices and Remedies Code as to the

recovery of lost wages or loss of earning capacity.

                                               XV.

         Further answering, and in the alternative, Defendant pleads the limitations applicable to

prejudgment interest in Chapter 304 of the Texas Finance Code and the limitations on pre-

judgment interest contained in the Texas Civil Practice and Remedies Code.

                                               XVI.

         Further answering, and in the alternative, Defendant invokes Section 41.0105 of the

Texas Civil Practices and Remedies Code and Defendant requests that to the extent Plaintiff

seeks recovery of medical or healthcare expenses incurred that the evidence to provide such loss

must be limited to the amount actually paid or incurred by or on behalf of the Plaintiff.

Defendant further requests the Court to instruct the jury as to whether any recovery for medical

or healthcare expenses sought by the Plaintiff are limited to the amount actually paid or incurred

by or on behalf of the Plaintiff.

                                              XVII.

         Further answering, and in the alternative, Defendant pleads the inferential rebuttals of

unavoidable accident, sole proximate cause, and new and independent cause.




                                                 5


1759126_1.docx



DOC. 12
  Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD Page 24 of 192




                                               XVIII.

         Pleading further and in the alternative, if the equipment at issue created any danger- any

danger being expressly denied by this Defendant - such danger was open and obvious and

apparent at all times material and, therefore, this Defendant owed no legal duty.

                                                XIX.

         Pleading further, and in the alternative, Defendant asserts the "learned intermediary"

doctrine and that the equipment at issue was sold or supplied to or, alternatively owned or

operated by a sophisticated user.

                                 REQUEST FOR DISCLOSURE

         Pursuant to Rule 194 of the Texas Rules of Civil Procedure, you are requested to

disclose, within 30 days of the service of this request, the information described in Rules

194.2(a)-(l).

                                         JURY DEMAND

         Defendant respectfully requests a trial by jury and hereby tenders the appropriate fee.

                                             PRAYER

         WHEREFORE, PREMISES CONSIDERED, Defendant H&E Equipment Services, Inc.

prays that Plaintiffs' claims against Defendant be dismissed, for costs, and other such relief, at

law and in equity, to which Defendant may show itself to be justly entitled.




                                                  6


1759126_1.docx



DOC. 12
 Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD Page 25 of 192




                                               Respectfully submitted,

                                               MEHAFFYWEBER P.C.



                                           By:---7'~~~~~~~~:::::::::~­
                                              Barbara J. Barron
                                              State Bar No. 01
                                              P.O. Box 16
                                              Beaumont, Texas 77704
                                              Telephone: 409/835-5011
                                              Telecopier: 409/835-5729
                                               ATTORNEYS FOR H&E EQUIPMENT SERVICES,
                                               INC.

                                CERTIFICATE OF SERVICE

       This is to certify that a true and correct copy of the above and foregoing instrumen~as
been forwarded to Plaintiff's counsel of record and all known defense counsel on this the2:_
day of March, 2020 via electronic service.




                                             ~~    at:a J. Barro;




                                              7


1759126_1.docx



DOC. 12
   Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD Page 26 of 192Filed 3/16/2020 9:52 AM
                                                                                                       R. David Guerrero
                                                                                                            District Clerk
                                                                                               Jim Wells County, Texas
                                                                                               Patricia Martinez, Deputy


                                 CAUSE NO. 20-02-60191-CV

MELBA M. REVILLA, INDIVIDUALLY   §                           IN THE DISTRICT COURT OF
AND AS REPRESENTATIVE OF THE     §
ESTATE OF JOSE LUIS REVILLA;     §
ANDREW CELESTE GARCIA; AND       §
JOSE L. REVILLA, JR.             §
      Plaintiffs                 §
                                 §
v.                               §                           JIM WELLS COUNTY, TEXAS
                                 §
NABORS DRILLING TECHNOLOGIES §
USA, INC.; NABORS INDUSTRIES,    §
INC.; BRETT SCHELLENBERG,        §
INDIVIDUALLY AND AS VICE         §
PRINCIPAL AND AREA MANAGER       §
FOR NABORS INDUSTRIES, INC.; AND §
H&E EQUIPMENT SERVICES, INC.     §
       Defendants                §                                79th JUDICIAL DISTRICT



     ORIGINAL ANSWER, VERIFIED DENIAL, AND AFFIRMATIVE DEFENSES
                OF DEFENDANT, NABORS INDUSTRIES, INC.

TO THE HONORABLE JUDGE OF THIS COURT:

       Defendant Nabors Industries, Inc. (“NII”), files its Original Answer, Verified Denial, and

Affirmative Defenses to Plaintiffs’ (“Plaintiffs”), Melba M. Revilla, Individually and As

Representative of the Estate of Jose Luis Revilla, Andrea Celeste Garcia, and Jose Revilla, Jr.’s

Original Petition as follows:

                                            I.
                                      GENERAL DENIAL

       1.      Defendant assert a General Denial as authorized by Rule 92 of the Texas Rules of

Civil Procedure, and respectfully requests that the Court and Jury require Plaintiffs to prove their

claims, charges and allegations by that standard of evidence as required by the Constitution and

Laws of the State of Texas and the Constitution and Laws of the United States of America.




DOC. 13
   Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD Page 27 of 192




                                               II.
                                        VERIFIED DENIAL

        2.       Defendant, Nabors Industries, Inc. is not a proper party to this suit, and specifically

denies that it is liable to Plaintiff in any capacity and/or in the capacity which it has been sued.

                                             III.
                                    AFFIRMATIVE DEFENSES

        3.       Pleading further and in the alternative, Defendant would show that the occurrence

in question, as well as the damages complained of, were proximately caused or legally caused, in

whole or in part, by the acts, omissions, fault, negligence or other conduct of the Decedent.

        4.       Pleading further and in the alternative, Defendant would show that the occurrence

in question, as well as the damages complained of, were proximately caused or legally caused, in

whole or in part, by the acts, omissions, fault, negligence, or other conduct of third parties or

persons or entities over whom Defendant had no right of control nor for whom or for which

Defendant is legally responsible. Accordingly, Defendant is entitled to a jury instruction on new

and independent or superseding causes.

        5.       Pleading further and in the alternative, Defendant would show that in the event it is

found liable to Plaintiffs, any such liability being expressly denied, Defendant is entitled to a

reduction for the negligence, liability, fault or other conduct which is attributable to any other party

in accordance with the Doctrine of Comparative Fault or Causation.

        6.       Pleading further and in the alternative, Defendant would show that it is entitled to

a credit or offset for all monies or consideration paid to Plaintiffs by virtue of any type or form of

settlement agreement entered into by and between Plaintiffs and any person or entity not a party

to this litigation.




DOC. 13
   Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD Page 28 of 192




        7.      Pleading further and in the alternative, Defendant would show that the injuries

and/or damages allegedly sustained by Plaintiffs herein were caused, in whole or in part, by

occurrences prior or subsequent to the occurrence at issue.

        8.      Pleading further and in the alternative, Defendant would show that in the event it is

found liable to Plaintiffs, any such liability being expressly denied, Defendant is entitled to

contribution, credit, and/or indemnity, as provided by applicable laws and statutes.

        9.      Pleading further and in the alternative, Defendant asserts that Plaintiffs’ claims for

damages, if any, were the result solely of an unavoidable accident and/or open and obvious

conditions for which Defendant cannot be held liable.

        10.     Further, Defendant asserts the affirmative defenses of accord and satisfaction,

arbitration and award, assumption of the risk, contributory negligence, release, payment, credit,

offset, and waiver.

        11.     Defendant further pleads Chapter 33 of the Texas Civil Practice and Remedies

Code and respectfully requests the Court and Jury to consider the relative damages and conduct of

the parties and all tortfeasors, including the Decedent, and accord the Defendant full benefit of

Chapter 33 of the Texas Civil Practice and Remedies Code and its subparts. Defendant is entitled

to a percentage reduction based upon a determination of the relative fault of all persons and party

joint tortfeasors and a credit and offset for the amount of money paid to Plaintiffs by any alleged

joint tortfeasor who is not party to the suit at time of trial.

        12.     Pleading further and in the alternative, Defendant, specifically NII, asserts that

Plaintiffs’ sole remedies against same are governed by the applicable state and/or federal workers’

compensation laws such that the Court should dismiss Plaintiffs’ claims against it with prejudice.

See Tex. Lab. Code § 408.001(a); See also Wingfoot Enters. V. Alvarado, 111 S.W.3d 134, 137-




DOC. 13
   Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD Page 29 of 192




138 (Tex. 2003) (Where the Supreme Court of Texas found that recovery of workers’

compensation benefits is the exclusive remedy of an employee covered by workers’ compensation

insurance coverage against the employer for a work-related injury sustained by the employee).

       13.     Defendant further invokes the limitation contained in Section 18.091 of the Texas

Civil Practices and Remedies Code as to the recovery of lost wages or loss of earning capacity.

       14.     Defendant further invokes the limitation contained in Section 41.0105 of the Texas

Civil Practices and Remedies Code as to the recovery of medical and health care expenses.

       15.     Further, Defendant invokes the limitations on punitive damages and prejudgment

interest contained in Sections 41.007 and 41.008 of the Texas Civil Practices and Remedies Code.

Pursuant to Section 41.008 of the Texas Civil Practices and Remedies Code, such limitations may

not be known to the jury.

       16.     Pleading further and in the alternative, Defendant avers that it is not liable to

Plaintiffs for any potential claim for gross negligence because Decedent’s death was not caused

by or through the acts or omissions of any vice principal of Defendant(s), nor were any alleged

acts of gross negligence ratified or authorized by Defendant(s).

       17.     Pleading further and in the alternative, and with respect to Plaintiffs’ alleged claim

for punitive or exemplary damages, Defendant asserts the limitations of Chapter 41 of the Civil

Practice and Remedies Code and would further show that such damages are inappropriate and

impermissible under law due to the following:

                   a. That punitive or exemplary damages are criminal, or quasi-criminal in
                      nature, and Plaintiff should be required to prove the basis of such damages
                      beyond a reasonable doubt. The failure to require same is a denial of due
                      process and a denial of equal protection under the law as prescribed by the
                      United States Constitution and the Constitution of the State of Texas.




DOC. 13
   Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD Page 30 of 192




                  b. An award of punitive or exemplary damages would constitute a taking of
                     property without due process of law as guaranteed by the United States
                     Constitution and the Constitution of the State of Texas.

                  c. It is a denial of due process of law and of equal protection of the law under
                     the United States Constitution and the Constitution of the State of Texas to
                     permit a corporation to be vicariously liable for punitive or exemplary
                     damages which were awarded on the basis of alleged acts or omissions of
                     employees, agents or representatives of the corporation under the doctrine
                     of Respondeat Superior or any other vicarious liability doctrine.

                  d. Punitive and/or exemplary damages provide unjust enrichment by reason of
                     the unconstitutional taking of property without due process as provided
                     under the United States Constitution and the Constitution of the State of
                     Texas.

                  e. Under Texas law, the measure of damages for punitive and exemplary
                     damages is so vague and ambiguous that both on its fact and in application,
                     it denies Defendants due process and equal protection of the law as provided
                     under the United States Constitution and the Constitution of the State of
                     Texas.

                  f. Under Texas law, the measure of damages for punitive and exemplary
                     damages is so vague and ambiguous that it prevents courts and juries from
                     consistently applying the law and further prevents effective judicial review
                     of such punitive damage awards.

                  g. Under Texas law, the measure of damages for punitive and exemplary
                     damages is so vague and ambiguous that the basis of such damages cannot
                     be clearly and readily identified in advance so as to guide the behavior of
                     individuals and their actions, thus constituting and ex-post facto law
                     specifically prohibited by the United States Constitution and the
                     Constitution of the State of Texas.

                  h. An award of punitive and exemplary damages would violate the excessive
                     fines clause of the Eight Amendment as applied to the Fourteenth
                     Amendment of the United States Constitution.

       18.    Defendant respectfully reserves the right to file an amended Answer in this case in

the manner authorized by Rules 63 and 66 of the Texas Rules of Civil Procedure.

       19.    Plaintiff’s claims are subject to mandatory, binding arbitration; and as such this suit

must be abated and/or dismissed.




DOC. 13
   Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD Page 31 of 192




                                              III.
                                         JURY DEMAND

       20.     Subject to the defense of arbitration as set forth above, Defendant respectfully

demands a trial by jury on all contested issues of fact.

                                             PRAYER

       Defendant prays that Plaintiffs takes nothing, that Defendant be dismissed from this suit

with prejudice and at the Plaintiffs’ sole costs, and that Defendant be granted all relief, at law and

in equity, to which Defendants may show that they are justly entitled.



                                                      Respectfully submitted by,

                                                      GALLOWAY, JOHNSON, TOMPKINS
                                                       BURR & SMITH

                                                      /s/ Thomas J. Smith
                                                      Thomas J. Smith
                                                        State Bar No. 00788934
                                                        tsmith@gallowaylawfirm.com
                                                      Kelly C. Hartmann
                                                        State Bar No. 24055631
                                                        khartmann@gallowaylawfirm.com
                                                      Denise N. Kruse
                                                        State Bar No. 24066400
                                                        dkruse@gallowaylawfirm.com
                                                      Trenton J. Wallis
                                                        State Bar No. 24113454
                                                        twallis@gallowaylawfirm.com
                                                      1301 McKinney, Suite 1400
                                                      Houston, Texas 77010
                                                      Phone: (713) 599-0700
                                                      Fax: (713) 599-0777

                                                      ATTORNEYS FOR DEFENDANT
                                                      NABORS INDUSTRIES, INC.




DOC. 13
   Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD Page 32 of 192




                                 CERTIFICATE OF SERVICE


       I hereby certify that a true and correct copy of the foregoing document has been served by
and through the Court approved electronic filing manager via email to participating parties and/or
via hand delivery, facsimile, certified mail return receipt requested and/or U.S. First Class Mail to
all known counsel of record on this 16th day of March 2020, as follows:

Via E-Service:
William J. Tinning
LAW OFFICE OF WILLIAM J. TINNING, P.C.
1013 Bluff Drive
Portland, Texas 78734

LEAD ATTORNEY FOR PLAINTIFFS

Via E-Service:
J. Michael Guerra
LAW OFFICE OF J. MICHAEL GUERRA
P.O. Box 1968
Alice, Texas 78333

CO-COUNSEL FOR PLAINTIFFS

Via E-Service:
Charles Barrera
LAW OFFICE OF CHARLES L. BARRERA
700 E. Second Street
Alice, Texas 78332

LOCAL COUNSEL FOR PLAINTIFFS




                                                      /s/ Trenton J. Wallis
                                                      Thomas J. Smith
                                                      Kelly C. Hartmann
                                                      Denise N. Kruse
                                                      Trenton J. Wallis




DOC. 13
 Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD Page 33 of 192




                                          CAUSE NO. 20-02-60491-CY

MELBA M. REVILLA, INDIVIDUALLY                      $              IN THE DISTRICT COURT OF
AND AS REPRESENTATIVE OF THE                        $
ESTATE OF JOSE LUIS REVILLA;                        $
ANDREW CELESTE GARCIA; AND                          $
JOSE L. REVILLA, JR.                                $
        Plainrffi                                   $
                                                    $
V                                                   $              JIM WELLS COLINTY, TEXAS
                                                    $
NABORS DRILLING TECHNOLOGIES                        $
USA, INC.; NABORS INDUSTRIES,                       $
INC.; BRETT SCHELLENBERG,                           $
INDIVIDUALLY AND AS VICE                            $
PRINCIPAL AND AREA MANAGER                          $
FOR NABORS INDUSTRIES, INC.; AND                    $
H&E EQUIPMENT SERVICES, [NC.                        $
       Defendants                                   s                   79th   JUDICIAL DISTRICT

                                                 VERIFICATION

THE STATE OF TEXAS                           $
                                             $
COLINTY OF HARRIS                            $


        BEFORE ME, the undersigned Notary Public, on this day personally appeared Trenton          J.
Wallis, who being by me duly sworn on his oath, deposed and said the following:

       o'My
              name is Trenton J. Wallis and I am counsel representing Nabors Industries Inc., and
I have the authority to sign this Verification. I have read Defendant Nabors Industries Inc.'s
Verified Denial, and the facts stated in paragraph 2 therein are true and correct."



                                                    Trenton J. W

       SUBSCRIBED AND SWORN TO BEFORE ME on March IV,2020,to certify which,
witness my hand and official seal of office.



             ELIZABETH HEADLEY
                                                        L   V       *
          Notary Public, State of Texas             Notary Public in and for the State of Texas
          Comm. Expire s 1 0-24-2022
              Notary lD 129920S85                   My Commission Expires      ,l|'Lq.     ToLL


DOC. 13
   Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD Page 34 of 192Filed 3/16/2020 9:52 AM
                                                                                                       R. David Guerrero
                                                                                                            District Clerk
                                                                                               Jim Wells County, Texas
                                                                                               Patricia Martinez, Deputy


                                 CAUSE NO. 20-02-60191-CV

MELBA M. REVILLA, INDIVIDUALLY   §                           IN THE DISTRICT COURT OF
AND AS REPRESENTATIVE OF THE     §
ESTATE OF JOSE LUIS REVILLA;     §
ANDREW CELESTE GARCIA; AND       §
JOSE L. REVILLA, JR.             §
      Plaintiffs                 §
                                 §
v.                               §                           JIM WELLS COUNTY, TEXAS
                                 §
NABORS DRILLING TECHNOLOGIES §
USA, INC.; NABORS INDUSTRIES,    §
INC.; BRETT SCHELLENBERG,        §
INDIVIDUALLY AND AS VICE         §
PRINCIPAL AND AREA MANAGER       §
FOR NABORS INDUSTRIES, INC.; AND §
H&E EQUIPMENT SERVICES, INC.     §
       Defendants                §                                79th JUDICIAL DISTRICT

ORIGINAL ANSWERS AND AFFIRMATIVE DEFENSES OF DEFENDANTS, NABORS
                DRILLING TECHNOLOGIES USA, INC.
                   AND BRETT SCHELLENBERG

TO THE HONORABLE JUDGE OF THIS COURT:

       Defendants Nabors Drilling Technologies USA, Inc. (“NDTUSA”), and Brett

Schellenberg, Individually and as alleged Vice Principal and Area Manager for Nabors

(“Schellenberg”) (collectively “Defendants”), file their Original Answer and Affirmative Defenses

to Plaintiffs’ (“Plaintiffs”) Melba M. Revilla, Individually and As Representative of the Estate of

Jose Luis Revilla, Andrea Celeste Garcia, and Jose Revilla, Jr.’s Original Petition as follows:

                                            I.
                                      GENERAL DENIAL

       1.      Defendants assert a General Denial as authorized by Rule 92 of the Texas Rules of

Civil Procedure, and respectfully requests that the Court and Jury require Plaintiffs to prove their

claims, charges and allegations by that standard of evidence as required by the Constitution and

Laws of the State of Texas and the Constitution and Laws of the United States of America.

                                                 1

DOC. 14
   Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD Page 35 of 192




                                            II.
                                   AFFIRMATIVE DEFENSES

        2.       Pleading further and in the alternative, Defendants would show that the occurrence

in question, as well as the damages complained of, were proximately caused or legally caused, in

whole or in part, by the acts, omissions, fault, negligence or other conduct of the Decedent.

        3.       Pleading further and in the alternative, Defendants would show that the occurrence

in question, as well as the damages complained of, were proximately caused or legally caused, in

whole or in part, by the acts, omissions, fault, negligence, or other conduct of third parties or

persons or entities over whom Defendants had no right of control nor for whom or for which

Defendants are legally responsible. Accordingly, Defendants are entitled to a jury instruction on

new and independent or superseding causes.

        4.       Pleading further and in the alternative, Defendants would show that in the event it

is found liable to Plaintiffs, any such liability being expressly denied, Defendants are entitled to a

reduction for the negligence, liability, fault or other conduct which is attributable to any other party

in accordance with the Doctrine of Comparative Fault or Causation.

        5.       Pleading further and in the alternative, Defendants would show that it is entitled to

a credit or offset for all monies or consideration paid to Plaintiffs by virtue of any type or form of

settlement agreement entered into by and between Plaintiffs and any person or entity not a party

to this litigation.

        6.       Pleading further and in the alternative, Defendants would show that the injuries

and/or damages allegedly sustained by Plaintiffs herein were caused, in whole or in part, by

occurrences prior or subsequent to the occurrence at issue.




                                                   2

DOC. 14
   Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD Page 36 of 192




        7.      Pleading further and in the alternative, Defendants would show that in the event

they are found liable to Plaintiffs, any such liability being expressly denied, Defendants are entitled

to contribution, credit, and/or indemnity, as provided by applicable laws and statutes.

        8.      Pleading further and in the alternative, Defendants assert that Plaintiffs’ claims for

damages, if any, were the result solely of an unavoidable accident and/or open and obvious

conditions for which Defendants cannot be held liable.

        9.      Further, Defendants assert the affirmative defenses of accord and satisfaction,

arbitration and award, assumption of the risk, contributory negligence, release, payment, credit,

offset, and waiver.

        10.     Defendants further plead Chapter 33 of the Texas Civil Practice and Remedies

Code and respectfully requests the Court and Jury to consider the relative damages and conduct of

the parties and all tortfeasors, including the Decedent, and accord the Defendants full benefit of

Chapter 33 of the Texas Civil Practice and Remedies Code and its subparts. Defendants are

entitled to a percentage reduction based upon a determination of the relative fault of all persons

and party joint tortfeasors and a credit and offset for the amount of money paid to Plaintiffs by any

alleged joint tortfeasor who is not party to the suit at time of trial.

        11.     Pleading further and in the alternative, Defendants, specifically NDTUSA, assert

that Plaintiffs’ sole remedies against same are governed by the applicable state and/or federal

workers’ compensation laws such that the Court should dismiss Plaintiffs’ claims against it with

prejudice. See Tex. Lab. Code § 408.001(a); See also Wingfoot Enters. V. Alvarado, 111 S.W.3d

134, 137-138 (Tex. 2003) (Where the Supreme Court of Texas found that recovery of workers’

compensation benefits is the exclusive remedy of an employee covered by workers’ compensation

insurance coverage against the employer for a work-related injury sustained by the employee).



                                                    3

DOC. 14
   Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD Page 37 of 192




       12.     Defendants further invoke the limitation contained in Section 18.091 of the Texas

Civil Practices and Remedies Code as to the recovery of lost wages or loss of earning capacity.

       13.     Defendants further invoke the limitation contained in Section 41.0105 of the Texas

Civil Practices and Remedies Code as to the recovery of medical and health care expenses.

       14.     Further, Defendants invoke the limitations on punitive damages and prejudgment

interest contained in Sections 41.007 and 41.008 of the Texas Civil Practices and Remedies Code.

Pursuant to Section 41.008 of the Texas Civil Practices and Remedies Code, such limitations may

not be known to the jury.

       15.     Pleading further and in the alternative, Defendants aver that they are not liable to

Plaintiffs for any potential claim for gross negligence because Decedent’s death was not caused

by or through the acts or omissions of any vice principal of Defendants, nor were any alleged acts

of gross negligence ratified or authorized by Defendants.

       16.     Pleading further and in the alternative, and with respect to Plaintiffs’ alleged claim

for punitive or exemplary damages, Defendants assert the limitations of Chapter 41 of the Civil

Practice and Remedies Code and would further show that such damages are inappropriate and

impermissible under law due to the following:

                  a. That punitive or exemplary damages are criminal, or quasi-criminal in
                     nature, and Plaintiff should be required to prove the basis of such damages
                     beyond a reasonable doubt. The failure to require same is a denial of due
                     process and a denial of equal protection under the law as prescribed by the
                     United States Constitution and the Constitution of the State of Texas.

                  b. An award of punitive or exemplary damages would constitute a taking of
                     property without due process of law as guaranteed by the United States
                     Constitution and the Constitution of the State of Texas.

                  c. It is a denial of due process of law and of equal protection of the law under
                     the United States Constitution and the Constitution of the State of Texas to
                     permit a corporation to be vicariously liable for punitive or exemplary
                     damages which were awarded on the basis of alleged acts or omissions of

                                                 4

DOC. 14
   Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD Page 38 of 192




                        employees, agents or representatives of the corporation under the doctrine
                        of Respondeat Superior or any other vicarious liability doctrine.

                    d. Punitive and/or exemplary damages provide unjust enrichment by reason of
                       the unconstitutional taking of property without due process as provided
                       under the United States Constitution and the Constitution of the State of
                       Texas.

                    e. Under Texas law, the measure of damages for punitive and exemplary
                       damages is so vague and ambiguous that both on its fact and in application,
                       it denies Defendants due process and equal protection of the law as provided
                       under the United States Constitution and the Constitution of the State of
                       Texas.

                    f. Under Texas law, the measure of damages for punitive and exemplary
                       damages is so vague and ambiguous that it prevents courts and juries from
                       consistently applying the law and further prevents effective judicial review
                       of such punitive damage awards.

                    g. Under Texas law, the measure of damages for punitive and exemplary
                       damages is so vague and ambiguous that the basis of such damages cannot
                       be clearly and readily identified in advance so as to guide the behavior of
                       individuals and their actions, thus constituting and ex-post facto law
                       specifically prohibited by the United States Constitution and the
                       Constitution of the State of Texas.

                    h. An award of punitive and exemplary damages would violate the excessive
                       fines clause of the Eight Amendment as applied to the Fourteenth
                       Amendment of the United States Constitution.

       17.      Defendants respectfully reserve the right to file an amended Answer in this case in

the manner authorized by Rules 63 and 66 of the Texas Rules of Civil Procedure.

       18.      Plaintiff’s claims are subject to mandatory, binding arbitration; and as such this suit

must be abated and/or dismissed.

       19.      Defendants specifically deny that Schellenberg was at any time a “Vice Principal”

as alleged by Plaintiffs.




                                                  5

DOC. 14
   Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD Page 39 of 192




                                              III.
                                         JURY DEMAND

       20.     Subject to the defense of arbitration as set forth above, Defendants respectfully

demands a trial by jury on all contested issues of fact.

                                             PRAYER

       Defendants prays that Plaintiffs takes nothing, that Defendants be dismissed from this suit

with prejudice and at the Plaintiffs’ sole costs, and that Defendants be granted all relief, at law and

in equity, to which Defendants may show that they are justly entitled.



                                                       Respectfully submitted by,

                                                       GALLOWAY, JOHNSON, TOMPKINS
                                                        BURR & SMITH

                                                       /s/ Thomas J. Smith
                                                       Thomas J. Smith
                                                         State Bar No. 00788934
                                                         tsmith@gallowaylawfirm.com
                                                       Kelly C. Hartmann
                                                         State Bar No. 24055631
                                                         khartmann@gallowaylawfirm.com
                                                       Denise N. Kruse
                                                         State Bar No. 24066400
                                                         dkruse@gallowaylawfirm.com
                                                       Trenton J. Wallis
                                                         State Bar No. 24113454
                                                         twallis@gallowaylawfirm.com
                                                       1301 McKinney, Suite 1400
                                                       Houston, Texas 77010
                                                       Phone: (713) 599-0700
                                                       Fax: (713) 599-0777

                                                       ATTORNEYS FOR DEFENDANTS
                                                       NABORS DRILLING TECHNOLOGIES
                                                       USA,    INC.    AND     BRETT
                                                       SCHELLENBERG,    INDIVIDUALLY
                                                       AND AS ALLEGED VICE PRINCIPAL
                                                       AND AREA MANAGER FOR NABORS

                                                  6

DOC. 14
   Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD Page 40 of 192




                                 CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document has been served by
and through the Court approved electronic filing manager via email to participating parties and/or
via hand delivery, facsimile, certified mail return receipt requested and/or U.S. First Class Mail to
all known counsel of record on this 16th day of March 2020, as follows:

Via E-Service:
William J. Tinning
LAW OFFICE OF WILLIAM J. TINNING, P.C.
1013 Bluff Drive
Portland, Texas 78734

LEAD ATTORNEY FOR PLAINTIFFS

Via E-Service:
J. Michael Guerra
LAW OFFICE OF J. MICHAEL GUERRA
P.O. Box 1968
Alice, Texas 78333

CO-COUNSEL FOR PLAINTIFFS

Via E-Service:
Charles Barrera
LAW OFFICE OF CHARLES L. BARRERA
700 E. Second Street
Alice, Texas 78332

LOCAL COUNSEL FOR PLAINTIFFS




                                                      /s/ Trenton J. Wallis
                                                      Thomas J. Smith
                                                      Kelly C. Hartmann
                                                      Denise N. Kruse
                                                      Trenton J. Wallis




                                                 7

DOC. 14
      Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD Page 41 of 192
                                                                             Filed 3/24/2020 10:30 AM
                                                                                           R. David Guerrero
                                                                                                District Clerk
                                                                                     Jim Wells County, Texas
                                                                                       Sandra Garcia, Deputy


                                CAUSE NO. 20-02-60191-CV

MELBA M. REVILLA, INDIVIDUALLY            §      IN THE DISTRICT COURT
AND AS REPRESENTATIVE OF THE              §
THE ESTATE OF JOSE LUIS REVILLA;          §
ANDREA CELESTE GARCIA;                    §
JOSE L. REVILLA, JR.,    Plaintiffs       §
                                          §
VS.                                       §      79TH JUDICIAL DISTRICT
                                          §
NABORS INDUSTRIES, INC.;                  §
                                          §
NABORS DRILLING TECHNOLOGIES              §
USA, INC.;                                §
                                          §
BRETT SCHELLENBERG, Individually          §
and as Vice Principal and Area Manager    §
for NABORS INDUSTRIES, INC.,              §
                                          §
NABORS DRILLING, USA, INC.,               §
                                          §
and                                       §
                                          §
H&E EQUIPMENT SERVICES, INC.,             §
                      Defendants          §      JIM WELLS COUNTY, TEXAS


 PLAINTIFFS’ FIRST AMENDED PETITION WITH REQUEST FOR DISCLOSURES


TO THE HONORABLE JUDGE OF SAID COURT:

         NOW COME, MELBA M. REVILLA (xxx-xx-x425), Individually and as Representative

of the Estate of JOSE LUIS REVILLA; ANDREA CELESTE GARCIA (xxx-xx-x333); and,

JOSE L. REVILLA, JR. (xxx-xx-x030) (sometimes hereinafter referred to as Plaintiffs),

complaining of NABORS INDUSTRIES, INC. (sometimes hereinafter referred to as Defendant

NABORS INDUSTRIES); NABORS DRILLING TECHNOLOGIES USA, INC., (sometimes

hereinafter referred to as Defendant NABORS DRILLING TECHNOLOGIES); BRETT

SCHELLENBERG, Individually and as Vice Principal and Area Manager for NABORS

INDUSTRIES, INC. (sometimes hereinafter referred to as Defendant SCHELLENBERG);


                                                                                Page 1 of 8

DOC. 15
   Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD Page 42 of 192




NABORS DRILLING, USA, INC. (sometimes hereinafter referred to as Defendant NABORS

DRILLING, USA); and, H&E EQUIPMENT SERVICES, INC. (sometimes hereinafter referred

to as Defendant H&E), and for cause of action would respectfully show unto this Honorable

Court as follows:

                                            I. DISCOVERY

        Pursuant to Texas Rule of Civil Procedure 190.1, this case is to be governed by the

provisions of Texas Rule of Civil Procedure 190.4 as discovery is intended to be conducted

under Level 3 of Rule 190.1 of the Texas Rules of Civil Procedure.

                                            II. PARTIES

        Plaintiff MELBA M. REVILLA brings this suit Individually and as Representative of the

Estate of JOSE LUIS REVILLA, deceased.

        Plaintiffs ANDREA CELESTE REVILLA and JOSE L. REVILLA, JR. bring this suit

individually.

        Defendant NABORS INDUSTRIES, INC. is a corporation licensed to and doing business in

the State of Texas which has been served and has answered and appeared herein by and through its

attorney of record.

        Defendant NABORS DRILLING TECHNOLOGIES, USA, INC. is a corporation licensed

to and doing business in the State of Texas which has been served and has answered and appeared herein

by and through its attorney of record.

        Defendant BRETT SCHELLENBERG is an individual who has been served and has

answered and appeared herein by and through its attorney of record.

        Defendant H&E EQUIPMENT SERVICES, INC. is a corporation licensed to and doing

business in the State of Texas which has been served and has answered and appeared herein by and

through its attorney of record.


                                                                                            Page 2 of 8

DOC. 15
   Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD Page 43 of 192




       Defendant NABORS DRILLING USA, INC. is a corporation licensed to and doing business

in the State of Texas which can been served by serving its registered agent for service CT Corporation

System, 1999 Bryan St., Ste. 900, Dallas, Texas 75201.

       All parties are Texas Citizens.

                                            III. VENUE

       Pursuant to T.R.C.P. 15.002(a)(1) venue is proper and sustainable in Jim Wells County,

Texas since all or part of the acts or omissions giving rise to this cause of action occurred in Jim

Wells County, Texas.

                    IV. FACTS, CAUSES OF ACTION, AND DAMAGES

       On or about January 27, 2020, when in the course and scope of his employment for

Defendant NABORS DRILLING TECHNOLOGIES, Mr. Revilla was sent by himself to retrieve

pipe with a forklift which was rented to Defendant NABORS DRILLING TECHNOLOGIES

and/or NABORS DRILLING USA, which company was under the supervision and control of

NABORS INDUSTRIES. The forklift was put in the line and stream of commerce by Defendant

H&E.

       Mr. Revilla was pinned, suffered excruciating conscious pain and suffering before his

ultimate death as a result of the negligence and defects described more particular herein.

Defendant Employer NABORS DRILLING TECHNOLOGIES was grossly negligent because

Mr. Revilla was sent alone to do a job which requires a spotter or flagger. Although he was

licensed and certified, he had to leave the crane to set up the forklift for proper lift of the pipe.

Had there been two people present, this accident would not have happened, since the brake could

have been set and the forklift would have been immovable. That failure was negligence and

gross negligence on the part of employer NABORS DRILLING TECHNOLOGIES and parent

NABORS INDUSTRIES, and NABORS DRILLING USA, which was grossly negligent in

                                                                                            Page 3 of 8

DOC. 15
   Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD Page 44 of 192




allowing this to happen since the previous rules and regulations applicable to them required that

two people be present; the forklift and instructions provided to Mr. Revilla to use were improper,

inadequate, unsafe and defective equipment for this use.

        Defendant H&E is the rental company which provided the forklift without placing a

sensor to detect the presence of an operator which would likewise have required two persons to

be present and would have prevented this accident. There were no instructions not to use for this

attempted use. The aforementioned amounts to a defect by any company which placed the

forklift in the stream of commerce and also amounts to negligence. In the alternative, the

accident in question, in combination or separate from the negligence and gross negligence of the

NABORS Defendants, H&E is in the business of placing such equipment in the stream of

commerce and is therefore liable not only for gross negligence but also under products liability,

pursuant to §402A and402B of the restatement (2d) of torts as accepted in Texas.

       Defendant SCHELLENBERG is a vice principal and area manager for Defendant

NABORS INDUSTRIES and/or NABORS DRILLING USA. NABORS INDUSTRIES is a

parent company of the employing defendant NABORS DRILLING TECHNOLOGIES.

Defendant SCHELLENBER was on the scene and reported to the sheriff's department that Mr.

Revilla was found hit by a forklift and in fact then participated, condoned, and if not, originated

the lie that Mr. Revilla had suffered a heart attack on the job. Defendant SCHELLENBERG

allowed this misrepresentation and lie to go public, to become public, and never retracted. In

addition, he failed in his supervisory jobs to see to it that Defendant NABORS DRILLING

TECHNOLOGIES was using the safety rule required two man team to perform the attempted

task assigned to Mr. Revilla, and failed to see that periodic maintenance was done so that the

brake was effective on the forklift in question, and further failed to see to it that proper



                                                                                               Page 4 of 8

DOC. 15
   Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD Page 45 of 192




equipment was provided and used to move pipe, which a forklift is not designed to do for this

operation, and without the proper attachments. There, in fact, was no correct such piece of

equipment in the yard whatsoever; which was readily visible to any supervisor in the position of

Defendant SCHELLENBERG for doing this attempted job. This is an intentional and grossly

negligent level of conduct on the part of all NABORS Defendants, and is further evidence of the

intentional infliction of emotional distress and the Section 451 of the Labor Code violations of

Defendant SCHELLENBERG personally in the course and scope of his supervisory and vice

principal duties for the NABORS Defendants.

       This act action is brought pursuant to both the survival and wrongful death statute as well

as the common law in the State of Texas. The Plaintiffs in this cause of action are the surviving

wife and children and all heirs of the body of the late Jose Luis Revilla who was in the course

and scope of his employment for a worker comp subscriber at the time of this action.

       In addition to the above, the NABORS defendants deliberately misrepresented and lied

about the cause and source of the late Mr. Revilla’s death and said publicly that it was due to

natural causes and that he had had a heart attack when in fact they knew from the outset that he

was pinned and crushed by the aforementioned acts or omissions in amounting to negligence,

negligence per se and/or gross negligence. This was done specifically to prevent Plaintiffs from

being able to use the protections, provisions, and benefits on the workers compensation in the

State of Texas and, therefore, was and is the direct attempt to discriminate against them for

having the right to exercise under that act, which is a violation of Section 451 of the Labor Code.

This was directly harmful to the family to the deepest degree because Defendant NABORS

DRILLING TECHNOLOGIES, NABORS INDUSTRIES and NABORS DRILLING USA knew

the true nature of the acts or omissions giving rise to the death of the late Mr. Revilla, and



                                                                                            Page 5 of 8

DOC. 15
   Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD Page 46 of 192




rumors were rampant all over Alice Texas that Mr. Revilla had in fact died as a result of a stroke.

The last ones to be informed of the truth of this were the Plaintiffs during the commencement of

the rosary for their late husband and father with a full church of friends, relatives, and mourners

already present. The effect of this discrimination could not have been more dramatic or

damaging. This also amounts to intention infliction of emotional distress to the family.

       Defendants NABORS INDUSTRIES and NABORS DRILLING USA were in control of

NABORS DRILLING TECHNOLOGIES and made the decisions complained of herein.

       Plaintiffs seek all actual damages permitted by the act against NABORS DRILLING

TECHNOLOGIES for this blatant misrepresentation and lie about the circumstances of Mr.

Revilla’s death.

       The aforementioned conduct by each/all defendants amounts to a violation of Rule 402A

and 402B as adopted in Texas otherwise known as a products liability defect in manufacture,

marketing, or design which producingly caused the damages complained of here in.

       Separately, the same acts omissions and conduct by each or all of the defendants

singularly or in combination amount to negligence and gross negligence and negligence per se

which proximately caused the injuries and damages complained to the late Mr. Revilla, and his

estate is entitled to recover for his conscious pain and suffering. This case is also brought

pursuant to the Texas wrongful-death and survival statutes and each surviving family member

and plaintiff is entitled to recover their fullest damages for the death of the late Mr. Revilla, their

late father and husband for the actions omissions negligence and defects complained of herein.

       Plaintiff MELBA M. REVILLA is the late Mr. Revilla’s widow, and mother to their

surviving children, ANDREA CELESTE GARCIA and JOSE L. REVILLA, JR., who are all

heirs to his body.



                                                                                             Page 6 of 8

DOC. 15
   Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD Page 47 of 192




       All damages are in excess of this Court’s minimum jurisdictional requirements.

       Pursuant to TRCP 47(5) Plaintiffs seek monetary relief over $1,000,000.00, for all their

actual and punitive damages as well as legal interest at the legal rate, both pre and post judgment.

                               V. REQUEST FOR DISCLOSURE

       Under Texas Rules of Civil Procedure 194, Plaintiffs request that Defendants disclose,

within 50 days of the service of this request, the information or material described in Rule

194.2(a)-(l).

                                    VI. DEMAND FOR JURY

       Plaintiffs demand a jury trial and have tendered the appropriate fee.

                                          VII. PRAYER

       WHEREFORE, PREMISES CONSIDERED, Plaintiffs pray: (1) that Defendants be cited

to appear and answer herein; (2) that upon jury trial in this honorable court they have retrieve all

of their actual damages, punitive damages, statutory damages and attorney fees; and, (3) for such

other and further relief at law and equity for which Plaintiffs may be justly entitled.

                                             Respectfully submitted,

                                             LAW OFFICE OF WILLIAM J. TINNING, P.C.
                                             1013 Bluff Drive
                                             Portland, Texas 78374
                                             Telephone:     (361) 643-9200
                                             Facsimile:     (361) 643-9600
                                             Email: btinning@tinninglaw.com

                                       By:    ______________________________
                                              State Bar No. 20060500
                                              LEAD ATTORNEY FOR PLAINTIFFS




                                                                                          Page 7 of 8

DOC. 15
   Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD Page 48 of 192




CO-COUNSEL:
J. Michael Guerra
State Bar No. 08581310
LAW OFFICE OF J. MICHAEL GUERRA
P.O. Box 1968
Alice, Texas 78333
Telephone: 1(361)668-7344
Facsimile: 1(888)760-6961
Email: jmguerra67@yahoo.com

LOCAL COUNSEL:
Charles Barrera
The Law Office of Charles L. Barrera
700 E. Second St.
Alice, Texas 78332
Telephone: 361.664.2153
Facsimile:361.664.2155
Email: barreralawfirm@aol.com

                                CERTIFICATE OF SERVICE

       I hereby certify that the above and foregoing document was served in compliance with

Rule 21a of the Texas Rules of Civil Procedure, on all known counsel of record as indicated

below, on this the 24th day of March 2020, to-wit:

Via Email: tsmith@gallowaylawfirm.com
Thomas J. Smith
Via Email: khartmann@gallowaylawfirm.com
Kelly C. Hartmann
GALLOWAY, JOHNSON, TOMPKINS, BURR & SMITH
1301 McKinney, Suite 1400
Houston, Texas 77010

Via Email: barbarabarron@mehaffyweber.com
Barbara J. Barron
Via Email: WadeCarpenter@mehaffyweber.com
Wade Carpenter
MEHAFFYWEBER, P.C.
P.O. Box 16
Beaumont, Texas 77704

                                             _____________________________
                                             William J. Tinning


                                                                                       Page 8 of 8

DOC. 15
   Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD Page 49 of 192Filed 4/13/2020 2:43 PM
                                                                                                      R. David Guerrero
                                                                                                           District Clerk
                                                                                              Jim Wells County, Texas
                                                                                              Patricia Martinez, Deputy


                                 CAUSE NO. 20-02-60191-CV

MELBA M. REVILLA, INDIVIDUALLY   §                           IN THE DISTRICT COURT OF
AND AS REPRESENTATIVE OF THE     §
ESTATE OF JOSE LUIS REVILLA;     §
ANDREW CELESTE GARCIA; AND       §
JOSE L. REVILLA, JR.             §
      Plaintiffs                 §
                                 §
v.                               §                           JIM WELLS COUNTY, TEXAS
                                 §
NABORS DRILLING TECHNOLOGIES §
USA, INC.; NABORS INDUSTRIES,    §
INC.; BRETT SCHELLENBERG,        §
INDIVIDUALLY AND AS VICE         §
PRINCIPAL AND AREA MANAGER       §
FOR NABORS INDUSTRIES, INC.; AND §
H&E EQUIPMENT SERVICES, INC.     §
       Defendants                §                                79th JUDICIAL DISTRICT

   ORIGINAL ANSWER, VERIFIED DENIAL, AND AFFIRMATIVE DEFENSES
OF DEFENDANT, NABORS INDUSTRIES, INC. TO PLAINTIFF’S FIRST AMENDED
                            PETITION

TO THE HONORABLE JUDGE OF THIS COURT:

       Defendant Nabors Industries, Inc. (“NII”), files its Original Answer, Verified Denial, and

Affirmative Defenses to Plaintiffs’ (“Plaintiffs”), Melba M. Revilla, Individually and As

Representative of the Estate of Jose Luis Revilla, Andrea Celeste Garcia, and Jose Revilla, Jr.’s

First Amended Petition as follows:

                                            I.
                                      GENERAL DENIAL

       1.      Defendant assert a General Denial as authorized by Rule 92 of the Texas Rules of

Civil Procedure, and respectfully requests that the Court and Jury require Plaintiffs to prove their

claims, charges and allegations by that standard of evidence as required by the Constitution and

Laws of the State of Texas and the Constitution and Laws of the United States of America.

                                                II.




DOC. 26
   Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD Page 50 of 192




                                        VERIFIED DENIAL

        2.      Defendant, Nabors Industries, Inc. is not a proper party to this suit, and specifically

denies that it is liable to Plaintiff in any capacity and/or in the capacity which it has been sued.

                                            III.
                                   AFFIRMATIVE DEFENSES

        3.      Pleading further and in the alternative, Defendant would show that Plaintiffs’

claims are subject to mandatory, binding arbitration pursuant to an agreement; and as such this suit

must be abated and/or dismissed.

        4.      Pleading further and in the alternative, Defendant asserts the affirmative defenses

of accord and satisfaction, assumption of the risk, contributory negligence, release, payment,

credit, offset, and waiver.

        5.      Pleading further and in the alternative, Defendant would show that the occurrence

in question, as well as the damages complained of, were proximately caused or legally caused, in

whole or in part, by the acts, omissions, fault, negligence or other conduct of the Decedent.

        6.      Pleading further and in the alternative, Defendant would show that the occurrence

in question, as well as the damages complained of, were proximately caused or legally caused, in

whole or in part, by the acts, omissions, fault, negligence, or other conduct of third parties or

persons or entities over whom Defendant had no right of control nor for whom or for which

Defendant is legally responsible. Accordingly, Defendant is entitled to a jury instruction on new

and independent or superseding causes.

        7.      Pleading further and in the alternative, Defendant would show that in the event it is

found liable to Plaintiffs, any such liability being expressly denied, Defendant is entitled to a

reduction for the negligence, liability, fault or other conduct which is attributable to any other party

in accordance with the Doctrine of Comparative Fault or Causation.

                                                   2

DOC. 26
   Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD Page 51 of 192




        8.       Pleading further and in the alternative, Defendant would show that it is entitled to

a credit or offset for all monies or consideration paid to Plaintiffs by virtue of any type or form of

settlement agreement entered into by and between Plaintiffs and any person or entity not a party

to this litigation.

        9.       Pleading further and in the alternative, Defendant would show that the injuries

and/or damages allegedly sustained by Plaintiffs herein were caused, in whole or in part, by

occurrences prior or subsequent to the occurrence at issue.

        10.      Pleading further and in the alternative, Defendant would show that in the event it is

found liable to Plaintiffs, any such liability being expressly denied, Defendant is entitled to

contribution, credit, and/or indemnity, as provided by applicable laws and statutes.

        11.      Pleading further and in the alternative, Defendant asserts that Plaintiffs’ claims for

damages, if any, were the result solely of an unavoidable accident and/or open and obvious

conditions for which Defendant cannot be held liable.

        12.      Pleading further and in the alternative, Defendant further pleads Chapter 33 of the

Texas Civil Practice and Remedies Code and respectfully requests the Court and Jury to consider

the relative damages and conduct of the parties and all tortfeasors, including the Decedent, and

accord the Defendant full benefit of Chapter 33 of the Texas Civil Practice and Remedies Code

and its subparts. Defendant is entitled to a percentage reduction based upon a determination of the

relative fault of all persons and party joint tortfeasors and a credit and offset for the amount of

money paid to Plaintiffs by any alleged joint tortfeasor who is not party to the suit at time of trial.

        13.      Pleading further and in the alternative, Defendant, specifically NII, asserts that

Plaintiffs’ sole remedies against same are governed by the applicable state and/or federal workers’

compensation laws such that the Court should dismiss Plaintiffs’ claims against it with prejudice.



                                                   3

DOC. 26
   Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD Page 52 of 192




See Tex. Lab. Code § 408.001(a); See also Wingfoot Enters. V. Alvarado, 111 S.W.3d 134, 137-

138 (Tex. 2003) (Where the Supreme Court of Texas found that recovery of workers’

compensation benefits is the exclusive remedy of an employee covered by workers’ compensation

insurance coverage against the employer for a work-related injury sustained by the employee).

       14.     Pleading further and in the alternative, Defendant further invokes the limitation

contained in Section 18.091 of the Texas Civil Practices and Remedies Code as to the recovery of

lost wages or loss of earning capacity.

       15.     Pleading further and in the alternative, Defendant further invokes the limitation

contained in Section 41.0105 of the Texas Civil Practices and Remedies Code as to the recovery

of medical and health care expenses.

       16.     Pleading further and in the alternative, Defendant invokes the limitations on

punitive damages and prejudgment interest contained in Sections 41.007 and 41.008 of the Texas

Civil Practices and Remedies Code. Pursuant to Section 41.008 of the Texas Civil Practices and

Remedies Code, such limitations may not be known to the jury.

       17.     Pleading further and in the alternative, Defendant avers that it is not liable to

Plaintiffs for any potential claim for gross negligence because Decedent’s death was not caused

by or through the acts or omissions of any vice principal of Defendant(s), nor were any alleged

acts of gross negligence ratified or authorized by Defendant(s).

       18.     Pleading further and in the alternative, and with respect to Plaintiffs’ alleged claim

for punitive or exemplary damages, Defendant asserts the limitations of Chapter 41 of the Civil

Practice and Remedies Code and would further show that such damages are inappropriate and

impermissible under law due to the following:

                   a. That punitive or exemplary damages are criminal, or quasi-criminal in
                      nature, and Plaintiff should be required to prove the basis of such damages

                                                 4

DOC. 26
 Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD Page 53 of 192




                beyond a reasonable doubt. The failure to require same is a denial of due
                process and a denial of equal protection under the law as prescribed by the
                United States Constitution and the Constitution of the State of Texas.

             b. An award of punitive or exemplary damages would constitute a taking of
                property without due process of law as guaranteed by the United States
                Constitution and the Constitution of the State of Texas.

             c. It is a denial of due process of law and of equal protection of the law under
                the United States Constitution and the Constitution of the State of Texas to
                permit a corporation to be vicariously liable for punitive or exemplary
                damages which were awarded on the basis of alleged acts or omissions of
                employees, agents or representatives of the corporation under the doctrine
                of Respondeat Superior or any other vicarious liability doctrine.

             d. Punitive and/or exemplary damages provide unjust enrichment by reason of
                the unconstitutional taking of property without due process as provided
                under the United States Constitution and the Constitution of the State of
                Texas.

             e. Under Texas law, the measure of damages for punitive and exemplary
                damages is so vague and ambiguous that both on its fact and in application,
                it denies Defendants due process and equal protection of the law as provided
                under the United States Constitution and the Constitution of the State of
                Texas.

             f. Under Texas law, the measure of damages for punitive and exemplary
                damages is so vague and ambiguous that it prevents courts and juries from
                consistently applying the law and further prevents effective judicial review
                of such punitive damage awards.

             g. Under Texas law, the measure of damages for punitive and exemplary
                damages is so vague and ambiguous that the basis of such damages cannot
                be clearly and readily identified in advance so as to guide the behavior of
                individuals and their actions, thus constituting and ex-post facto law
                specifically prohibited by the United States Constitution and the
                Constitution of the State of Texas.

             h. An award of punitive and exemplary damages would violate the excessive
                fines clause of the Eight Amendment as applied to the Fourteenth
                Amendment of the United States Constitution.




                                          5

DOC. 26
   Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD Page 54 of 192




        19.     Pleading further and in the alternative, Defendant respectfully reserves the right to

file an amended Answer in this case in the manner authorized by Rules 63 and 66 of the Texas

Rules of Civil Procedure.

        20.     Pleading further and in the alternative, Defendant would show that Plaintiffs failed

to mitigate their damages as required under applicable law.

        21.     Pleading further and in the alternative, Defendant designates an unknown person(s)

as responsible third parties within the meaning of TEX. CIV. PRAC. & REM. CODE § 33.004, et. seq.

The identities of this unknown person(s) will be uncovered during the discovery process, but

Defendant denies any liability or responsibility for such person(s).



                                              III.
                                         JURY DEMAND

        22.     Subject to the defense of arbitration as set forth above, Defendant respectfully

demands a trial by jury on all contested issues of fact.

                                              PRAYER

        WHEREFORE Defendant prays that the Court order that the claims asserted by Plaintiffs

are subject to mandatory, binding arbitration, and that the Court either dismiss this action, or,

alternatively, stay the proceedings pending the conclusion of arbitration.

        Subject to the defense of arbitration as set forth above, Defendant prays that Plaintiffs takes

nothing, that Defendant be dismissed from this suit with prejudice and at the Plaintiffs’ sole costs,

and that Defendant be granted all relief, at law and in equity, to which Defendant may show that

they are justly entitled.




                                                  6

DOC. 26
 Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD Page 55 of 192




                                        Respectfully submitted by,

                                        GALLOWAY, JOHNSON, TOMPKINS
                                         BURR & SMITH

                                        /s/ Thomas J. Smith
                                        Thomas J. Smith
                                          State Bar No. 00788934
                                          tsmith@gallowaylawfirm.com
                                        Kelly C. Hartmann
                                          State Bar No. 24055631
                                          khartmann@gallowaylawfirm.com
                                        Denise N. Kruse
                                          State Bar No. 24066400
                                          dkruse@gallowaylawfirm.com
                                        Trenton J. Wallis
                                          State Bar No. 24113454
                                          twallis@gallowaylawfirm.com
                                        1301 McKinney, Suite 1400
                                        Houston, Texas 77010
                                        Phone: (713) 599-0700
                                        Fax: (713) 599-0777

                                        ATTORNEYS FOR DEFENDANT
                                        NABORS INDUSTRIES, INC.




                                    7

DOC. 26
   Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD Page 56 of 192




                                 CERTIFICATE OF SERVICE


       I hereby certify that a true and correct copy of the foregoing document has been served by
and through the Court approved electronic filing manager via email to participating parties and/or
via hand delivery, facsimile, certified mail return receipt requested and/or U.S. First Class Mail to
all known counsel of record on this 13th day of April 2020, as follows:

Via E-Service:
William J. Tinning
LAW OFFICE OF WILLIAM J. TINNING, P.C.
1013 Bluff Drive
Portland, Texas 78734

LEAD ATTORNEY FOR PLAINTIFFS

Via E-Service:
J. Michael Guerra
LAW OFFICE OF J. MICHAEL GUERRA
P.O. Box 1968
Alice, Texas 78333

CO-COUNSEL FOR PLAINTIFFS

Via E-Service:
Charles Barrera
LAW OFFICE OF CHARLES L. BARRERA
700 E. Second Street
Alice, Texas 78332

LOCAL COUNSEL FOR PLAINTIFFS

Via E-Service:
Barbara Jane Barron
MehaffyWeber
500 Dallas| Suite 1200
Houston, Texas 77002

COUNSEL FOR H&E EQUIPMENT SERVICES, INC.


                                                      /s/ Denise N. Kruse
                                                      Thomas J. Smith
                                                      Kelly C. Hartmann
                                                      Denise N. Kruse
                                                      Trenton J. Wallis


                                                 8

DOC. 26
     Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD Page 57 of 192



                                 CAUSE NO. 20-02-6019l-CV

RELBA M. REVILLA, INDIVIDUALLY                              IN TIH DISTRICT COURT OF
AND AS REPRESENTATIVE OF TEE
ESTATE OF JOSE LUIS REVILLA;
ANDREW CELESTE GARCIA; AND
JOSE L. REVILLA, JR.
      Plaintifffs

V.                                                          JIM WELLS COUNTY, TEXAS

NABORS DRILLING TECENOLOGIES
USA, INC. ; NABORS INDUSTRIES,
INC. ; BRETT SCIHLLENBERG,
INDIVIDUALLY AND AS VICE
PRINCIPAL AND AREA MANAGER
FOR NABORS INDUSTRIES, INC.; AND
H&E EQUIPRENT SERVICES, INC.
       Defendants                                                79th JUDICIAL DISTRICT

                                        VERIFICATION

TIH STATE OF TEXAS

COUNTY OF HARRIS

        Before me, the undersigned notary, on this day personally appeared Demise N. Kruse, the
affiant, a person whose identity is known to me. After I administered an oath to affiant the affiant
testified that he read the foregoing Original Answer of Nabors Industries, Inc. and that Paragraph
2 contained therein is within her knowledge and is true and correct.



                                                                LJ-,
                                                            Denise N. Knise


        SUBSCRIBED AND SWORN BEFORE RE on April ±i, 2020, to certify which,
witness my hand and official seal of office.




                                                     My Commission Expires: 0 q\ C)u\ 13




                                                10
                                                             LREt      .i     '   .I:'.i. I.I
DOC. 26
   Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD Page 58 of 192Filed 4/13/2020 2:41 PM
                                                                                                       R. David Guerrero
                                                                                                            District Clerk
                                                                                               Jim Wells County, Texas
                                                                                               Patricia Martinez, Deputy


                                 CAUSE NO. 20-02-60191-CV

MELBA M. REVILLA, INDIVIDUALLY   §                           IN THE DISTRICT COURT OF
AND AS REPRESENTATIVE OF THE     §
ESTATE OF JOSE LUIS REVILLA;     §
ANDREW CELESTE GARCIA; AND       §
JOSE L. REVILLA, JR.             §
      Plaintiffs                 §
                                 §
v.                               §                           JIM WELLS COUNTY, TEXAS
                                 §
NABORS DRILLING TECHNOLOGIES §
USA, INC.; NABORS INDUSTRIES,    §
INC.; BRETT SCHELLENBERG,        §
INDIVIDUALLY AND AS VICE         §
PRINCIPAL AND AREA MANAGER       §
FOR NABORS INDUSTRIES, INC.; AND §
H&E EQUIPMENT SERVICES, INC.     §
       Defendants                §                                79th JUDICIAL DISTRICT

        DEFENDANTS NABORS DRILLING TECHNOLOGIES USA, INC.’S
    AND BRETT SCHELLENBERG’S ORIGINAL ANSWERS AND AFFIRMATIVE
           DEFENSES TO PLAINTIFF’S FIRST AMENDED PETITION

TO THE HONORABLE JUDGE OF THIS COURT:

       Defendants Nabors Drilling Technologies USA, Inc. (“NDTUSA”), and Brett

Schellenberg, Individually and as alleged Vice Principal and Area Manager for Nabors

(“Schellenberg”) (collectively “Defendants”), file their Original Answer and Affirmative Defenses

to Plaintiffs’ (“Plaintiffs”) Melba M. Revilla, Individually and As Representative of the Estate of

Jose Luis Revilla, Andrea Celeste Garcia, and Jose Revilla, Jr.’s First Amended Petition as

follows:

                                            I.
                                      GENERAL DENIAL

       1.      Defendants assert a General Denial as authorized by Rule 92 of the Texas Rules of

Civil Procedure, and respectfully requests that the Court and Jury require Plaintiffs to prove their




                                                 1

DOC. 27
   Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD Page 59 of 192




claims, charges and allegations by that standard of evidence as required by the Constitution and

Laws of the State of Texas and the Constitution and Laws of the United States of America.

                                           II.
                                  AFFIRMATIVE DEFENSES

       2.      Pleading further and in the alternative, Defendants would show that Plaintiffs’

claims are subject to mandatory, binding arbitration pursuant to an agreement; and as such this suit

must be abated and/or dismissed.

       3.      Pleading further and in the alternative, Defendants assert the affirmative defenses

of accord and satisfaction, assumption of the risk, contributory negligence, release, payment,

credit, offset, and waiver.

       4.      Pleading further and in the alternative, Defendants would show that the occurrence

in question, as well as the damages complained of, were proximately caused or legally caused, in

whole or in part, by the acts, omissions, fault, negligence or other conduct of the Decedent.

       5.      Pleading further and in the alternative, Defendants would show that the occurrence

in question, as well as the damages complained of, were proximately caused or legally caused, in

whole or in part, by the acts, omissions, fault, negligence, or other conduct of third parties or

persons or entities over whom Defendants had no right of control nor for whom or for which

Defendants are legally responsible. Accordingly, Defendants are entitled to a jury instruction on

new and independent or superseding causes.

       6.      Pleading further and in the alternative, Defendants would show that in the event

they are found liable to Plaintiffs, any such liability being expressly denied, Defendants are entitled

to a reduction for the negligence, liability, fault or other conduct which is attributable to any other

party in accordance with the Doctrine of Comparative Fault or Causation.




                                                  2

DOC. 27
   Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD Page 60 of 192




        7.       Pleading further and in the alternative, Defendants would show that they are entitled

to a credit or offset for all monies or consideration paid to Plaintiffs by virtue of any type or form

of settlement agreement entered into by and between Plaintiffs and any person or entity not a party

to this litigation.

        8.       Pleading further and in the alternative, Defendants would show that the injuries

and/or damages allegedly sustained by Plaintiffs herein were caused, in whole or in part, by

occurrences prior or subsequent to the occurrence at issue.

        9.       Pleading further and in the alternative, Defendants would show that in the event

they are found liable to Plaintiffs, any such liability being expressly denied, Defendants are entitled

to contribution, credit, and/or indemnity, as provided by applicable laws and statutes.

        10.      Pleading further and in the alternative, Defendants assert that Plaintiffs’ claims for

damages, if any, were the result solely of an unavoidable accident and/or open and obvious

conditions for which Defendants cannot be held liable.

        11.      Pleading further and in the alternative, Defendants further plead Chapter 33 of the

Texas Civil Practice and Remedies Code and respectfully requests the Court and Jury to consider

the relative damages and conduct of the parties and all tortfeasors, including the Decedent, and

accord the Defendants full benefit of Chapter 33 of the Texas Civil Practice and Remedies Code

and its subparts. Defendants are entitled to a percentage reduction based upon a determination of

the relative fault of all persons and party joint tortfeasors and a credit and offset for the amount of

money paid to Plaintiffs by any alleged joint tortfeasor who is not party to the suit at time of trial.

        12.      Pleading further and in the alternative, Defendants, specifically NDTUSA, assert

that Plaintiffs’ sole remedies against same are governed by the applicable state and/or federal

workers’ compensation laws such that the Court should dismiss Plaintiffs’ claims against it with



                                                   3

DOC. 27
   Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD Page 61 of 192




prejudice. See Tex. Lab. Code § 408.001(a); See also Wingfoot Enters. V. Alvarado, 111 S.W.3d

134, 137-138 (Tex. 2003) (Where the Supreme Court of Texas found that recovery of workers’

compensation benefits is the exclusive remedy of an employee covered by workers’ compensation

insurance coverage against the employer for a work-related injury sustained by the employee).

       13.     Pleading further and in the alternative, Defendants further invoke the limitation

contained in Section 18.091 of the Texas Civil Practices and Remedies Code as to the recovery of

lost wages or loss of earning capacity.

       14.     Pleading further and in the alternative, Defendants further invoke the limitation

contained in Section 41.0105 of the Texas Civil Practices and Remedies Code as to the recovery

of medical and health care expenses.

       15.     Pleading further and in the alternative, Defendants invoke the limitations on

punitive damages and prejudgment interest contained in Sections 41.007 and 41.008 of the Texas

Civil Practices and Remedies Code. Pursuant to Section 41.008 of the Texas Civil Practices and

Remedies Code, such limitations may not be known to the jury.

       16.     Pleading further and in the alternative, Defendants aver that they are not liable to

Plaintiffs for any potential claim for gross negligence because Decedent’s death was not caused

by or through the acts or omissions of any vice principal of Defendants, nor were any alleged acts

of gross negligence ratified or authorized by Defendants.

       17.     Pleading further and in the alternative, and with respect to Plaintiffs’ alleged claim

for punitive or exemplary damages, Defendants assert the limitations of Chapter 41 of the Civil

Practice and Remedies Code and would further show that such damages are inappropriate and

impermissible under law due to the following:

                   a. That punitive or exemplary damages are criminal, or quasi-criminal in
                      nature, and Plaintiff should be required to prove the basis of such damages

                                                 4

DOC. 27
 Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD Page 62 of 192




                beyond a reasonable doubt. The failure to require same is a denial of due
                process and a denial of equal protection under the law as prescribed by the
                United States Constitution and the Constitution of the State of Texas.

             b. An award of punitive or exemplary damages would constitute a taking of
                property without due process of law as guaranteed by the United States
                Constitution and the Constitution of the State of Texas.

             c. It is a denial of due process of law and of equal protection of the law under
                the United States Constitution and the Constitution of the State of Texas to
                permit a corporation to be vicariously liable for punitive or exemplary
                damages which were awarded on the basis of alleged acts or omissions of
                employees, agents or representatives of the corporation under the doctrine
                of Respondeat Superior or any other vicarious liability doctrine.

             d. Punitive and/or exemplary damages provide unjust enrichment by reason of
                the unconstitutional taking of property without due process as provided
                under the United States Constitution and the Constitution of the State of
                Texas.

             e. Under Texas law, the measure of damages for punitive and exemplary
                damages is so vague and ambiguous that both on its fact and in application,
                it denies Defendants due process and equal protection of the law as provided
                under the United States Constitution and the Constitution of the State of
                Texas.

             f. Under Texas law, the measure of damages for punitive and exemplary
                damages is so vague and ambiguous that it prevents courts and juries from
                consistently applying the law and further prevents effective judicial review
                of such punitive damage awards.

             g. Under Texas law, the measure of damages for punitive and exemplary
                damages is so vague and ambiguous that the basis of such damages cannot
                be clearly and readily identified in advance so as to guide the behavior of
                individuals and their actions, thus constituting and ex-post facto law
                specifically prohibited by the United States Constitution and the
                Constitution of the State of Texas.

             h. An award of punitive and exemplary damages would violate the excessive
                fines clause of the Eight Amendment as applied to the Fourteenth
                Amendment of the United States Constitution.




                                          5

DOC. 27
   Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD Page 63 of 192




       18.     Pleading further and in the alternative, Defendants respectfully reserve the right to

file an amended Answer in this case in the manner authorized by Rules 63 and 66 of the Texas

Rules of Civil Procedure.

       19.     Pleading further and in the alternative, Defendants specifically deny that

Schellenberg was at any time a “Vice Principal” as alleged by Plaintiffs.

       20.     Pleading further and in the alternative, Defendant would show that Plaintiffs failed

to mitigate their damages as required under applicable law.

       22.     Pleading further and in the alternative, Defendants designate an unknown person(s)

as responsible third parties within the meaning of TEX. CIV. PRAC. & REM. CODE § 33.004, et. seq.

The identities of this unknown person(s) will be uncovered during the discovery process, but

Defendants deny any liability or responsibility for such person(s).

                                              III.
                                         JURY DEMAND

       23.     Subject to the defense of arbitration as set forth above, Defendants respectfully

demands a trial by jury on all contested issues of fact.

                                             PRAYER

       WHEREFORE Defendants pray that the Court order that the claims asserted by Plaintiffs

are subject to mandatory, binding arbitration, and that the Court either dismiss this action, or,

alternatively, stay the proceedings pending the conclusion of arbitration.

       Subject to the defense of arbitration as set forth above, Defendants prays that Plaintiffs

takes nothing, that Defendants be dismissed from this suit with prejudice and at the Plaintiffs’ sole

costs, and that Defendants be granted all relief, at law and in equity, to which Defendants may

show that they are justly entitled.




                                                  6

DOC. 27
 Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD Page 64 of 192




                                        Respectfully submitted by,

                                        GALLOWAY, JOHNSON, TOMPKINS
                                         BURR & SMITH

                                        /s/ Thomas J. Smith
                                        Thomas J. Smith
                                          State Bar No. 00788934
                                          tsmith@gallowaylawfirm.com
                                        Kelly C. Hartmann
                                          State Bar No. 24055631
                                          khartmann@gallowaylawfirm.com
                                        Denise N. Kruse
                                          State Bar No. 24066400
                                          dkruse@gallowaylawfirm.com
                                        Trenton J. Wallis
                                          State Bar No. 24113454
                                          twallis@gallowaylawfirm.com
                                        1301 McKinney, Suite 1400
                                        Houston, Texas 77010
                                        Phone: (713) 599-0700
                                        Fax: (713) 599-0777

                                        ATTORNEYS FOR DEFENDANTS
                                        NABORS DRILLING TECHNOLOGIES
                                        USA,    INC.     AND     BRETT
                                        SCHELLENBERG,     INDIVIDUALLY
                                        AND AS VICE PRINCIPAL AND AREA
                                        MANAGER FOR NABORS




                                    7

DOC. 27
   Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD Page 65 of 192




                                 CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document has been served by
and through the Court approved electronic filing manager via email to participating parties and/or
via hand delivery, facsimile, certified mail return receipt requested and/or U.S. First Class Mail to
all known counsel of record on this 13th day of April 2020, as follows:

Via E-Service:
William J. Tinning
LAW OFFICE OF WILLIAM J. TINNING, P.C.
1013 Bluff Drive
Portland, Texas 78734

LEAD ATTORNEY FOR PLAINTIFFS

Via E-Service:
J. Michael Guerra
LAW OFFICE OF J. MICHAEL GUERRA
P.O. Box 1968
Alice, Texas 78333

CO-COUNSEL FOR PLAINTIFFS

Via E-Service:
Charles Barrera
LAW OFFICE OF CHARLES L. BARRERA
700 E. Second Street
Alice, Texas 78332

LOCAL COUNSEL FOR PLAINTIFFS

Via E-Service:
Barbara Jane Barron
MehaffyWeber
500 Dallas| Suite 1200
Houston, Texas 77002

COUNSEL FOR H&E EQUIPMENT SERVICES, INC.


                                                      /s/ Denise N. Kruse
                                                      Thomas J. Smith
                                                      Kelly C. Hartmann
                                                      Denise N. Kruse
                                                      Trenton J. Wallis



                                                 8

DOC. 27
   Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD Page 66 of 192




                                CAUSE NO. 20-02-60191-CV


MELBA M. REVILLA, INDIVIDUALLY            §   IN THE DISTRICT COURT
AND AS REPRESENTATIVE OF THE              §
THE ESTATE OF JOSE LUIS REVILLA;          §
ANDREA CELESTE GARCIA;                    §
JOSE L. REVILLA, JR.,    Plaintiffs       §
                                          §
VS.                                       §   79TH JUDICIAL DISTRICT
                                          §
NABORS INDUSTRIES, INC.;                  §
                                          §
NABORS DRILLING TECHNOLOGIES              §
USA, INC.;                                §
                                          §
BRETT SCHELLENBERG, Individually          §
and as Vice Principal and Area Manager    §
for NABORS INDUSTRIES, INC.,              §
                                          §
NABORS DRILLING, USA, INC.,               §
                                          §
H&E EQUIPMENT SERVICES, INC., and,        §
                                          §
JLG INDUSTRIES, INC.                      §
                             Defendants   §   JIM WELLS COUNTY, TEXAS



 PLAINTIFFS’ THIRD AMENDED PETITION WITH REQUEST FOR DISCLOSURES


TO THE HONORABLE JUDGE OF SAID COURT:

       NOW COME, MELBA M. REVILLA (xxx-xx-x425), Individually and as Representative

of the Estate of JOSE LUIS REVILLA; ANDREA CELESTE GARCIA (xxx-xx-x333); and,

JOSE L. REVILLA, JR. (xxx-xx-x030) (sometimes hereinafter referred to as Plaintiffs),

complaining of NABORS INDUSTRIES, INC. (sometimes hereinafter referred to as Defendant

NABORS INDUSTRIES); NABORS DRILLING TECHNOLOGIES USA, INC., (sometimes

hereinafter referred to as Defendant NABORS DRILLING TECHNOLOGIES); BRETT




                                                                            Page 1 of 10

DOC. 28
   Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD Page 67 of 192




SCHELLENBERG, Individually and as Vice Principal and Area Manager for NABORS

INDUSTRIES, INC. (sometimes hereinafter referred to as Defendant SCHELLENBERG);

NABORS DRILLING, USA, INC. (sometimes hereinafter referred to as Defendant NABORS

DRILLING, USA); H&E EQUIPMENT SERVICES, INC. (sometimes hereinafter referred to as

Defendant H&E); and JLG INDUSTRIES, INC. (sometimes hereinafter referred to as Defendant

JLG), and for cause of action would respectfully show unto this Honorable Court as follows:

                                           I. DISCOVERY

       Pursuant to Texas Rule of Civil Procedure 190.1, this case is to be governed by the

provisions of Texas Rule of Civil Procedure 190.4 as discovery is intended to be conducted

under Level 3 of Rule 190.1 of the Texas Rules of Civil Procedure.

                                            II. PARTIES

       Plaintiff MELBA M. REVILLA brings this suit Individually and as Representative of the

Estate of JOSE LUIS REVILLA, deceased.

       Plaintiffs ANDREA CELESTE REVILLA and JOSE L. REVILLA, JR. bring this suit

individually.

       Defendant NABORS INDUSTRIES, INC. is a corporation licensed to and doing business in

the State of Texas which has been served and has answered and appeared herein by and through its

attorney of record Thomas J. Smith, GALLOWAY, JOHNSON, TOMPKINS, BURR & SMITH.

       Defendant NABORS DRILLING TECHNOLOGIES, USA, INC. is a corporation licensed

to and doing business in the State of Texas which has been served and has answered and appeared herein

by and through its attorney of record Thomas J. Smith, GALLOWAY, JOHNSON, TOMPKINS,

BURR & SMITH.




                                                                                            Page 2 of 10

DOC. 28
   Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD Page 68 of 192




       Defendant BRETT SCHELLENBERG is an individual who has been served and has

answered and appeared herein by and through its attorney of record Thomas J. Smith, GALLOWAY,

JOHNSON, TOMPKINS, BURR & SMITH.

       Defendant H&E EQUIPMENT SERVICES, INC. is a corporation licensed to and doing

business in the State of Texas which has been served and has answered and appeared herein by and

through its attorney of record Barbara J. Barron, MEHAFFY WEBER P.C.

       Defendant NABORS DRILLING USA, INC. is a corporation licensed to and doing business

in the State of Texas which has been served and has answered and appeared herein by and through its

attorney of record Thomas J. Smith, GALLOWAY, JOHNSON, TOMPKINS, BURR & SMITH .

       Defendant JLG INDUSTRIES, INC. is a corporation license to and doing business in the State of

Texas which can been served by serving its registered agent for service CT Corporation System, 1999

Bryan St., Ste. 900, Dallas, Texas 75201-3136.

       All parties are Texas Citizens.

                                           III. VENUE

       Pursuant to T.R.C.P. 15.002(a)(1) venue is proper and sustainable in Jim Wells County,

Texas since all or part of the acts or omissions giving rise to this cause of action occurred in Jim

Wells County, Texas.

                    IV. FACTS, CAUSES OF ACTION, AND DAMAGES

       On or about January 27, 2020, when in the course and scope of his employment for

Defendant NABORS DRILLING TECHNOLOGIES, Mr. Revilla was sent by himself to retrieve

pipe with a forklift which was rented to Defendant NABORS DRILLING TECHNOLOGIES

and/or NABORS DRILLING USA, which company was under the supervision and control of

NABORS INDUSTRIES. The forklift was put in the line and stream of commerce by Defendant

H&E.

                                                                                         Page 3 of 10

DOC. 28
   Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD Page 69 of 192




       Mr. Revilla was pinned, suffered excruciating conscious pain and suffering before his

ultimate death as a result of the negligence and defects described more particular herein.

Defendant Employer NABORS DRILLING TECHNOLOGIES was grossly negligent because

Mr. Revilla was sent alone to do a job which requires a spotter or flagger. Although he was

licensed and certified, he had to leave the crane to set up the forklift for proper lift of the pipe.

Had there been two people present, this accident would not have happened, since the brake could

have been set and the forklift would have been immovable. That failure was negligence and

gross negligence on the part of employer NABORS DRILLING TECHNOLOGIES and parent

NABORS INDUSTRIES, and NABORS DRILLING USA, which was grossly negligent in

allowing this to happen since the previous rules and regulations applicable to them required that

two people be present; the forklift and instructions provided to Mr. Revilla to use were improper,

inadequate, unsafe and defective equipment for this use.

        Defendant H&E is the rental company which provided the forklift without placing a

sensor to detect the presence of an operator which would likewise have required two persons to

be present and would have prevented this accident. There were no instructions not to use for this

attempted use. The aforementioned amounts to a defect by any company which placed the

forklift in the stream of commerce and also amounts to negligence. In the alternative, the

accident in question, in combination or separate from the negligence and gross negligence of the

NABORS Defendants, H&E is in the business of placing such equipment in the stream of

commerce and is therefore liable not only for gross negligence but also under products liability,

pursuant to §402A and402B of the restatement (2d) of torts as accepted in Texas.

       Defendant SCHELLENBERG is a vice principal and area manager for Defendant

NABORS INDUSTRIES and/or NABORS DRILLING USA. NABORS INDUSTRIES is a



                                                                                          Page 4 of 10

DOC. 28
   Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD Page 70 of 192




parent company of the employing defendant NABORS DRILLING TECHNOLOGIES.

Defendant SCHELLENBER was on the scene and reported to the sheriff's department that Mr.

Revilla was found hit by a forklift and in fact then participated, condoned, and if not, originated

the lie that Mr. Revilla had suffered a heart attack on the job. Defendant SCHELLENBERG

allowed this misrepresentation and lie to go public, to become public, and never retracted. In

addition, he failed in his supervisory jobs to see to it that Defendant NABORS DRILLING

TECHNOLOGIES was using the safety rule required two man team to perform the attempted

task assigned to Mr. Revilla, and failed to see that periodic maintenance was done so that the

brake was effective on the forklift in question, and further failed to see to it that proper

equipment was provided and used to move pipe, which a forklift is not designed to do for this

operation, and without the proper attachments. There, in fact, was no correct such piece of

equipment in the yard whatsoever; which was readily visible to any supervisor in the position of

Defendant SCHELLENBERG for doing this attempted job. This is an intentional and grossly

negligent level of conduct on the part of all NABORS Defendants, and is further evidence of the

intentional infliction of emotional distress and the Section 451 of the Labor Code violations of

Defendant SCHELLENBERG personally in the course and scope of his supervisory and vice

principal duties for the NABORS Defendants.

       Defendant H&E was negligent of failing to monitor NABORS to see to is that

maintenance and proper operating standards were maintained on the forklift.

       This act action is brought pursuant to both the survival and wrongful death statute as well

as the common law in the State of Texas. The Plaintiffs in this cause of action are the surviving

wife and children and all heirs of the body of the late Jose Luis Revilla who was in the course

and scope of his employment for a worker comp subscriber at the time of this action.



                                                                                        Page 5 of 10

DOC. 28
   Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD Page 71 of 192




       In addition to the above, the NABORS defendants deliberately misrepresented and lied

about the cause and source of the late Mr. Revilla’s death and said publicly that it was due to

natural causes and that he had had a heart attack when in fact they knew from the outset that he

was pinned and crushed by the aforementioned acts or omissions in amounting to negligence,

negligence per se and/or gross negligence. This was done specifically to prevent Plaintiffs from

being able to use the protections, provisions, and benefits on the workers compensation in the

State of Texas and, therefore, was and is the direct attempt to discriminate against them for

having the right to exercise under that act, which is a violation of Section 451 of the Labor Code.

This was directly harmful to the family to the deepest degree because Defendant NABORS

DRILLING TECHNOLOGIES, NABORS INDUSTRIES and NABORS DRILLING USA knew

the true nature of the acts or omissions giving rise to the death of the late Mr. Revilla, and

rumors were rampant all over Alice Texas that Mr. Revilla had in fact died as a result of a stroke.

The last ones to be informed of the truth of this were the Plaintiffs during the commencement of

the rosary for their late husband and father with a full church of friends, relatives, and mourners

already present.    The effect of this discrimination could not have been more dramatic or

damaging. This also amounts to intention infliction of emotional distress to the family.

       All NABORS entities were negligent and grossly negligent by the use of the pipe racks

which were in use at the time and place in question which had multiple defects, including the

failure to have a stop put in just short of at the end of the pipe rack on both pipe racks to create a

“safe space” and failing to have a separation stop behind it, to keep the remaining pipe separated

from those intended to be loaded. The accident happened in part because once a pipe is moved

the mountain of pipe behind it is foreseeably disrupted, and rolls unimpeded towards the

operator, in this case the late Mr. Revilla. This alone, or in combination with the acts omissions



                                                                                           Page 6 of 10

DOC. 28
   Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD Page 72 of 192




and/or defects of Defendants and the rentor, and manufacturer, proximately caused or

producingly caused the accident and death in question.

       Defendants H&E and JLG were negligent and guilty of product defects by having a

forklift which did not have a seat sensor so that the forklift would immediately cut off and stop

operation if the presence of an operator was detected to be absent. In addition, the unlabeled and

improperly labeled indications for what gear the forklift was in did not sufficiently apprise a

normal operator such as Mr. Revilla, who is certified. In addition, the forklift had no alarm

indicating when it was about to move forward. In addition, the forklift could be placed in the

neutral and in gear position and the appearance of a neutral position whereby the operator could

deduce that it was safe to make a quick check, as Mr. Revilla did at the pipe rack, and the

forklift, because of this defect, could still do - jump into gear. This was particularly exemplified

at the inspection of April 9, 2020, on the same forklift, with another certified operator, when it

jumped forward, even when in third gear.

       All of the above, singularly or in combination, brought about the tragic preventable

accident to Mr. Revilla, who was himself a certified operator, which crushed him, pinned him

and killed him In addition, if NABORS had had the ongoing requirement to have a second

person as a flagger or for a spotter present, this accident does not happen.

       Defendants NABORS INDUSTRIES and NABORS DRILLING USA were in control of

NABORS DRILLING TECHNOLOGIES and made the decisions complained of herein.

       Plaintiffs separately seek all actual damages permitted by Chapter 451 of the act against

NABORS DRILLING TECHNOLOGIES and NABORS INDUSTSRIES, INC. for this blatant

misrepresentation and lie about the circumstances of Mr. Revilla’s death.




                                                                                         Page 7 of 10

DOC. 28
   Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD Page 73 of 192




       The aforementioned conduct by each/all defendants amounts to a violation of Rule 402A

and 402B as adopted in Texas otherwise known as a products liability defect in manufacture,

marketing, or design which producingly caused the damages complained of here in.

       Separately, the same acts omissions and conduct by each or all of the defendants

singularly or in combination amount to negligence and gross negligence and negligence per se

which proximately caused the injuries and damages complained to the late Mr. Revilla, and his

estate is entitled to recover for his conscious pain and suffering. This case is also brought

pursuant to the Texas wrongful-death and survival statutes and each surviving family member

and plaintiff is entitled to recover their fullest damages for the death of the late Mr. Revilla, their

late father and husband for the actions omissions negligence and defects complained of herein.

       Plaintiff MELBA M. REVILLA is the late Mr. Revilla’s widow, and mother to their

surviving children, ANDREA CELESTE GARCIA and JOSE L. REVILLA, JR., who are all

heirs to his body.

       All damages are in excess of this Court’s minimum jurisdictional requirements.

       Pursuant to TRCP 47(5) Plaintiffs seek monetary relief over $1,000,000.00, for all their

actual and punitive damages as well as legal interest at the legal rate, both pre and post judgment.

                               V. REQUEST FOR DISCLOSURE

       Under Texas Rules of Civil Procedure 194, Plaintiffs request that Defendant JLG

INDUSTRIES, INC. disclose, within 50 days of the service of this request, the information or

material described in Rule 194.2(a)-(l).

                                    VI. DEMAND FOR JURY

       Plaintiffs demand a jury trial and have tendered the appropriate fee.




                                                                                           Page 8 of 10

DOC. 28
   Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD Page 74 of 192




                                          VII. PRAYER

       WHEREFORE, PREMISES CONSIDERED, Plaintiffs pray: (1) that Defendants be cited

to appear and answer herein; (2) that upon jury trial in this honorable court they have retrieve all

of their actual damages, punitive damages, statutory damages and attorney fees; and, (3) for such

other and further relief at law and equity for which Plaintiffs may be justly entitled.

                                             Respectfully submitted,

                                             LAW OFFICE OF WILLIAM J. TINNING, P.C.
                                             1013 Bluff Drive
                                             Portland, Texas 78374
                                             Telephone:     (361) 643-9200
                                             Facsimile:     (361) 643-9600
                                             Email: btinning@tinninglaw.com

                                       By:    ______________________________
                                              State Bar No. 20060500
                                              LEAD ATTORNEY FOR PLAINTIFFS


CO-COUNSEL:
J. Michael Guerra
State Bar No. 08581310
LAW OFFICE OF J. MICHAEL GUERRA
P.O. Box 1968
Alice, Texas 78333
Telephone: 1(361)668-7344
Facsimile: 1(888)760-6961
Email: jmguerra67@yahoo.com

LOCAL COUNSEL:
Charles Barrera
The Law Office of Charles L. Barrera
700 E. Second St.
Alice, Texas 78332
Telephone: 361.664.2153
Facsimile:361.664.2155
Email: barreralawfirm@aol.com




                                                                                          Page 9 of 10

DOC. 28
   Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD Page 75 of 192




                                 CERTIFICATE OF SERVICE

       I hereby certify that the above and foregoing document was served in compliance with

Rule 21a of the Texas Rules of Civil Procedure, on all known counsel of record as indicated

below, on this the 14th day of April, 2020, to-wit:

Via Email: tsmith@gallowaylawfirm.com
Thomas J. Smith
Via Email: khartmann@gallowaylawfirm.com
Kelly C. Hartmann
GALLOWAY, JOHNSON, TOMPKINS, BURR & SMITH
1301 McKinney, Suite 1400
Houston, Texas 77010

Via Email: barbarabarron@mehaffyweber.com
Barbara J. Barron
Via Email: WadeCarpenter@mehaffyweber.com
Wade Carpenter
MEHAFFYWEBER, P.C.
P.O. Box 16
Beaumont, Texas 77704

                                              _____________________________
                                              William J. Tinning




                                                                                    Page 10 of 10

DOC. 28
   Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD Page 76 of 192




                                CAUSE NO. 20-02-60191-CV


MELBA M. REVILLA, INDIVIDUALLY            §   IN THE DISTRICT COURT
AND AS REPRESENTATIVE OF THE              §
THE ESTATE OF JOSE LUIS REVILLA;          §
ANDREA CELESTE GARCIA;                    §
JOSE L. REVILLA, JR.,    Plaintiffs       §
                                          §
VS.                                       §   79TH JUDICIAL DISTRICT
                                          §
NABORS INDUSTRIES, INC.;                  §
                                          §
NABORS DRILLING TECHNOLOGIES              §
USA, INC.;                                §
                                          §
BRETT SCHELLENBERG, Individually          §
and as Vice Principal and Area Manager    §
for NABORS INDUSTRIES, INC.,              §
                                          §
NABORS DRILLING, USA, INC.,               §
                                          §
H&E EQUIPMENT SERVICES, INC., and,        §
                                          §
JLG INDUSTRIES, INC.                      §
                             Defendants   §   JIM WELLS COUNTY, TEXAS



        PLAINTIFFS’ FOURTH AMENDED PETITION WITH REQUEST FOR
                             DISCLOSURES


TO THE HONORABLE JUDGE OF SAID COURT:

       NOW COME, MELBA M. REVILLA (xxx-xx-x425), Individually and as Representative

of the Estate of JOSE LUIS REVILLA; ANDREA CELESTE GARCIA (xxx-xx-x333); and,

JOSE L. REVILLA, JR. (xxx-xx-x030) (sometimes hereinafter referred to as Plaintiffs),

complaining of NABORS INDUSTRIES, INC. (sometimes hereinafter referred to as Defendant

NABORS INDUSTRIES); NABORS DRILLING TECHNOLOGIES USA, INC., (sometimes

hereinafter referred to as Defendant NABORS DRILLING TECHNOLOGIES); BRETT



                                                                            Page 1 of 10

DOC. 31
   Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD Page 77 of 192




SCHELLENBERG, Individually and as Vice Principal and Area Manager for NABORS

INDUSTRIES, INC. (sometimes hereinafter referred to as Defendant SCHELLENBERG);

NABORS DRILLING, USA, INC. (sometimes hereinafter referred to as Defendant NABORS

DRILLING, USA); H&E EQUIPMENT SERVICES, INC. (sometimes hereinafter referred to as

Defendant H&E); and JLG INDUSTRIES, INC. (sometimes hereinafter referred to as Defendant

JLG), and for cause of action would respectfully show unto this Honorable Court as follows:

                                           I. DISCOVERY

       Pursuant to Texas Rule of Civil Procedure 190.1, this case is to be governed by the

provisions of Texas Rule of Civil Procedure 190.4 as discovery is intended to be conducted

under Level 3 of Rule 190.1 of the Texas Rules of Civil Procedure.

                                            II. PARTIES

       Plaintiff MELBA M. REVILLA brings this suit Individually and as Representative of the

Estate of JOSE LUIS REVILLA, deceased.

       Plaintiffs ANDREA CELESTE REVILLA and JOSE L. REVILLA, JR. bring this suit

individually.

       Defendant NABORS INDUSTRIES, INC. is a corporation licensed to and doing business in

the State of Texas which has been served and has answered and appeared herein by and through its

attorney of record Thomas J. Smith, GALLOWAY, JOHNSON, TOMPKINS, BURR & SMITH.

       Defendant NABORS DRILLING TECHNOLOGIES, USA, INC. is a corporation licensed

to and doing business in the State of Texas which has been served and has answered and appeared herein

by and through its attorney of record Thomas J. Smith, GALLOWAY, JOHNSON, TOMPKINS,

BURR & SMITH.




                                                                                            Page 2 of 10

DOC. 31
   Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD Page 78 of 192




       Defendant BRETT SCHELLENBERG is an individual who has been served and has

answered and appeared herein by and through its attorney of record Thomas J. Smith, GALLOWAY,

JOHNSON, TOMPKINS, BURR & SMITH.

       Defendant H&E EQUIPMENT SERVICES, INC. is a corporation licensed to and doing

business in the State of Texas which has been served and has answered and appeared herein by and

through its attorney of record Barbara J. Barron, MEHAFFY WEBER P.C.

       Defendant NABORS DRILLING USA, INC. is a corporation licensed to and doing business

in the State of Texas which can been served by serving its registered agent for service CT Corporation

System, 1999 Bryan St., Ste. 900, Dallas, Texas 75201.

       Defendant JLG INDUSTRIES, INC. is a corporation license to and doing business in the State of

Texas which can been served by serving its registered agent for service CT Corporation System, 1999

Bryan St., Ste. 900, Dallas, Texas 75201-3136.

       All parties are Texas Citizens.

                                            III. VENUE

       Pursuant to T.R.C.P. 15.002(a)(1) venue is proper and sustainable in Jim Wells County,

Texas since all or part of the acts or omissions giving rise to this cause of action occurred in Jim

Wells County, Texas.

                    IV. FACTS, CAUSES OF ACTION, AND DAMAGES

       On or about January 27, 2020, when in the course and scope of his employment for

Defendant NABORS DRILLING TECHNOLOGIES, Mr. Revilla was sent by himself to retrieve

pipe with a forklift which was rented to Defendant NABORS DRILLING TECHNOLOGIES

and/or NABORS DRILLING USA, which company was under the supervision and control of

NABORS INDUSTRIES. The forklift was put in the line and stream of commerce by Defendant

H&E.


                                                                                           Page 3 of 10

DOC. 31
   Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD Page 79 of 192




       Mr. Revilla was pinned, suffered excruciating conscious pain and suffering before his

ultimate death as a result of the negligence and defects described more particular herein.

Defendant Employer NABORS DRILLING TECHNOLOGIES was grossly negligent because

Mr. Revilla was sent alone to do a job which requires a spotter or flagger. Although he was

licensed and certified, he had to leave the crane to set up the forklift for proper lift of the pipe.

Had there been two people present, this accident would not have happened, since the brake could

have been set and the forklift would have been immovable. That failure was negligence and

gross negligence on the part of employer NABORS DRILLING TECHNOLOGIES and parent

NABORS INDUSTRIES, and NABORS DRILLING USA, which was grossly negligent in

allowing this to happen since the previous rules and regulations applicable to them required that

two people be present; the forklift and instructions provided to Mr. Revilla to use were improper,

inadequate, unsafe and defective equipment for this use.

        Defendant H&E is the rental company which provided the forklift without placing a

sensor to detect the presence of an operator which would likewise have required two persons to

be present and would have prevented this accident. There were no instructions not to use for this

attempted use. The aforementioned amounts to a defect by any company which placed the

forklift in the stream of commerce and also amounts to negligence. In the alternative, the

accident in question, in combination or separate from the negligence and gross negligence of the

NABORS Defendants, H&E is in the business of placing such equipment in the stream of

commerce and is therefore liable not only for gross negligence but also under products liability,

pursuant to §402A and402B of the restatement (2d) of torts as accepted in Texas.

       Defendant SCHELLENBERG is a vice principal and area manager for Defendant

NABORS INDUSTRIES and/or NABORS DRILLING USA. NABORS INDUSTRIES is a



                                                                                          Page 4 of 10

DOC. 31
   Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD Page 80 of 192




parent company of the employing defendant NABORS DRILLING TECHNOLOGIES.

Defendant SCHELLENBER was on the scene and reported to the sheriff's department that Mr.

Revilla was found hit by a forklift and in fact then participated, condoned, and if not, originated

the lie that Mr. Revilla had suffered a heart attack on the job. Defendant SCHELLENBERG

allowed this misrepresentation and lie to go public, to become public, and never retracted. In

addition, he failed in his supervisory jobs to see to it that Defendant NABORS DRILLING

TECHNOLOGIES was using the safety rule required two man team to perform the attempted

task assigned to Mr. Revilla, and failed to see that periodic maintenance was done so that the

brake was effective on the forklift in question, and further failed to see to it that proper

equipment was provided and used to move pipe, which a forklift is not designed to do for this

operation, and without the proper attachments. There, in fact, was no correct such piece of

equipment in the yard whatsoever; which was readily visible to any supervisor in the position of

Defendant SCHELLENBERG for doing this attempted job. This is an intentional and grossly

negligent level of conduct on the part of all NABORS Defendants, and is further evidence of the

intentional infliction of emotional distress and the Section 451 of the Labor Code violations of

Defendant SCHELLENBERG personally in the course and scope of his supervisory and vice

principal duties for the NABORS Defendants.

       Defendant H&E was negligent of failing to monitor NABORS to see to is that

maintenance and proper operating standards were maintained on the forklift.

       This act action is brought pursuant to both the survival and wrongful death statute as well

as the common law in the State of Texas. The Plaintiffs in this cause of action are the surviving

wife and children and all heirs of the body of the late Jose Luis Revilla who was in the course

and scope of his employment for a worker comp subscriber at the time of this action.



                                                                                        Page 5 of 10

DOC. 31
   Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD Page 81 of 192




       In addition to the above, the NABORS defendants deliberately misrepresented and lied

about the cause and source of the late Mr. Revilla’s death and said publicly that it was due to

natural causes and that he had had a heart attack when in fact they knew from the outset that he

was pinned and crushed by the aforementioned acts or omissions in amounting to negligence,

negligence per se and/or gross negligence. This was done specifically to prevent Plaintiffs from

being able to use the protections, provisions, and benefits on the workers compensation in the

State of Texas and, therefore, was and is the direct attempt to discriminate against them for

having the right to exercise under that act, which is a violation of Section 451 of the Labor Code.

This was directly harmful to the family to the deepest degree because Defendant NABORS

DRILLING TECHNOLOGIES, NABORS INDUSTRIES and NABORS DRILLING USA knew

the true nature of the acts or omissions giving rise to the death of the late Mr. Revilla, and

rumors were rampant all over Alice Texas that Mr. Revilla had in fact died as a result of a stroke.

The last ones to be informed of the truth of this were the Plaintiffs during the commencement of

the rosary for their late husband and father with a full church of friends, relatives, and mourners

already present.    The effect of this discrimination could not have been more dramatic or

damaging. This also amounts to intention infliction of emotional distress to the family.

       All NABORS entities were negligent and grossly negligent by the use of the pipe racks

which were in use at the time and place in question which had multiple defects, including the

failure to have a stop put in just short of at the end of the pipe rack on both pipe racks to create a

“safe space” and failing to have a separation stop behind it, to keep the remaining pipe separated

from those intended to be loaded. The accident happened in part because once a pipe is moved

the mountain of pipe behind it is foreseeably disrupted, and rolls unimpeded towards the

operator, in this case the late Mr. Revilla. This alone, or in combination with the acts omissions



                                                                                           Page 6 of 10

DOC. 31
   Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD Page 82 of 192




and/or defects of Defendants and the rentor, and manufacturer, proximately caused or

producingly caused the accident and death in question.

       Defendants H&E and JLG were negligent and guilty of product defects by having a

forklift which did not have a seat sensor so that the forklift would immediately cut off and stop

operation if the presence of an operator was detected to be absent. In addition, the unlabeled and

improperly labeled indications for what gear the forklift was in did not sufficiently apprise a

normal operator such as Mr. Revilla, who is certified. In addition, the forklift had no alarm

indicating when it was about to move forward. In addition, the forklift could be placed in the

neutral and in gear position and the appearance of a neutral position whereby the operator could

deduce that it was safe to make a quick check, as Mr. Revilla did at the pipe rack, and the

forklift, because of this defect, could still do - jump into gear. This was particularly exemplified

at the inspection of April 9, 2020, on the same forklift, with another certified operator, when it

jumped forward, even when in third gear.

       All of the above, singularly or in combination, brought about the tragic preventable

accident to Mr. Revilla, who was himself a certified operator, which crushed him, pinned him

and killed him In addition, if NABORS had had the ongoing requirement to have a second

person as a flagger or for a spotter present, this accident does not happen.

       Defendants NABORS INDUSTRIES and NABORS DRILLING USA were in control of

NABORS DRILLING TECHNOLOGIES and made the decisions complained of herein.

       Plaintiffs separately seek all actual damages permitted by Chapter 451 of the act against

NABORS DRILLING TECHNOLOGIES and NABORS INDUSTSRIES, INC. for this blatant

misrepresentation and lie about the circumstances of Mr. Revilla’s death.




                                                                                         Page 7 of 10

DOC. 31
   Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD Page 83 of 192




       The aforementioned conduct by each/all defendants amounts to a violation of Rule 402A

and 402B as adopted in Texas otherwise known as a products liability defect in manufacture,

marketing, or design which producingly caused the damages complained of here in.

       Separately, the same acts omissions and conduct by each or all of the defendants

singularly or in combination amount to negligence and gross negligence and negligence per se

which proximately caused the injuries and damages complained to the late Mr. Revilla, and his

estate is entitled to recover for his conscious pain and suffering. This case is also brought

pursuant to the Texas wrongful-death and survival statutes and each surviving family member

and plaintiff is entitled to recover their fullest damages for the death of the late Mr. Revilla, their

late father and husband for the actions omissions negligence and defects complained of herein.

       Plaintiff MELBA M. REVILLA is the late Mr. Revilla’s widow, and mother to their

surviving children, ANDREA CELESTE GARCIA and JOSE L. REVILLA, JR., who are all

heirs to his body.

       All damages are in excess of this Court’s minimum jurisdictional requirements.

       Pursuant to TRCP 47(5) Plaintiffs seek monetary relief over $1,000,000.00, for all their

actual and punitive damages as well as legal interest at the legal rate, both pre and post judgment.

                               V. REQUEST FOR DISCLOSURE

       Under Texas Rules of Civil Procedure 194, Plaintiffs request that Defendant NABORS

DRILLING USA, INC. and JLG INDUSTRIES, INC. disclose, within 50 days of the service of

this request, the information or material described in Rule 194.2(a)-(l).

                                    VI. DEMAND FOR JURY

       Plaintiffs demand a jury trial and have tendered the appropriate fee.




                                                                                           Page 8 of 10

DOC. 31
   Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD Page 84 of 192




                                          VII. PRAYER

       WHEREFORE, PREMISES CONSIDERED, Plaintiffs pray: (1) that Defendants be cited

to appear and answer herein; (2) that upon jury trial in this honorable court they have retrieve all

of their actual damages, punitive damages, statutory damages and attorney fees; and, (3) for such

other and further relief at law and equity for which Plaintiffs may be justly entitled.

                                             Respectfully submitted,

                                             LAW OFFICE OF WILLIAM J. TINNING, P.C.
                                             1013 Bluff Drive
                                             Portland, Texas 78374
                                             Telephone:     (361) 643-9200
                                             Facsimile:     (361) 643-9600
                                             Email: btinning@tinninglaw.com

                                       By:    ______________________________
                                              State Bar No. 20060500
                                              LEAD ATTORNEY FOR PLAINTIFFS


CO-COUNSEL:
J. Michael Guerra
State Bar No. 08581310
LAW OFFICE OF J. MICHAEL GUERRA
P.O. Box 1968
Alice, Texas 78333
Telephone: 1(361)668-7344
Facsimile: 1(888)760-6961
Email: jmguerra67@yahoo.com

LOCAL COUNSEL:
Charles Barrera
The Law Office of Charles L. Barrera
700 E. Second St.
Alice, Texas 78332
Telephone: 361.664.2153
Facsimile:361.664.2155
Email: barreralawfirm@aol.com




                                                                                          Page 9 of 10

DOC. 31
   Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD Page 85 of 192




                                 CERTIFICATE OF SERVICE

       I hereby certify that the above and foregoing document was served in compliance with

Rule 21a of the Texas Rules of Civil Procedure, on all known counsel of record as indicated

below, on this the 16th day of April, 2020, to-wit:

Via Email: tsmith@gallowaylawfirm.com
Thomas J. Smith
Via Email: khartmann@gallowaylawfirm.com
Kelly C. Hartmann
GALLOWAY, JOHNSON, TOMPKINS, BURR & SMITH
1301 McKinney, Suite 1400
Houston, Texas 77010

Via Email: barbarabarron@mehaffyweber.com
Barbara J. Barron
Via Email: WadeCarpenter@mehaffyweber.com
Wade Carpenter
MEHAFFYWEBER, P.C.
P.O. Box 16
Beaumont, Texas 77704

                                              _____________________________
                                              William J. Tinning




                                                                                    Page 10 of 10

DOC. 31
 Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD Page 86 of 192Filed 4/24/2020 3:07 PM
                                                                                    R. David Guerrero
                                                                                          District Clerk
                                                                               Jim Wells County, Texas
                                                                                   Emily Viera, Deputy




          90.00




DOC. 34
 Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD Page 87 of 192




DOC. 34
 Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD Page 88 of 192Filed 4/22/2020 3:08 PM
                                                                                       R. David Guerrero
                                                                                            District Clerk
                                                                               Jim Wells County, Texas
                                                                               Patricia Martinez, Deputy




DOC. 35
 Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD Page 89 of 192




DOC. 35
 Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD Page 90 of 192




DOC. 35
 Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD Page 91 of 192




DOC. 35
 Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD Page 92 of 192




DOC. 35                    E-FILED4/22/2020 3:08 PM
 Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD Page 93 of 192




DOC. 35
Envelope Details                                                           Page 1 of 7
      Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD Page 94 of 192



 Print this page

 Case # 20-02-60191-CV
 Case Information
 Location                      Jim Wells County - District Clerk
 Date Filed                    4/22/2020 3:08 PM
 Case Number                   20-02-60191-CV
 Case Description
 Assigned to Judge
 Attorney                      Barbara Barron
 Firm Name                     Mehaffy Weber-Beaumont
 Filed By                      Lisa Fiorenza
 Filer Type                    Not Applicable
 Fees
 Convenience Fee               $0.00
 Total Court Case Fees         $0.00
 Total Court Party Fees        $0.00
 Total Court Filing Fees       $0.00
 Total Court Service Fees      $0.00
 Total Filing & Service Fees   $0.00
 Total Provider Service Fees   $0.00
 Total Provider Tax Fees       $0.00
 Total Taxes (for non-court
                               $0.00
 fees)
 Grand Total                   $0.00
 Payment
 Account Name                  MW BILLING (Mastercard 7260)
 Transaction Amount            $0.00
 Transaction Response
 Transaction ID                63081938
 Order #

 Motion (No Fee)
 Filing Type                                     EFileAndServe
 Filing Code                                     Motion (No Fee)
 Motion Code
                                                 H&E Equipment Services, Inc.'s Motion to
 Filing Description
                                                 Release JLG Forklift Back to Service
 Reference Number                                11683-0001
 Comments

   DOC. 35
https://efile.txcourts.gov/EnvelopeDetails.aspx?envelopeguid=a878e4cb-d350-452d-b37e-... 4/24/2020
Envelope Details                                                           Page 2 of 7
      Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD Page 95 of 192


 Status                                          Accepted
 Accepted Date                                   4/24/2020 11:49 AM
 Fees
 Court Fee                                       $0.00
 Service Fee                                     $0.00
 Documents
                               H&E's Motion to Release JLG Forklift Back
 Lead Document                                                           [Original] [Transmitted]
                               to Service.pdf


 eService Details
                                                                                    Date/Time
 Name/Email                          Firm            Service Method Status Served
                                                                                    Opened
 Theresa Zepeda
                                                     EServe         Sent Yes        Not Opened
 tzepeda@tinninglaw.com
 Gloria Silva Mejias
                                                     EServe         Sent Yes        Not Opened
 gsilvamejias@tinninglaw.com
                                Galloway
 Michelle A Haberland           Johnson
                                                     EServe         Sent Yes        Not Opened
 mhaberland@gallowaylawfirm.com Tompkins Burr
                                & Smith
                                Galloway
 Cindy L Hickman                Johnson
                                                     EServe         Sent Yes        Not Opened
 chickman@gallowaylawfirm.com   Tompkins Burr
                                & Smith
                                Galloway
 Kelly Hartmann                 Johnson
                                                     EServe         Sent Yes        Not Opened
 khartmann@gallowaylawfirm.com Tompkins Burr
                                & Smith
                                Galloway
 Trenton J. Wallis              Johnson
                                                     EServe         Sent Yes        Not Opened
 TWallis@gallowaylawfirm.com    Tompkins Burr
                                & Smith
                                Mehaffy
 Denise Geheb
                                Weber-               EServe         Sent Yes        Not Opened
 DeniseGeheb@MehaffyWeber.com
                                Beaumont
 Joseph Michael Guerra
                                                     EServe         Sent Yes        Not Opened
 jmguerra14@gmail.com
 Charles Lee Barrera
                                                     EServe         Sent Yes        Not Opened
 barreralawfirm@aol.com
 William Tinning
                                                     EServe         Sent Yes        Not Opened
 btinning@tinninglaw.com
 Michael Guerra
                                                     EServe         Sent Yes        Not Opened
 jmguerra67@yahoo.com



   DOC. 35
https://efile.txcourts.gov/EnvelopeDetails.aspx?envelopeguid=a878e4cb-d350-452d-b37e-... 4/24/2020
Envelope Details                                                           Page 3 of 7
      Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD Page 96 of 192


 Denise Kruse                        Galloway      EServe           Sent Yes      Not Opened
 DKruse@gallowaylawfirm.com          Johnson
                                     Tompkins Burr
                                     & Smith
 Elizabeth Fredericksen
                                                     EServe         Sent Yes      Not Opened
 efredericksen@gallowaylawfirm.com
                                Mehaffy
 Barbara Barron
                                Weber-               EServe         Sent Yes      Not Opened
 BarbaraBarron@MehaffyWeber.com
                                Beaumont
 Joseph Michael Guerra
                                                     EServe         Sent Yes      Not Opened
 jmguerra@gmail.com
                                Galloway
 Thomas J. Smith                Johnson
                                                     EServe         Sent Yes      Not Opened
 tsmith@gallowaylawfirm.com     Tompkins Burr
                                & Smith
 Gloria Silva Mejias
                                                     EServe         Sent Yes      Not Opened
 gsilvamejias@tinninglaw.com
 Theresa Zepeda
                                                     EServe         Sent Yes      Not Opened
 tzepeda@tinninglaw.com
                                Galloway
 Michelle A Haberland           Johnson
                                                     EServe         Sent Yes      Not Opened
 mhaberland@gallowaylawfirm.com Tompkins Burr
                                & Smith
                                Galloway
 Cindy L Hickman                Johnson
                                                     EServe         Sent Yes      Not Opened
 chickman@gallowaylawfirm.com   Tompkins Burr
                                & Smith
                                Galloway
 Kelly Hartmann                 Johnson
                                                     EServe         Sent Yes      Not Opened
 khartmann@gallowaylawfirm.com Tompkins Burr
                                & Smith
                                Galloway
 Trenton J. Wallis              Johnson
                                                     EServe         Sent Yes      Not Opened
 TWallis@gallowaylawfirm.com    Tompkins Burr
                                & Smith
                                Mehaffy
 Denise Geheb
                                Weber-               EServe         Sent Yes      Not Opened
 DeniseGeheb@MehaffyWeber.com
                                Beaumont
 Joseph Michael Guerra
                                                     EServe         Sent Yes      Not Opened
 jmguerra14@gmail.com
 Charles Lee Barrera
                                                     EServe         Sent Yes      Not Opened
 barreralawfirm@aol.com
 William Tinning
                                                     EServe         Sent Yes      Not Opened
 btinning@tinninglaw.com
 Michael Guerra
                                                     EServe         Sent Yes      Not Opened
 jmguerra67@yahoo.com


   DOC. 35
https://efile.txcourts.gov/EnvelopeDetails.aspx?envelopeguid=a878e4cb-d350-452d-b37e-... 4/24/2020
Envelope Details                                                           Page 4 of 7
      Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD Page 97 of 192


 Denise Kruse                        Galloway      EServe           Sent Yes        Not Opened
 DKruse@gallowaylawfirm.com          Johnson
                                     Tompkins Burr
                                     & Smith
 Elizabeth Fredericksen
                                                     EServe         Sent Yes        Not Opened
 efredericksen@gallowaylawfirm.com
                                Mehaffy
 Barbara Barron
                                Weber-        EServe                Sent Yes        Not Opened
 BarbaraBarron@MehaffyWeber.com
                                Beaumont
 Joseph Michael Guerra
                                              EServe                Sent Yes        Not Opened
 jmguerra@gmail.com
                                Galloway
 Thomas J. Smith                Johnson
                                              EServe                Sent Yes        Not Opened
 tsmith@gallowaylawfirm.com     Tompkins Burr
                                & Smith




 No Fee Documents
 Filing Type                                     EFileAndServe
 Filing Code                                     No Fee Documents
 Motion Code
                                                 H&E Equipment Services, Inc.'s proposed Order
 Filing Description                              on Defendant's Motion to Release JLG Forklift
                                                 Back to Service
 Reference Number                                11683-0001
 Comments
 Status                                          Accepted
 Accepted Date                                   4/24/2020 11:49 AM
 Fees
 Court Fee                                       $0.00
 Service Fee                                     $0.00
 Documents
                               H&E's proposed ORDER on Defendant's
 Lead Document                 Motion to Release JLG Forklift Back to    [Original] [Transmitted]
                               Service.pdf


 eService Details
 Name/Email                          Firm            Service Method Status Served


   DOC. 35
https://efile.txcourts.gov/EnvelopeDetails.aspx?envelopeguid=a878e4cb-d350-452d-b37e-... 4/24/2020
Envelope Details                                                           Page 5 of 7
      Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD Page 98 of 192


                                                                                  Date/Time
                                                                                  Opened
 Theresa Zepeda
                                                     EServe         Sent Yes      Not Opened
 tzepeda@tinninglaw.com
 Gloria Silva Mejias
                                                     EServe         Sent Yes      Not Opened
 gsilvamejias@tinninglaw.com
                                   Galloway
 Michelle A Haberland              Johnson
                                                     EServe         Sent Yes      Not Opened
 mhaberland@gallowaylawfirm.com Tompkins Burr
                                   & Smith
                                   Galloway
 Cindy L Hickman                   Johnson
                                                     EServe         Sent Yes      Not Opened
 chickman@gallowaylawfirm.com      Tompkins Burr
                                   & Smith
                                   Galloway
 Kelly Hartmann                    Johnson
                                                     EServe         Sent Yes      Not Opened
 khartmann@gallowaylawfirm.com Tompkins Burr
                                   & Smith
                                   Galloway
 Trenton J. Wallis                 Johnson
                                                     EServe         Sent Yes      Not Opened
 TWallis@gallowaylawfirm.com       Tompkins Burr
                                   & Smith
                                   Mehaffy
 Denise Geheb
                                   Weber-            EServe         Sent Yes      Not Opened
 DeniseGeheb@MehaffyWeber.com
                                   Beaumont
 Joseph Michael Guerra
                                                     EServe         Sent Yes      Not Opened
 jmguerra14@gmail.com
 Charles Lee Barrera
                                                     EServe         Sent Yes      Not Opened
 barreralawfirm@aol.com
 William Tinning
                                                     EServe         Sent Yes      Not Opened
 btinning@tinninglaw.com
 Michael Guerra
                                                     EServe         Sent Yes      Not Opened
 jmguerra67@yahoo.com
                                   Galloway
 Denise Kruse                      Johnson
                                                     EServe         Sent Yes      Not Opened
 DKruse@gallowaylawfirm.com        Tompkins Burr
                                   & Smith
 Elizabeth Fredericksen
                                                     EServe         Sent Yes      Not Opened
 efredericksen@gallowaylawfirm.com
                                   Mehaffy
 Barbara Barron
                                   Weber-            EServe         Sent Yes      Not Opened
 BarbaraBarron@MehaffyWeber.com
                                   Beaumont
 Joseph Michael Guerra
                                                     EServe         Sent Yes      Not Opened
 jmguerra@gmail.com
 Thomas J. Smith                   Galloway          EServe         Sent Yes      Not Opened
 tsmith@gallowaylawfirm.com        Johnson

   DOC. 35
https://efile.txcourts.gov/EnvelopeDetails.aspx?envelopeguid=a878e4cb-d350-452d-b37e-... 4/24/2020
Envelope Details                                                           Page 6 of 7
      Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD Page 99 of 192


                                     Tompkins Burr
                                     & Smith
 Gloria Silva Mejias
                                                     EServe         Sent Yes      Not Opened
 gsilvamejias@tinninglaw.com
 Theresa Zepeda
                                                     EServe         Sent Yes      Not Opened
 tzepeda@tinninglaw.com
                                   Galloway
 Michelle A Haberland              Johnson
                                                     EServe         Sent Yes      Not Opened
 mhaberland@gallowaylawfirm.com Tompkins Burr
                                   & Smith
                                   Galloway
 Cindy L Hickman                   Johnson
                                                     EServe         Sent Yes      Not Opened
 chickman@gallowaylawfirm.com      Tompkins Burr
                                   & Smith
                                   Galloway
 Kelly Hartmann                    Johnson
                                                     EServe         Sent Yes      Not Opened
 khartmann@gallowaylawfirm.com Tompkins Burr
                                   & Smith
                                   Galloway
 Trenton J. Wallis                 Johnson
                                                     EServe         Sent Yes      Not Opened
 TWallis@gallowaylawfirm.com       Tompkins Burr
                                   & Smith
                                   Mehaffy
 Denise Geheb
                                   Weber-            EServe         Sent Yes      Not Opened
 DeniseGeheb@MehaffyWeber.com
                                   Beaumont
 Joseph Michael Guerra
                                                     EServe         Sent Yes      Not Opened
 jmguerra14@gmail.com
 Charles Lee Barrera
                                                     EServe         Sent Yes      Not Opened
 barreralawfirm@aol.com
 William Tinning
                                                     EServe         Sent Yes      Not Opened
 btinning@tinninglaw.com
 Michael Guerra
                                                     EServe         Sent Yes      Not Opened
 jmguerra67@yahoo.com
                                   Galloway
 Denise Kruse                      Johnson
                                                     EServe         Sent Yes      Not Opened
 DKruse@gallowaylawfirm.com        Tompkins Burr
                                   & Smith
 Elizabeth Fredericksen
                                                     EServe         Sent Yes      Not Opened
 efredericksen@gallowaylawfirm.com
                                   Mehaffy
 Barbara Barron
                                   Weber-            EServe         Sent Yes      Not Opened
 BarbaraBarron@MehaffyWeber.com
                                   Beaumont
 Joseph Michael Guerra
                                                     EServe         Sent Yes      Not Opened
 jmguerra@gmail.com
 Thomas J. Smith                   Galloway          EServe         Sent Yes      Not Opened
 tsmith@gallowaylawfirm.com        Johnson

   DOC. 35
https://efile.txcourts.gov/EnvelopeDetails.aspx?envelopeguid=a878e4cb-d350-452d-b37e-... 4/24/2020
Envelope Details                                                           Page 7 of 7
      Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD Page 100 of 192


                                     Tompkins Burr
                                     & Smith




   DOC. 35
https://efile.txcourts.gov/EnvelopeDetails.aspx?envelopeguid=a878e4cb-d350-452d-b37e-... 4/24/2020
Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD Page 101 of 192




DOC. 36                    E-FILED4/22/2020 3:08 PM
Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD Page 102 of 192




DOC. 36
  Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD Page 103 of 192




                                CAUSE NO. 20-02-60191-CV


MELBA M. REVILLA, INDIVIDUALLY            §   IN THE DISTRICT COURT
AND AS REPRESENTATIVE OF THE              §
THE ESTATE OF JOSE LUIS REVILLA;          §
ANDREA CELESTE GARCIA;                    §
JOSE L. REVILLA, JR.,    Plaintiffs       §
                                          §
VS.                                       §   79TH JUDICIAL DISTRICT
                                          §
NABORS INDUSTRIES, INC.;                  §
                                          §
NABORS DRILLING TECHNOLOGIES              §
USA, INC.;                                §
                                          §
BRETT SCHELLENBERG, Individually          §
and as Vice Principal and Area Manager    §
for NABORS INDUSTRIES, INC.,              §
                                          §
NABORS DRILLING, USA, INC.,               §
                                          §
H&E EQUIPMENT SERVICES, INC., and,        §
                                          §
JLG INDUSTRIES, INC.                      §
                             Defendants   §   JIM WELLS COUNTY, TEXAS



                       PLAINTIFFS’ FIFTH AMENDED PETITION


TO THE HONORABLE JUDGE OF SAID COURT:

       NOW COME, MELBA M. REVILLA (xxx-xx-x425), Individually and as Representative

of the Estate of JOSE LUIS REVILLA; ANDREA CELESTE GARCIA (xxx-xx-x333); and,

JOSE L. REVILLA, JR. (xxx-xx-x030) (sometimes hereinafter referred to as Plaintiffs),

complaining of NABORS INDUSTRIES, INC. (sometimes hereinafter referred to as Defendant

NABORS INDUSTRIES); NABORS DRILLING TECHNOLOGIES USA, INC., (sometimes

hereinafter referred to as Defendant NABORS DRILLING TECHNOLOGIES); BRETT




                                                                            Page 1 of 10

DOC. 40
  Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD Page 104 of 192




SCHELLENBERG, Individually and as Vice Principal and Area Manager for NABORS

INDUSTRIES, INC. (sometimes hereinafter referred to as Defendant SCHELLENBERG);

NABORS DRILLING, USA, INC. (sometimes hereinafter referred to as Defendant NABORS

DRILLING, USA); H&E EQUIPMENT SERVICES, INC. (sometimes hereinafter referred to as

Defendant H&E); and JLG INDUSTRIES, INC. (sometimes hereinafter referred to as Defendant

JLG), and for cause of action would respectfully show unto this Honorable Court as follows:

                                           I. DISCOVERY

       Pursuant to Texas Rule of Civil Procedure 190.1, this case is to be governed by the

provisions of Texas Rule of Civil Procedure 190.4 as discovery is intended to be conducted

under Level 3 of Rule 190.1 of the Texas Rules of Civil Procedure.

                                            II. PARTIES

       Plaintiff MELBA M. REVILLA brings this suit Individually and as Representative of the

Estate of JOSE LUIS REVILLA, deceased.

       Plaintiffs ANDREA CELESTE REVILLA and JOSE L. REVILLA, JR. bring this suit

individually.

       Defendant NABORS INDUSTRIES, INC. is a corporation licensed to and doing business in

the State of Texas which has been served and has answered and appeared herein by and through its

attorney of record Thomas J. Smith, GALLOWAY, JOHNSON, TOMPKINS, BURR & SMITH.

       Defendant NABORS DRILLING TECHNOLOGIES, USA, INC. is a corporation licensed

to and doing business in the State of Texas which has been served and has answered and appeared herein

by and through its attorney of record Thomas J. Smith, GALLOWAY, JOHNSON, TOMPKINS,

BURR & SMITH.




                                                                                            Page 2 of 10

DOC. 40
  Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD Page 105 of 192




       Defendant BRETT SCHELLENBERG is an individual who has been served and has

answered and appeared herein by and through its attorney of record Thomas J. Smith, GALLOWAY,

JOHNSON, TOMPKINS, BURR & SMITH.

       Defendant H&E EQUIPMENT SERVICES, INC. is a corporation licensed to and doing

business in the State of Texas which has been served and has answered and appeared herein by and

through its attorney of record Barbara J. Barron, MEHAFFY WEBER P.C.

       Defendant NABORS DRILLING USA, INC. is a corporation licensed to and doing business

in the State of Texas which can been served by serving its registered agent for service CT Corporation

System, 1999 Bryan St., Ste. 900, Dallas, Texas 75201, citation has been issued and is being served on

Defendant.

       Defendant JLG INDUSTRIES, INC. is a corporation license to and doing business in the State of

Texas which has been served by servings its registered agent CT Corporation System, 1999 Bryan St.,

Ste. 900, Dallas, Texas 75201-3136.

       All parties are Texas Citizens.

                                            III. VENUE

       Pursuant to T.R.C.P. 15.002(a)(1) venue is proper and sustainable in Jim Wells County,

Texas since all or part of the acts or omissions giving rise to this cause of action occurred in Jim

Wells County, Texas.

                    IV. FACTS, CAUSES OF ACTION, AND DAMAGES

       On or about January 27, 2020, when in the course and scope of his employment for

Defendant NABORS DRILLING TECHNOLOGIES, Mr. Revilla was sent by himself to retrieve

pipe with a forklift which was rented to Defendant NABORS DRILLING TECHNOLOGIES

and/or NABORS DRILLING USA, which company was under the supervision and control of

NABORS INDUSTRIES. The forklift was put in the line and stream of commerce by Defendant


                                                                                           Page 3 of 10

DOC. 40
  Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD Page 106 of 192




H&E.

       Mr. Revilla was pinned, suffered excruciating conscious pain and suffering before his

ultimate death as a result of the negligence and defects described more particular herein.

Defendant Employer NABORS DRILLING TECHNOLOGIES was grossly negligent because

Mr. Revilla was sent alone to do a job which requires a spotter or flagger. Although he was

licensed and certified, he had to leave the crane to set up the forklift for proper lift of the pipe.

Had there been two people present, this accident would not have happened, since the brake could

have been set and the forklift would have been immovable. That failure was negligence and

gross negligence on the part of employer NABORS DRILLING TECHNOLOGIES and parent

NABORS INDUSTRIES, and NABORS DRILLING USA, which was grossly negligent in

allowing this to happen since the previous rules and regulations applicable to them required that

two people be present; the forklift and instructions provided to Mr. Revilla to use were improper,

inadequate, unsafe and defective equipment for this use.

        Defendant H&E is the rental company which provided the forklift without placing a

sensor to detect the presence of an operator which would likewise have required two persons to

be present and would have prevented this accident. There were no instructions not to use for this

attempted use. The aforementioned amounts to a defect by any company which placed the

forklift in the stream of commerce and also amounts to negligence. In the alternative, the

accident in question, in combination or separate from the negligence and gross negligence of the

NABORS Defendants, H&E is in the business of placing such equipment in the stream of

commerce and is therefore liable not only for gross negligence but also under products liability,

pursuant to §402A and402B of the restatement (2d) of torts as accepted in Texas.




                                                                                          Page 4 of 10

DOC. 40
  Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD Page 107 of 192




       Defendant SCHELLENBERG is a vice principal and area manager for Defendant

NABORS INDUSTRIES and/or NABORS DRILLING USA. NABORS INDUSTRIES is a

parent company of the employing defendant NABORS DRILLING TECHNOLOGIES.

Defendant SCHELLENBER was on the scene and reported to the sheriff's department that Mr.

Revilla was found hit by a forklift and in fact then participated, condoned, and if not, originated

the lie that Mr. Revilla had suffered a heart attack on the job. Defendant SCHELLENBERG

allowed this misrepresentation and lie to go public, to become public, and never retracted. In

addition, he failed in his supervisory jobs to see to it that Defendant NABORS DRILLING

TECHNOLOGIES was using the safety rule required two man team to perform the attempted

task assigned to Mr. Revilla, and failed to see that periodic maintenance was done so that the

brake was effective on the forklift in question, and further failed to see to it that proper

equipment was provided and used to move pipe, which a forklift is not designed to do for this

operation, and without the proper attachments. There, in fact, was no correct such piece of

equipment in the yard whatsoever; which was readily visible to any supervisor in the position of

Defendant SCHELLENBERG for doing this attempted job. This is an intentional and grossly

negligent level of conduct on the part of all NABORS Defendants, and is further evidence of the

intentional infliction of emotional distress and the Section 451 of the Labor Code violations of

Defendant SCHELLENBERG personally in the course and scope of his supervisory and vice

principal duties for the NABORS Defendants.

       Defendant H&E was negligent of failing to monitor NABORS to see to is that

maintenance and proper operating standards were maintained on the forklift.

       This act action is brought pursuant to both the survival and wrongful death statute as well

as the common law in the State of Texas. The Plaintiffs in this cause of action are the surviving



                                                                                        Page 5 of 10

DOC. 40
  Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD Page 108 of 192




wife and children and all heirs of the body of the late Jose Luis Revilla who was in the course

and scope of his employment for a worker comp subscriber at the time of this action.

       In addition to the above, the NABORS defendants deliberately misrepresented and lied

about the cause and source of the late Mr. Revilla’s death and said publicly that it was due to

natural causes and that he had had a heart attack when in fact they knew from the outset that he

was pinned and crushed by the aforementioned acts or omissions in amounting to negligence,

negligence per se and/or gross negligence. This was done specifically to prevent Plaintiffs from

being able to use the protections, provisions, and benefits on the workers compensation in the

State of Texas and, therefore, was and is the direct attempt to discriminate against them for

having the right to exercise under that act, which is a violation of Section 451 of the Labor Code.

This was directly harmful to the family to the deepest degree because Defendant NABORS

DRILLING TECHNOLOGIES, NABORS INDUSTRIES and NABORS DRILLING USA knew

the true nature of the acts or omissions giving rise to the death of the late Mr. Revilla, and

rumors were rampant all over Alice Texas that Mr. Revilla had in fact died as a result of a stroke.

The last ones to be informed of the truth of this were the Plaintiffs during the commencement of

the rosary for their late husband and father with a full church of friends, relatives, and mourners

already present.    The effect of this discrimination could not have been more dramatic or

damaging. This also amounts to intention infliction of emotional distress to the family.

       All NABORS entities were negligent and grossly negligent by the use of the pipe racks

which were in use at the time and place in question which had multiple defects, including the

failure to have a stop put in just short of at the end of the pipe rack on both pipe racks to create a

“safe space” and failing to have a separation stop behind it, to keep the remaining pipe separated

from those intended to be loaded. The accident happened in part because once a pipe is moved



                                                                                           Page 6 of 10

DOC. 40
  Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD Page 109 of 192




the mountain of pipe behind it is foreseeably disrupted, and rolls unimpeded towards the

operator, in this case the late Mr. Revilla. This alone, or in combination with the acts omissions

and/or defects of Defendants and the rentor, and manufacturer, proximately caused or

producingly caused the accident and death in question.

       Defendant H&E knew about the misrepresentations by NABORS that Mr. Revilla’s death

was due to a heart attack, and they did nothing to correct it. This was done specifically to

prevent Plaintiffs from being able to use the protections, provisions, and benefits on the workers

compensation in the State of Texas and, therefore, was and is the direct attempt to discriminate

against them for having the right to exercise under that act, which is a violation of Section 451 of

the Labor Code.

       Defendants H&E and JLG were negligent and guilty of product defects by having a

forklift which did not have a seat sensor so that the forklift would immediately cut off and stop

operation if the presence of an operator was detected to be absent. In addition, the unlabeled and

improperly labeled indications for what gear the forklift was in did not sufficiently apprise a

normal operator such as Mr. Revilla, who is certified. In addition, the forklift had no alarm

indicating when it was about to move forward. In addition, the forklift could be placed in the

neutral and in gear position and the appearance of a neutral position whereby the operator could

deduce that it was safe to make a quick check, as Mr. Revilla did at the pipe rack, and the

forklift, because of this defect, could still do - jump into gear. This was particularly exemplified

at the inspection of April 9, 2020, on the same forklift, with another certified operator, when it

jumped forward, even when in third gear.

       All of the above, singularly or in combination, brought about the tragic preventable

accident to Mr. Revilla, who was himself a certified operator, which crushed him, pinned him



                                                                                         Page 7 of 10

DOC. 40
  Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD Page 110 of 192




and killed him In addition, if NABORS had had the ongoing requirement to have a second

person as a flagger or for a spotter present, this accident does not happen.

       Defendants NABORS INDUSTRIES and NABORS DRILLING USA were in control of

NABORS DRILLING TECHNOLOGIES and made the decisions complained of herein.

       Plaintiffs separately seek all actual damages permitted by Chapter 451 of the act against

NABORS DRILLING TECHNOLOGIES and NABORS INDUSTSRIES, INC. for this blatant

misrepresentation and lie about the circumstances of Mr. Revilla’s death.

       The aforementioned conduct by each/all defendants amounts to a violation of Rule 402A

and 402B as adopted in Texas otherwise known as a products liability defect in manufacture,

marketing, or design which producingly caused the damages complained of here in.

       Separately, the same acts omissions and conduct by each or all of the defendants

singularly or in combination amount to negligence and gross negligence and negligence per se

which proximately caused the injuries and damages complained to the late Mr. Revilla, and his

estate is entitled to recover for his conscious pain and suffering. This case is also brought

pursuant to the Texas wrongful-death and survival statutes and each surviving family member

and plaintiff is entitled to recover their fullest damages for the death of the late Mr. Revilla, their

late father and husband for the actions omissions negligence and defects complained of herein.

       Plaintiff MELBA M. REVILLA is the late Mr. Revilla’s widow, and mother to their

surviving children, ANDREA CELESTE GARCIA and JOSE L. REVILLA, JR., who are all

heirs to his body.

       All damages are in excess of this Court’s minimum jurisdictional requirements.

       Pursuant to TRCP 47(5) Plaintiffs seek monetary relief over $1,000,000.00, for all their

actual and punitive damages as well as legal interest at the legal rate, both pre and post judgment.



                                                                                           Page 8 of 10

DOC. 40
  Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD Page 111 of 192




                                    V. DEMAND FOR JURY

       Plaintiffs demand a jury trial and have tendered the appropriate fee.

                                             VI. PRAYER

       WHEREFORE, PREMISES CONSIDERED, Plaintiffs pray: (1) that Defendants be cited

to appear and answer herein; (2) that upon jury trial in this honorable court they have retrieve all

of their actual damages, punitive damages, statutory damages and attorney fees; and, (3) for such

other and further relief at law and equity for which Plaintiffs may be justly entitled.

                                              Respectfully submitted,

                                              LAW OFFICE OF WILLIAM J. TINNING, P.C.
                                              1013 Bluff Drive
                                              Portland, Texas 78374
                                              Telephone:     (361) 643-9200
                                              Facsimile:     (361) 643-9600
                                              Email: btinning@tinninglaw.com

                                       By:     ______________________________
                                              State Bar No. 20060500
                                              LEAD ATTORNEY FOR PLAINTIFFS


CO-COUNSEL:
J. Michael Guerra
State Bar No. 08581310
LAW OFFICE OF J. MICHAEL GUERRA
P.O. Box 1968
Alice, Texas 78333
Telephone: 1(361)668-7344
Facsimile: 1(888)760-6961
Email: jmguerra67@yahoo.com

LOCAL COUNSEL:
Charles Barrera
The Law Office of Charles L. Barrera
700 E. Second St.
Alice, Texas 78332
Telephone: 361.664.2153
Facsimile:361.664.2155
Email: barreralawfirm@aol.com

                                                                                          Page 9 of 10

DOC. 40
  Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD Page 112 of 192




                                 CERTIFICATE OF SERVICE

       I hereby certify that the above and foregoing document was served in compliance with

Rule 21a of the Texas Rules of Civil Procedure, on all known counsel of record as indicated

below, on this the 28th day of April, 2020, to-wit:

Via Email: tsmith@gallowaylawfirm.com
Thomas J. Smith
Via Email: khartmann@gallowaylawfirm.com
Kelly C. Hartmann
GALLOWAY, JOHNSON, TOMPKINS, BURR & SMITH
1301 McKinney, Suite 1400
Houston, Texas 77010

Via Email: barbarabarron@mehaffyweber.com
Barbara J. Barron
Via Email: WadeCarpenter@mehaffyweber.com
Wade Carpenter
MEHAFFYWEBER, P.C.
P.O. Box 16
Beaumont, Texas 77704

                                              _____________________________
                                              William J. Tinning




                                                                                    Page 10 of 10

DOC. 40
Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD Page 113 of 192




DOC. 41
Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD Page 114 of 192




DOC. 41
Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD Page 115 of 192




DOC. 41
                                                                            Filed 5/5/2020 1:03 PM
                                                                                R. David Guerrero
Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD Page 116 of   192           District Clerk
                                                                          Jim Wells County, Texas
                                                                               Emily Viera, Deputy




       90.00




DOC. 42
Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD Page 117 of 192




DOC. 42
   Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD Page 118 of 192
                                                                           Filed 5/11/2020 4:56 PM
                                                                                                        R. David Guerrero
                                                                                                             District Clerk
                                                                                                Jim Wells County, Texas
                                                                                                Patricia Martinez, Deputy


                                  CAUSE NO. 20-02-60191-CV

MELBA M. REVILLA, INDIVIDUALLY         §                      IN THE DISTRICT COURT
AND AS REPRESENTATIVE OF THE           §
THE ESTATE OF JOSE LUIS REVILLA;       §
ANDREA CELESTE GARCIA;                 §
JOSE L. REVILLA, JR.,                  §
      Plaintiffs                       §
                                       §
VS.                                    §                      79TH JUDICIAL DISTRICT
                                       §
NABORS INDUSTRIES, INC.;               §
                                       §
NABORS DRILLING TECHNOLOGIES           §
USA, INC.;                             §
                                       §
BRETT SCHELLENBERG, Individually       §
and as Vice Principal and Area Manager §
for NABORS INDUSTRIES, INC.,           §
                                       §
NABORS DRILLING, USA, INC.,            §
                                       §
H&E EQUIPMENT SERVICES, INC., and §
                                       §
JLG INDUSTRIES, INC.                   §
       Defendants                      §                      JIM WELLS COUNTY, TEXAS

            DEFENDANT JLG INDUSTRIES, INC.’S SPECIAL APPEARANCE

TO THE HONORABLE JUDGE OF SAID COURT:

        Defendant JLG Industries, Inc. (“JLG”) prior to filing any other pleading or motion or

otherwise appearing in this action, hereby files this special appearance for the sole purpose of

objecting to the Court’s exercise of personal jurisdiction over it, pursuant to Rule 120a of the Texas

Rules of Civil Procedure. Defendant asks the Court to sustain its special appearance and dismiss

Plaintiffs’ suit against it.

    DEFENDANT IS NOT SUBJECT TO THE JURISDICTION OF TEXAS COURTS

        Plaintiffs have not asserted, let alone established, a prima facie case that JLG is subject to

the jurisdiction of a Texas court under the Due Process Clause of the Fourteenth Amendment and

the Texas Long Arm Statute. This Court does not have specific or general personal jurisdiction




DOC. 44
    Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD Page 119 of 192




over Defendant. General jurisdiction does not exist because JLG is not incorporated in Texas,

does not have its principal place of business in Texas, and does not have such continuous and

systematic contacts with Texas to render it “essentially at home” in Texas. Plaintiffs’ Third

Amended Petition, with which JLG was served, and Plaintiffs’ subsequent petitions (“the

Petition”) alleges that “all parties are Texas Citizens,” but that is patently incorrect. JLG is a

Pennsylvania corporation with its principal place of business in Pennsylvania and therefore is a

citizen of Pennsylvania. Furthermore, specific jurisdiction does not exist because the Petition does

not allege any conduct by JLG in Texas which allegedly gave rise to Plaintiffs’ claims.

        Texas courts may exercise jurisdiction over a nonresident Defendant such as JLG only if

the exercise of jurisdiction is authorized by the Texas long-arm statute and comports with state

and federal constitutional guarantees of due process. Moki Mac River Expeditions v. Drugg, 221

S.W.3d 569, 574 (Tex. 2007). The plaintiff bears the initial burden to plead sufficient jurisdictional

allegations to bring the nonresident defendant within the reach of Texas’s long-arm statute. Old

Republic Nat. Ins. Co. v. Bell, 549 S.W.3d 550, 559 (Tex. 2018).

        Plaintiffs herein allege only that JLG is “licensed to and doing business in the State of

Texas” and that it can be served through its registered agent for service in Texas. Because these

allegations are insufficient, and for the reasons stated below, Defendant asks the Court to sustain

its special appearance and dismiss Plaintiffs’ suit against it for lack of personal jurisdiction. 1




1
 Filing a Certificate of Authority with the Texas Secretary of State and designating a Texas agent
to receive service of process on its behalf “does not act as consent to be hauled into Texas courts
on any dispute with any party anywhere concerning any matter” unless that exercise of jurisdiction
is constitutionally permissible. Asshauer v. Glimcher Realty Trust, 228 S.W.3d 92, 933 (Tex. App.
– Dallas 2007, no pet.); Conner v. ContiCarriers & Terminals Inc., 944 S.W.2d 405, 416 (Tex.
App. - Houston [14th Dist.] 1997, no pet.); Wenche Siemer v. Learjet Acquisition Corp., 966 F.2d
179, 183 (5th Cir. 1992), cert. denied, 506 U.S. 1080 (1993).

                                                   2
3805173_1


DOC. 44
   Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD Page 120 of 192




                   NO GENERAL JURISDICTION OVER DEFENDANT

        General jurisdiction over JLG does not exist because JLG is not incorporated in Texas,

does not have its principal place of business in Texas, and does not have such continuous and

systematic contacts with Texas to render it “essentially at home” in Texas. BNSF Ry. Co. v.

Tyrrell, ––– U.S. ––––, 137 S. Ct. 1549, 1558, 198 L. Ed. 2d 36 (2017); Daimler AG v. Bauman,

571 U.S. 117, 127, 134 S. Ct. 746, 187 L. Ed. 2d 624 (2014). “Normal in-state business does not

suffice to convey general jurisdiction.” Tyrrell, 137 S.Ct. at 1558–59 (concluding that having

2,000 miles of railroad and more than 2,000 employees in the forum state does support general

jurisdiction).

        As noted by the Supreme Court, to “approve the exercise of general jurisdiction in every

State in which a corporation engages in a substantial, continuous, and systematic course of

business . . . is unacceptably grasping.” Daimler, 571 U.S. at 138 (quotation marks and citation

omitted). “A corporation that operates in many places can scarcely be deemed at home in all of

them.” Id. “Only a limited set of affiliations with a forum will render a defendant amenable to

general jurisdiction in that State.” Bristol-Myers Squibb Co. v. Superior Court, ___ U.S. ___, 137

S. Ct. 1773, 1780, 198 L. Ed. 2d 395 (2017). Moreover, “the place of incorporation and principal

place of business are paradigm bases for general jurisdiction.” Daimler, 517 U.S. at 137. The test

for general jurisdiction is a “high bar.” Old Republic Nat. Ins. Co. v. Bell, 549 S.W.3d 550, 565

(Tex. 2018); Monkton Ins. Serv. v. Ritter, 768 F.3d 429, 432 (5th Cir. 2014)(It is “incredibly

difficult to establish general jurisdiction in a forum other than the place of incorporation or

principal place of business.”).

        JLG is a corporation organized under the laws of Pennsylvania with its principal place of

business in McConnellsburg, Pennsylvania. See Affidavit of Mark Vaughns, Exhibit A, ¶ 2. JLG



                                                3
3805173_1


DOC. 44
   Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD Page 121 of 192




is not a resident of Texas. It does not maintain ant manufacturing or sales offices or facilities in

Texas. See Exhibit A, ¶ 3.

                    NO SPECIFIC JURISDICTION OVER DEFENDANT

        Plaintiffs’ Petition contains allegations of negligence and product defects involving a

forklift, which has been identified through discovery as a model G9-43A forklift bearing the serial

number 0160061493 (“the Forklift”). See Exhibit A, ¶ 4. The Petition, however, does not allege

any conduct by JLG in Texas which allegedly gave rise to Plaintiffs’ claims.

        JLG manufactured the Forklift in Pennsylvania. See Exhibit A, ¶ 4. The Forklift was not

sold by JLG in Texas or to a Texas resident. To the contrary, it was sold by JLG to H&E

Equipment Services, Inc., a Louisiana corporation with its principal place of business in Louisiana

(“H&E”). See Exhibit A, ¶ 5. JLG did not sell or ship the Forklift to Mr. Revilla or to his employer;

rather, it was sold to and shipped to non-resident H&E. See Exhibit A, ¶ 7. Finally, while the

Forklift was shipped to San Antonio, Texas, this was done so at H&E’s request, by a third party

carrier, freight prepaid, and not at JLG’s behest. See Exhibit A, ¶ 6. Accordingly, but for the fact

that H&E asked JLG to ship the Forklift to San Antonio, Texas, there are no other contacts between

JLG and the State of Texas relating to this matter.

        Specific jurisdiction over JLG does not exist because none of Plaintiff’s claims in this case

arise out of any of JLG’s alleged conduct in or contacts with Texas. Bristol-Myers Squibb Co. v.

Superior Court, ___ U.S. ___, 137 S. Ct. 1773, 1780, 198 L. Ed. 2d 395 (2017). Where there is

no “affiliation between the forum and the underlying controversy, principally an activity or

occurrence that takes place in the forum state,” specific jurisdiction does not exist “regardless of

the extent of a Defendant’s unconnected activities in the state.” Id. at 1781.




                                                  4
3805173_1


DOC. 44
   Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD Page 122 of 192




   EXERCISING JURISDICTION WOULD VIOLATE TRADITIONAL NOTIONS OF
                 FAIR PLAY AND SUBSTANTIAL JUSTICE

        Because JLG does not have sufficient minimum contacts with Texas, this Court’s exercise

of jurisdiction over JLG would offend traditional notions of fair play and substantial justice. In

Bristol-Myers, the Supreme Court noted that the “primary concern in determining personal

jurisdiction is the burden on the defendant.” 137 S.Ct. at 1780 (internal quotation marks and

citation omitted). “[R]estrictions on personal jurisdiction are more than a guarantee of immunity

from inconvenient or distant litigation. They are a consequence of territorial limitations on the

power of the respective States.” Id. (internal quotation marks and citation omitted). “[T]he States

retain many essential attributes of sovereignty, including, in particular, the sovereign power to try

causes in their courts. Id. The sovereignty of each State . . . implie[s] a limitation on the sovereignty

of all its sister States.” Id. And at times, this federalism interest may be decisive. Id. “Even if the

defendant would suffer minimal or no inconvenience from being forced to litigate before the

tribunals of another State; even if the forum State has a strong interest in applying its law to the

controversy; even if the forum State is the most convenient location for litigation, the Due Process

Clause, acting as an instrument of interstate federalism, may sometimes act to divest the State of

its power to render a valid judgment.” Id.

        As previously noted, JLG is a Pennsylvania corporation with its principal place of business

in Pennsylvania. JLG’s solitary act of shipping the Lift to a location in Texas to a non-resident of

Texas does not provide JLG with sufficient warning that it could be sued in Texas for a cause of

action related to this Lift. A manufacturer cannot fairly be expected to litigate in every part of the

world where its products may end up. Under these facts, it would offend traditional notions of fair

play and justice to exercise jurisdiction over JLG. As such, this Court should dismiss Plaintiffs’

claims against JLG.


                                                   5
3805173_1


DOC. 44
   Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD Page 123 of 192




                                          CONCLUSION

        This Court does not have jurisdiction over Defendant because it did not commit any act

that would have put it on notice that it would be subject to the jurisdiction of a Texas Court. First,

the Plaintiff’s cause of action does not arise from or relate to any conduct of Defendant in Texas.

Second, Defendant does not have those systematic and continuous contacts with the State of Texas

that would constitutionally support personal jurisdiction over it by the courts of the State of Texas.

Further, the assertion of personal jurisdiction over Defendant would so offend traditional notions

of fair play and substantial justice as to violate the constitutional requirements of due process.

        WHEREFORE, DEFENDANT respectfully requests that this Court set this special

appearance for hearing before hearing any other plea, and that upon hearing, the Court sustain

Defendant’s special appearance and enter a final judgment dismissing all of Plaintiffs’ claims

against Defendant for want of personal jurisdiction.

                                               Respectfully submitted,

                                               SHEEHY, WARE & PAPPAS, P.C.

                                               By: /s/ Kyle M Rowley
                                                   Kyle M. Rowley
                                                   Texas State Bar No. 17347700
                                                   krowley@sheehyware.com
                                                   Giorgio “George” Caflisch
                                                   Texas State Bar No. 03588720
                                                   gcafllisch@sheehyware.com
                                                   909 Fannin Street, Suite 2500
                                                   Houston, Texas 77010
                                                   PHONE: (713) 951-1000
                                                   FAX: (713) 951-1199

                                               ATTORNEYS FOR DEFENDANT
                                               JLG INDUSTRIES, INC.




                                                  6
3805173_1


DOC. 44
   Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD Page 124 of 192




                                  CERTIFICATE OF SERVICE

       I hereby certify that on May 11, 2020, a copy of this pleading was electronically filed with the
Clerk of Court and a true and correct copy of the foregoing was served on all record of counsel.

William “Bill” J. Tinning
LAW OFFICE OF WILLIAM J. TINNING, P.C.
1013 Bluff Drive
Portland, Texas 78374
btinning@tinninglaw.com

J. Michael Guerra
Law Office of J. Michael Guerra
P.O. Box 1968
Alice, Texas 78333
jmguerra67@yahoo.com

Charles Barrera
The Law Office of Charles L. Barrera
700 E. Second Street
Alice, Texas 78332
barreralawfirm@aol.com

Thomas J. Smith
Kelly C. Hartmann
Denise N. Kruse
Trenton J. Wallis
Galloway, Johnson, Tompkins, Burr & Smith
1301 McKinney, Suite 1400
Houston, Texas 77010
tsmith@gallowaylawfirm.com
khartmann@gallowaylawfirm.com
dkruse@gallowaylawfirm.com
twallis@gallowaylawfirm.com

Barbara J. Barron
Mehaffy Weber, P.C.
2615 Calder, Suite 800
Beaumont, Texas 77702
BarbaraBarron@mehaffyweber.com

                                                         /s/ Kyle M Rowley
                                                       Kyle M. Rowley




                                                  7
3805173_1


DOC. 44
Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD Page 125 of 192




DOC. 44
Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD Page 126 of 192




DOC. 44
                  Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD Page 127 of 192




3500051709                 CO 7333319     6/06/14          5% 30 NET 31 DAYS          6/20/14         998437             60001



PREPAID FREIGHT                                   430028         FLS TRANSPORTATION             6/20/14        1268801        1



  H&E EQUIPMENT SERVICES, INC.                                             H & E HI LIFT
  CORPORATE OFFICE                                                         5433 RANDOLPH BLVD
  7500 PECUE LANE                                                          SAN ANTONIO, TX 78233
  BATON ROUGE, LA 70809                                                    USA
  USA


 STORE ID:




                     Serial No: 0160061493
  100 A8312136               G9-43A                                    1                 165,510.00   45.4        90,368.46
                             Package 00
                             DOMESTIC
                             ANSI USA
                             OPEN CAB
                             QUICK-ATTACH,MANUAL
                             DURAFORCE, 370/75-28 FOAM TIRES
                             CONTROLS,STANDARD
                             N (INSTL)60" TILT CARRIAGE
                             FORK,PALLET 2.36X4X48
                             ENGLISH DECALS
                             LEFT-HAND AUXILIARY
                             H&E EQUIPMENT DECALS
                             STANDARD COLORS
                             SEAT(TRIMLINE)
                             NON-SUPPLY STABILIZERS


                     Additional Discount Amount                                                                    4,067.02CR


                     1 YEAR WARRANTY


                     Freight - Machines                                                                            2,744.00




                     IF YOUR PAYMENT OF THIS INVOICE
                     IS POSTMARKED ON OR BEFORE
                      7/21/14, YOU MAY DEDUCT A CASH
                     DISCOUNT TOTALING 4315.07




                     JLG INDUSTRIES, INC.                                                              USD        89,045.44
                     14943 COLLECTIONS CENTER                                                                           .00
                         DRIVE                                                                         USD        89,045.44
                     CHICAGO, IL 60693


             DOC. 44
Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD Page 128 of 192




DOC. 44
Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD Page 129 of 192




                                 CAUSE NO. 20-02-60191-CV

 MELBA M. REVILLA, INDIVIDUALLY             §              IN THE DISTRICT COURT
 AND AS REPRESENTATIVE OF THE               §
 THE ESTATE OF JOSE LUIS REVILLA;           §
 ANDREA CELESTE GARCIA;                     §
 JOSE L. REVILLA, JR.,                      §
        Plaintiffs                          §
                                            §
 VS.                                        §              79TH JUDICIAL DISTRICT
                                            §
 NABORS INDUSTRIES, INC.;                   §
                                            §
 NABORS DRILLING TECHNOLOGIES               §
 USA, INC.;                             §
                                        §
 BRETT SCHELLENBERG, Individually       §
 and as Vice Principal and Area Manager §
 for NABORS INDUSTRIES, INC.,           §
                                        §
 NABORS DRILLING, USA, INC.,            §
                                        §
 H&E EQUIPMENT SERVICES, INC., and, §
                                        §
 JLG INDUSTRIES, INC.                   §
         Defendants                     §                  JIM WELLS COUNTY, TEXAS

                                    ORDER GRANTING
        SPECIAL APPEARANCE OF DEFENDANT JLG INDUSTRIES, INC.


        On ____________________, 2020, the Special Appearance of Defendant JLG

 Industries, Inc. came on for hearing, before hearing any other plea or motion in this case.

 The Court is of the opinion that this Court does not have personal jurisdiction over JLG

 Industries, Inc. and that its plea to the jurisdiction should therefore be granted.

        IT IS THEREFORE ORDERED that the special appearance and motion to the

 jurisdiction of this Court over JLG Industries, Inc. is sustained, and that Plaintiffs’ claims

 against JLG Industries, Inc. are hereby dismissed for want of jurisdiction, without

 prejudice.




DOC. 45
Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD Page 130 of 192




       SIGNED this_________day of ________________, 2020.



                                       ____________________________
                                       Honorable District Judge Presiding




 3805170v1




DOC. 45
                                      2
  Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD Page 131 of 192




                                CAUSE NO. 20-02-60191-CV


MELBA M. REVILLA, INDIVIDUALLY            §   IN THE DISTRICT COURT
AND AS REPRESENTATIVE OF THE              §
THE ESTATE OF JOSE LUIS REVILLA;          §
ANDREA CELESTE GARCIA;                    §
JOSE L. REVILLA, JR.,    Plaintiffs       §
                                          §
VS.                                       §   79TH JUDICIAL DISTRICT
                                          §
NABORS INDUSTRIES, INC.;                  §
                                          §
NABORS DRILLING TECHNOLOGIES              §
USA, INC.;                                §
                                          §
BRETT SCHELLENBERG, Individually          §
and as Vice Principal and Area Manager    §
for NABORS INDUSTRIES, INC.,              §
                                          §
NABORS DRILLING, USA, INC.,               §
                                          §
H&E EQUIPMENT SERVICES, INC., and,        §
                                          §
JLG INDUSTRIES, INC.                      §
                             Defendants   §   JIM WELLS COUNTY, TEXAS



                       PLAINTIFFS’ SIXTH AMENDED PETITION


TO THE HONORABLE JUDGE OF SAID COURT:

       NOW COME, MELBA M. REVILLA (xxx-xx-x425), Individually and as Representative

of the Estate of JOSE LUIS REVILLA; ANDREA CELESTE GARCIA (xxx-xx-x333); and,

JOSE L. REVILLA, JR. (xxx-xx-x030) (sometimes hereinafter referred to as Plaintiffs),

complaining of NABORS INDUSTRIES, INC. (sometimes hereinafter referred to as Defendant

NABORS INDUSTRIES); NABORS DRILLING TECHNOLOGIES USA, INC., (sometimes

hereinafter referred to as Defendant NABORS DRILLING TECHNOLOGIES); BRETT




                                                                            Page 1 of 10

DOC. 46
  Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD Page 132 of 192




SCHELLENBERG, Individually and as Vice Principal and Area Manager for NABORS

INDUSTRIES, INC. (sometimes hereinafter referred to as Defendant SCHELLENBERG);

NABORS DRILLING, USA, INC. (sometimes hereinafter referred to as Defendant NABORS

DRILLING, USA); H&E EQUIPMENT SERVICES, INC. (sometimes hereinafter referred to as

Defendant H&E); and JLG INDUSTRIES, INC. (sometimes hereinafter referred to as Defendant

JLG), and for cause of action would respectfully show unto this Honorable Court as follows:

                                           I. DISCOVERY

       Pursuant to Texas Rule of Civil Procedure 190.1, this case is to be governed by the

provisions of Texas Rule of Civil Procedure 190.4 as discovery is intended to be conducted

under Level 3 of Rule 190.1 of the Texas Rules of Civil Procedure.

                                            II. PARTIES

       Plaintiff MELBA M. REVILLA brings this suit Individually and as Representative of the

Estate of JOSE LUIS REVILLA, deceased.

       Plaintiffs ANDREA CELESTE REVILLA and JOSE L. REVILLA, JR. bring this suit

individually.

       Defendant NABORS INDUSTRIES, INC. is a corporation licensed to and doing business in

the State of Texas which has been served and has answered and appeared herein by and through its

attorney of record Thomas J. Smith, GALLOWAY, JOHNSON, TOMPKINS, BURR & SMITH.

       Defendant NABORS DRILLING TECHNOLOGIES, USA, INC. is a corporation licensed

to and doing business in the State of Texas which has been served and has answered and appeared herein

by and through its attorney of record Thomas J. Smith, GALLOWAY, JOHNSON, TOMPKINS,

BURR & SMITH.




                                                                                            Page 2 of 10

DOC. 46
  Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD Page 133 of 192




       Defendant BRETT SCHELLENBERG is an individual who has been served and has

answered and appeared herein by and through its attorney of record Thomas J. Smith, GALLOWAY,

JOHNSON, TOMPKINS, BURR & SMITH.

       Defendant H&E EQUIPMENT SERVICES, INC. is a corporation licensed to and doing

business in the State of Texas which has been served and has answered and appeared herein by and

through its attorney of record Barbara J. Barron, MEHAFFY WEBER P.C.

       Defendant NABORS DRILLING USA, INC. is a corporation licensed to and doing business

in the State of Texas which has been served by serving its registered agent for service CT Corporation

System, 1999 Bryan St., Ste. 900, Dallas, Texas 75201.

       Defendant JLG INDUSTRIES, INC. is a corporation license to and doing business in the State of

Texas which has been served by servings its registered agent CT Corporation System, 1999 Bryan St.,

Ste. 900, Dallas, Texas 75201-3136.

       All parties are Texas Citizens.

                                            III. VENUE

       Pursuant to T.R.C.P. 15.002(a)(1) venue is proper and sustainable in Jim Wells County,

Texas since all or part of the acts or omissions giving rise to this cause of action occurred in Jim

Wells County, Texas.

                    IV. FACTS, CAUSES OF ACTION, AND DAMAGES

       On or about January 27, 2020, when in the course and scope of his employment for

Defendant NABORS DRILLING TECHNOLOGIES, Mr. Revilla was sent by himself to retrieve

pipe with a forklift which was rented to Defendant NABORS DRILLING TECHNOLOGIES

and/or NABORS DRILLING USA, which company was under the supervision and control of

NABORS INDUSTRIES. The forklift was put in the line and stream of commerce by Defendant

H&E.


                                                                                           Page 3 of 10

DOC. 46
  Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD Page 134 of 192




       Mr. Revilla was pinned, suffered excruciating conscious pain and suffering before his

ultimate death as a result of the negligence and defects described more particular herein.

Defendant Employer NABORS DRILLING TECHNOLOGIES was grossly negligent because

Mr. Revilla was sent alone to do a job which requires a spotter or flagger. Although he was

licensed and certified, he had to leave the crane to set up the forklift for proper lift of the pipe.

Had there been two people present, this accident would not have happened, since the brake could

have been set and the forklift would have been immovable. That failure was negligence and

gross negligence on the part of employer NABORS DRILLING TECHNOLOGIES and parent

NABORS INDUSTRIES, and NABORS DRILLING USA, which was grossly negligent in

allowing this to happen since the previous rules and regulations applicable to them required that

two people be present; the forklift and instructions provided to Mr. Revilla to use were improper,

inadequate, unsafe and defective equipment for this use.

        Defendant H&E is the rental company which provided the forklift without placing a

sensor to detect the presence of an operator which would likewise have required two persons to

be present and would have prevented this accident. There were no instructions not to use for this

attempted use. The aforementioned amounts to a defect by any company which placed the

forklift in the stream of commerce and also amounts to negligence. In the alternative, the

accident in question, in combination or separate from the negligence and gross negligence of the

NABORS Defendants, H&E is in the business of placing such equipment in the stream of

commerce and is therefore liable not only for gross negligence but also under products liability,

pursuant to §402A and402B of the restatement (2d) of torts as accepted in Texas.

       Defendant SCHELLENBERG is a vice principal and area manager for Defendant

NABORS INDUSTRIES and/or NABORS DRILLING USA. NABORS INDUSTRIES is a



                                                                                          Page 4 of 10

DOC. 46
  Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD Page 135 of 192




parent company of the employing defendant NABORS DRILLING TECHNOLOGIES.

Defendant SCHELLENBER was on the scene and reported to the sheriff's department that Mr.

Revilla was found hit by a forklift and in fact then participated, condoned, and if not, originated

the lie that Mr. Revilla had suffered a heart attack on the job. Defendant SCHELLENBERG

allowed this misrepresentation and lie to go public, to become public, and never retracted. In

addition, he failed in his supervisory jobs to see to it that Defendant NABORS DRILLING

TECHNOLOGIES was using the safety rule required two man team to perform the attempted

task assigned to Mr. Revilla, and failed to see that periodic maintenance was done so that the

brake was effective on the forklift in question, and further failed to see to it that proper

equipment was provided and used to move pipe, which a forklift is not designed to do for this

operation, and without the proper attachments. There, in fact, was no correct such piece of

equipment in the yard whatsoever; which was readily visible to any supervisor in the position of

Defendant SCHELLENBERG for doing this attempted job. This is an intentional and grossly

negligent level of conduct on the part of all NABORS Defendants, and is further evidence of the

intentional infliction of emotional distress and the Section 451 of the Labor Code violations of

Defendant SCHELLENBERG personally in the course and scope of his supervisory and vice

principal duties for the NABORS Defendants.

       Defendant H&E was negligent of failing to monitor NABORS to see to is that

maintenance and proper operating standards were maintained on the forklift.

       This act action is brought pursuant to both the survival and wrongful death statute as well

as the common law in the State of Texas. The Plaintiffs in this cause of action are the surviving

wife and children and all heirs of the body of the late Jose Luis Revilla who was in the course

and scope of his employment for a worker comp subscriber at the time of this action.



                                                                                        Page 5 of 10

DOC. 46
  Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD Page 136 of 192




       In addition to the above, the NABORS defendants deliberately misrepresented and lied

about the cause and source of the late Mr. Revilla’s death and said publicly that it was due to

natural causes and that he had had a heart attack when in fact they knew from the outset that he

was pinned and crushed by the aforementioned acts or omissions in amounting to negligence,

negligence per se and/or gross negligence. This was done specifically to prevent Plaintiffs from

being able to use the protections, provisions, and benefits on the workers compensation in the

State of Texas and, therefore, was and is the direct attempt to discriminate against them for

having the right to exercise under that act, which is a violation of Section 451 of the Labor Code.

This was directly harmful to the family to the deepest degree because Defendant NABORS

DRILLING TECHNOLOGIES, NABORS INDUSTRIES and NABORS DRILLING USA knew

the true nature of the acts or omissions giving rise to the death of the late Mr. Revilla, and

rumors were rampant all over Alice Texas that Mr. Revilla had in fact died as a result of a stroke.

The last ones to be informed of the truth of this were the Plaintiffs during the commencement of

the rosary for their late husband and father with a full church of friends, relatives, and mourners

already present.    The effect of this discrimination could not have been more dramatic or

damaging. This also amounts to intention infliction of emotional distress to the family.

       All NABORS entities were negligent and grossly negligent by the use of the pipe racks

which were in use at the time and place in question which had multiple defects, including the

failure to have a stop put in just short of at the end of the pipe rack on both pipe racks to create a

“safe space” and failing to have a separation stop behind it, to keep the remaining pipe separated

from those intended to be loaded. The accident happened in part because once a pipe is moved

the mountain of pipe behind it is foreseeably disrupted, and rolls unimpeded towards the

operator, in this case the late Mr. Revilla. This alone, or in combination with the acts omissions



                                                                                           Page 6 of 10

DOC. 46
  Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD Page 137 of 192




and/or defects of Defendants and the rentor, and manufacturer, proximately caused or

producingly caused the accident and death in question.

       Defendant H&E knew about the misrepresentations by NABORS that Mr. Revilla’s death

was due to a heart attack, and they did nothing to correct it. This was done specifically to

prevent Plaintiffs from being able to use the protections, provisions, and benefits on the Workers

Compensation Act in the State of Texas, more specifically, Chapters 417 and Chapter 451, and,

therefore, was and is the direct attempt to discriminate against them for having the right to

exercise under that act, which is a violation of Section 451 of the Texas Labor Code. This cause

of action therefore arises under the Worker’s Compensation Act in the State of Texas.

       Defendants H&E and JLG were negligent and guilty of product defects by having a

forklift which did not have a seat sensor so that the forklift would immediately cut off and stop

operation if the presence of an operator was detected to be absent. In addition, the unlabeled and

improperly labeled indications for what gear the forklift was in did not sufficiently apprise a

normal operator such as Mr. Revilla, who is certified. In addition, the forklift had no alarm

indicating when it was about to move forward. In addition, the forklift could be placed in the

neutral and in gear position and the appearance of a neutral position whereby the operator could

deduce that it was safe to make a quick check, as Mr. Revilla did at the pipe rack, and the

forklift, because of this defect, could still do - jump into gear. This was particularly exemplified

at the inspection of April 9, 2020, on the same forklift, with another certified operator, when it

jumped forward, even when in third gear.

       All of the above, singularly or in combination, brought about the tragic preventable

accident to Mr. Revilla, who was himself a certified operator, which crushed him, pinned him




                                                                                         Page 7 of 10

DOC. 46
  Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD Page 138 of 192




and killed him In addition, if NABORS had had the ongoing requirement to have a second

person as a flagger or for a spotter present, this accident does not happen.

       Defendants NABORS INDUSTRIES and NABORS DRILLING USA were in control of

NABORS DRILLING TECHNOLOGIES and made the decisions complained of herein.

       Plaintiffs separately seek all actual damages permitted by Chapter 451 of the act against

NABORS DRILLING TECHNOLOGIES and NABORS INDUSTSRIES, INC. for this blatant

misrepresentation and lie about the circumstances of Mr. Revilla’s death.

       The aforementioned conduct by each/all defendants amounts to a violation of Rule 402A

and 402B as adopted in Texas otherwise known as a products liability defect in manufacture,

marketing, or design which producingly caused the damages complained of here in.

       Separately, the same acts omissions and conduct by each or all of the defendants

singularly or in combination amount to negligence and gross negligence and negligence per se

which proximately caused the injuries and damages complained to the late Mr. Revilla, and his

estate is entitled to recover for his conscious pain and suffering. This case is also brought

pursuant to the Texas wrongful-death and survival statutes and each surviving family member

and plaintiff is entitled to recover their fullest damages for the death of the late Mr. Revilla, their

late father and husband for the actions omissions negligence and defects complained of herein.

       Plaintiff MELBA M. REVILLA is the late Mr. Revilla’s widow, and mother to their

surviving children, ANDREA CELESTE GARCIA and JOSE L. REVILLA, JR., who are all

heirs to his body.

       All damages are in excess of this Court’s minimum jurisdictional requirements.

       Pursuant to TRCP 47(5) Plaintiffs seek monetary relief over $1,000,000.00, for all their

actual and punitive damages as well as legal interest at the legal rate, both pre and post judgment.



                                                                                           Page 8 of 10

DOC. 46
  Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD Page 139 of 192




                                    V. DEMAND FOR JURY

       Plaintiffs demand a jury trial and have tendered the appropriate fee.

                                             VI. PRAYER

       WHEREFORE, PREMISES CONSIDERED, Plaintiffs pray: (1) that Defendants be cited

to appear and answer herein; (2) that upon jury trial in this honorable court they have retrieve all

of their actual damages, punitive damages, statutory damages and attorney fees; and, (3) for such

other and further relief at law and equity for which Plaintiffs may be justly entitled.

                                              Respectfully submitted,

                                              LAW OFFICE OF WILLIAM J. TINNING, P.C.
                                              1013 Bluff Drive
                                              Portland, Texas 78374
                                              Telephone:     (361) 643-9200
                                              Facsimile:     (361) 643-9600
                                              Email: btinning@tinninglaw.com

                                       By:     ______________________________
                                              State Bar No. 20060500
                                              LEAD ATTORNEY FOR PLAINTIFFS


CO-COUNSEL:
J. Michael Guerra
State Bar No. 08581310
LAW OFFICE OF J. MICHAEL GUERRA
P.O. Box 1968
Alice, Texas 78333
Telephone: 1(361)668-7344
Facsimile: 1(888)760-6961
Email: jmguerra67@yahoo.com

LOCAL COUNSEL:
Charles Barrera
The Law Office of Charles L. Barrera
700 E. Second St.
Alice, Texas 78332
Telephone: 361.664.2153
Facsimile:361.664.2155
Email: barreralawfirm@aol.com

                                                                                          Page 9 of 10

DOC. 46
  Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD Page 140 of 192




                                CERTIFICATE OF SERVICE

       I hereby certify that the above and foregoing document was served in compliance with

Rule 21a of the Texas Rules of Civil Procedure, on all known counsel of record as indicated

below, on this the 11th day of May, 2020, to-wit:

Via Email: tsmith@gallowaylawfirm.com
Thomas J. Smith
Via Email: khartmann@gallowaylawfirm.com
Kelly C. Hartmann
GALLOWAY, JOHNSON, TOMPKINS, BURR & SMITH
1301 McKinney, Suite 1400
Houston, Texas 77010

Via Email: barbarabarron@mehaffyweber.com
Barbara J. Barron
Via Email: WadeCarpenter@mehaffyweber.com
Wade Carpenter
MEHAFFYWEBER, P.C.
P.O. Box 16
Beaumont, Texas 77704

                                                    _______________________________
                                                    William J. Tinning




                                                                                    Page 10 of 10

DOC. 46
  Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD Page 141 of 192
                                                                          Filed 5/12/2020 3:53 PM
                                                                                                     R. David Guerrero
                                                                                                           District Clerk
                                                                                                Jim Wells County, Texas
                                                                                                    Emily Viera, Deputy


                                  CAUSE NO. 20-02-60191-CV

MELBA M. REVILLA, INDIVIDUALLY                §               IN THE DISTRICT COURT
AND AS REPRESENTATIVE OF THE                  §
THE ESTATE OF JOSE LUIS REVILLA;              §
ANDREA CELESTE GARCIA;                        §
JOSE L. REVILLA, JR.,                         §
       Plaintiffs                             §
                                              §
VS.                                           §               79TH JUDICIAL DISTRICT
                                              §
NABORS INDUSTRIES, INC.;                      §
                                              §
NABORS DRILLING TECHNOLOGIES                  §
USA, INC.;                             §
                                       §
BRETT SCHELLENBERG, Individually       §
and as Vice Principal and Area Manager §
for NABORS INDUSTRIES, INC.,           §
                                       §
NABORS DRILLING, USA, INC.,            §
                                       §
H&E EQUIPMENT SERVICES, INC., and, §
                                       §
JLG INDUSTRIES, INC.                   §
        Defendants                     §                      JIM WELLS COUNTY, TEXAS

             DEFENDANT JLG INDUSTRIES, INC.’S ORIGINAL ANSWER

TO THE HONORABLE JUDGE OF SAID COURT:

       Subject to and without waiving its previously-filed Special Appearance to the Court’s

jurisdiction, Defendant JLG Industries, Inc. (“JLG”) files this Answer to the Petitions of Plaintiffs

Melba M. Revilla, Individually and as Representative of the Estate of Jose Luis Revilla, Andrea

Celeste Garcia and Jose L. Revilla, Jr. and would respectfully show the Court and jury the

following:

                                      GENERAL DENIAL

       1.      As authorized by Rule 92 of the Texas Rules of Civil Procedure, JLG enters a

general denial of all matters plead by Plaintiffs and requests that the Court require Plaintiffs to




DOC. 47
   Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD Page 142 of 192




prove their charges and allegations by a preponderance of the evidence as required by the rules,

statutes and Constitution of the State of Texas.

                                  AFFIRMATIVE DEFENSES

         2.     JLG would show the incident in question was proximately caused by the decedent

Jose Revilla’s own negligence in failing to exercise that degree of care which an ordinary person

would have exercised under the same or similar circumstances.

         3.     JLG asserts that the sole, proximate and/or sole producing cause of the incident made

the basis of this suit, or alternatively, a proximate and/or producing cause of such incident and any

damages sought by Plaintiffs, was the acts, omissions, fault, negligence, responsibility, or other

conduct of parties over whom JLG had no control or right of control, and of responsible third parties

as that term is defined by law.

         4.     JLG would show that the occurrence in question, as well as the damages

complained of herein, were proximately caused or producingly caused, in whole or in part, by the

acts, omissions, fault, negligence, products liability, breach of contract, breach of warranty or other

conduct, legal liability or responsibility of the decedent, Jose Revilla, third-parties, settling

persons, and/or responsible third-parties for whom JLG is not legally responsible. By reason

thereof, JLG is entitled to have the Court and the jury apply the doctrine of proportionate

responsibility or comparative negligence established by Texas Civil Practice & Remedies Code

§ 33.001 et seq. to reduce or bar any claim against JLG.

         5.     Any product allegedly supplied by JLG complied with all applicable safety

standards.




                                                   2

DOC. 47
Answer of JLG
   Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD Page 143 of 192




         6.       JLG would respectfully show that the accident in question and the injuries and/or

damages resulting therefrom, if any, were the result of an unavoidable accident as the term is

defined in law.

         7.       Plaintiffs’ recovery, if any, against JLG should be limited to the extent that

Plaintiffs’ failed to mitigate their damages.

         8.       JLG invokes its right to reduction of any verdict that may be rendered in this cause

by credit for payments made by other persons or by percentage reduction to which JLG would be

entitled.

         9.       JLG would show that it is entitled to a credit or offset for all monies or consideration

paid to the Plaintiffs by virtue of any type or form of settlement entered into by and between the

Plaintiffs and any Defendants herein, settling person, responsible third party, or any other person

or entity not a party to this lawsuit. Accordingly, JLG would assert the affirmative defenses of

offset, credit, and/or payment to the extent applicable as provided under Rule 94 of the Texas Rules

of Civil Procedure.

         10.      JLG pleads its rights under Chapters 32 and 33 of the Texas Civil Practice and

Remedies Code.

         11.      Plaintiffs’ recovery of medical expenses is limited by § 41.0105 of the Texas Civil

Practice & Remedies Code.

         12.      JLG invokes the limitation on the recoverability of lost earnings and loss of earning

capacity pursuant to § 18.091 of the Texas Civil Practice & Remedies Code. Further, if Plaintiffs

seek recovery for loss of earnings, loss of earning capacity and/or loss of contributions of a

pecuniary value, the Court shall instruct the jury as to whether any recovery for such compensatory

damages sought by Plaintiffs are subject to federal or state income taxes.



                                                     3

DOC. 47
Answer of JLG
   Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD Page 144 of 192




         13.    JLG will show that any award of interest that is more than the applicable market

rate of interest during the relevant time would be arbitrary, violate public policy, and violate the

due process and equal protection guarantees of the Texas and United States Constitutions.

         14.    Plaintiffs’ damages may have been caused in whole or in part by “responsible third

parties” or “settling parties” as those terms are understood under Texas law. If there is evidence to

support such a submission, JLG reserves the right to submit the conduct of any “responsible third

parties” or “settling parties” to the jury at the time of trial.

         15.    Plaintiffs’ damages were caused in whole or in part by the acts or omissions of third

parties over whom JLG had no control or right of control.

         16.    Plaintiffs’ damages, if any, were caused in whole or in part by a new and

independent cause.

         17.    JLG contends that discovery in this case may show that the product in question had

been modified and/or altered by third parties over whom JLG had no control.

         18.    Plaintiffs’ claims are barred in whole or in part by the applicable statute of

limitations.

         19.    JLG pleads that with respect to all claims seeking punitive or exemplary damages,

such damages are inappropriate and impermissible under the law due to the following:

               Punitive or exemplary damages are criminal, or quasi-criminal in nature,
                and Plaintiffs should be required to prove the basis of such damages beyond
                a reasonable doubt and the failure to require the same is a denial of due
                process under law and a denial of equal protection of the law as prescribed
                under the United States Constitution and the Constitution of the State of
                Texas.

               An award of punitive or exemplary damages would constitute a taking of
                property without due process of law as guaranteed by the United States
                Constitution and the Texas Constitution.



                                                     4

DOC. 47
Answer of JLG
   Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD Page 145 of 192




               It is a denial of due process of law and of equal protection of the law under
                the United States Constitution and the Constitution of the State of Texas to
                permit a corporation to be vicariously liable for punitive or exemplary
                damages which were awarded on the basis of alleged acts or omissions of
                employees, agents, and/or representatives of the corporation under the
                doctrine of respondeat superior or any other vicarious liability doctrine.

               Punitive and/or exemplary damages constitute an unjust enrichment by
                reason of the unconstitutional taking of property without due process of law
                as provided under the United States Constitution and the Constitution of the
                State of Texas.

               Under Texas law, the measure of damages for punitive and exemplary
                damages is so vague and ambiguous on its face as well as in its application,
                that it denies Defendant due process of law and equal protection of the law
                as provided under the United States Constitution and the Constitution of the
                State of Texas.

               Under Texas law, the measure of damages for punitive and exemplary
                damages is so vague and ambiguous that it prevents courts and juries from
                consistently applying the law, and therefore, further prevents effective
                judicial review of any such punitive damages awards.

               Under Texas law, the measure of damages for punitive and exemplary
                damages is so vague and ambiguous that the basis of such damages cannot
                be clearly and readily ascertained in advance so as to guide the behavior of
                individuals in their actions, thus constituting an ex-post facto law
                specifically prohibited by the United States Constitution and the
                Constitution in the State of Texas.

               An award of punitive and exemplary damages violates the excessive fines
                clause of the Eighth Amendment as applied to the Fourteenth Amendment
                of the United States Constitution.

               A defendant who is subject to the award does not have the right to refuse to
                testify against him/her/itself but must in fact take the stand and/or give
                deposition testimony or subject him/her/itself to the consequences of a
                default judgment.

               Any ratio of exemplary damages to actual damages greater than 1:1 violates
                the due process and excessive fines clauses of the state and federal
                constitutions.




                                                 5

DOC. 47
Answer of JLG
   Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD Page 146 of 192




         20.    In the unlikely event that the jury awards Plaintiffs exemplary or punitive damages,

the damages are subject to the limits in §§ 41.007, 41.008, 41.010, 41.011 and 41.012 of the Texas

Civil Practice & Remedies Code.

         21.    JLG asserts that the amount of prejudgment interest on any damages awarded is

limited by law and, in no event, can exceed the amount set forth by § 304.001 et seq. of the Texas

Finance Code or other applicable statutes.

         22.    In the unlikely event that Plaintiffs recover damages against JLG under one or more

theories of recovery, Plaintiffs must elect their remedies.

                      NOTICE OF USE OF DOCUMENTS PRODUCED

         Pursuant to Rule 193.7 of the Texas Rules of Civil Procedure, JLG gives notice that all

documents produced by the Plaintiffs will be used at any pretrial proceeding or at the trial of this

case.

                                          JURY DEMAND

         Defendant JLG hereby formally makes a demand and application for a jury trial in this

litigation, pursuant to Rule 216 of the Texas Rules of Civil Procedure. A jury fee is being tendered

contemporaneously with the filing of this Application.

                                              PRAYER

         WHEREFORE, PREMISES CONSIDERED, JLG respectfully prays for judgment herein,

costs of court, and for such other and further relief, either at law or in equity, general or special, to

which JLG may show itself justly entitled.




                                                   6

DOC. 47
Answer of JLG
   Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD Page 147 of 192




                                               Respectfully submitted,

                                               SHEEHY, WARE & PAPPAS, P.C.

                                               By: /s/ Kyle M Rowley
                                                   Kyle M. Rowley
                                                   State Bar No. 17347700
                                                   krowley@sheehyware.com
                                                   George Caflisch
                                                   State Bar No. 03588720
                                                   gcafllisch@sheehyware.com
                                                   909 Fannin Street, Suite 2500
                                                   Houston, Texas 77010
                                                   PHONE: (713) 951-1000
                                                   FAX: (713) 951-1199

                                               ATTORNEYS FOR DEFENDANT
                                               JLG INDUSTRIES, INC.

                                  CERTIFICATE OF SERVICE

       I hereby certify that on May 12, 2020, a copy of this pleading was electronically filed with the
Clerk of Court and a true and correct copy of the foregoing was served on all record of counsel.

William “Bill” J. Tinning
LAW OFFICE OF WILLIAM J. TINNING, P.C.
1013 Bluff Drive
Portland, Texas 78374
btinning@tinninglaw.com

J. Michael Guerra
Law Office of J. Michael Guerra
P.O. Box 1968
Alice, Texas 78333
jmguerra67@yahoo.com

Charles Barrera
The Law Office of Charles L. Barrera
700 E. Second Street
Alice, Texas 78332
barreralawfirm@aol.com

Thomas J. Smith
Kelly C. Hartmann
Denise N. Kruse
Trenton J. Wallis


                                                  7

DOC. 47
Answer of JLG
   Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD Page 148 of 192




Galloway, Johnson, Tompkins, Burr & Smith
1301 McKinney, Suite 1400
Houston, Texas 77010
tsmith@gallowaylawfirm.com
khartmann@gallowaylawfirm.com
dkruse@gallowaylawfirm.com
twallis@gallowaylawfirm.com


Barbara J. Barron
Mehaffy Weber, P.C.
2615 Calder, Suite 800
Beaumont, Texas 77702
BarbaraBarron@mehaffyweber.com

                                                 /s/ Kyle M Rowley
                                                Kyle M. Rowley




                                            8

DOC. 47
Answer of JLG
  Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD Page 149 of 192




                                CAUSE NO. 20-02-60191-CV

MELBA M. REVILLA, INDIVIDUALLY            §   IN THE DISTRICT COURT
AND AS REPRESENTATIVE OF THE              §
THE ESTATE OF JOSE LUIS REVILLA;          §
ANDREA CELESTE GARCIA;                    §
JOSE L. REVILLA, JR.,    Plaintiffs       §
                                          §
VS.                                       §   79TH JUDICIAL DISTRICT
                                          §
NABORS INDUSTRIES, INC.;                  §
                                          §
NABORS DRILLING TECHNOLOGIES              §
USA, INC.;                                §
                                          §
BRETT SCHELLENBERG, Individually          §
and as Vice Principal and Area Manager    §
for NABORS INDUSTRIES, INC.,              §
                                          §
NABORS DRILLING, USA, INC.,               §
                                          §
H&E EQUIPMENT SERVICES, INC.,             §
                                          §
JLG INDUSTRIES, INC.;                     §
                                          §
AMERICAN ZURICH INSURANCE                 §
COMPANY; and,                             §
                                          §
SEDGWICK CLAIMS MANAGEMENT                §
SERVICES, INC.,                           §
                             Defendants   §   JIM WELLS COUNTY, TEXAS


                     PLAINTIFFS’ SEVENTH AMENDED PETITION


TO THE HONORABLE JUDGE OF SAID COURT:

       NOW COME, MELBA M. REVILLA (xxx-xx-x425), Individually and as Representative

of the Estate of JOSE LUIS REVILLA; ANDREA CELESTE GARCIA (xxx-xx-x333); and,

JOSE L. REVILLA, JR. (xxx-xx-x030) (sometimes hereinafter referred to as Plaintiffs),

complaining of NABORS INDUSTRIES, INC. (sometimes hereinafter referred to as Defendant




                                                                            Page 1 of 11

DOC. 48
  Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD Page 150 of 192




NABORS INDUSTRIES); NABORS DRILLING TECHNOLOGIES USA, INC., (sometimes

hereinafter referred to as Defendant NABORS DRILLING TECHNOLOGIES); BRETT

SCHELLENBERG, Individually and as Vice Principal and Area Manager for NABORS

INDUSTRIES, INC. (sometimes hereinafter referred to as Defendant SCHELLENBERG);

NABORS DRILLING, USA, INC. (sometimes hereinafter referred to as Defendant NABORS

DRILLING, USA); H&E EQUIPMENT SERVICES, INC. (sometimes hereinafter referred to as

Defendant H&E); JLG INDUSTRIES, INC. (sometimes hereinafter referred to as Defendant

JLG); AMERICAN ZURICH INSURANCE COMPANY (sometimes hereinafter referred to as

Defendant ZURICH); and, SEDGWICK C LAIMS MANAGEMENT SERVICES, INC.

(sometimes hereinafter referred to as Defendant SEDGWICK CLAIMS), and for cause of action

would respectfully show unto this Honorable Court as follows:

                                           I. DISCOVERY

       Pursuant to Texas Rule of Civil Procedure 190.1, this case is to be governed by the

provisions of Texas Rule of Civil Procedure 190.4 as discovery is intended to be conducted

under Level 3 of Rule 190.1 of the Texas Rules of Civil Procedure.

                                            II. PARTIES

       Plaintiff MELBA M. REVILLA brings this suit Individually and as Representative of the

Estate of JOSE LUIS REVILLA, deceased.

       Plaintiffs ANDREA CELESTE REVILLA and JOSE L. REVILLA, JR. bring this suit

individually.

       Defendant NABORS INDUSTRIES, INC. is a corporation licensed to and doing business in

the State of Texas which has been served and has answered and appeared herein by and through its

attorney of record Thomas J. Smith, GALLOWAY, JOHNSON, TOMPKINS, BURR & SMITH.



                                                                                            Page 2 of 11

DOC. 48
  Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD Page 151 of 192




       Defendant NABORS DRILLING TECHNOLOGIES, USA, INC. is a corporation licensed

to and doing business in the State of Texas which has been served and has answered and appeared herein

by and through its attorney of record Thomas J. Smith, GALLOWAY, JOHNSON, TOMPKINS,

BURR & SMITH.

       Defendant BRETT SCHELLENBERG is an individual who has been served and has

answered and appeared herein by and through its attorney of record Thomas J. Smith, GALLOWAY,

JOHNSON, TOMPKINS, BURR & SMITH.

       Defendant H&E EQUIPMENT SERVICES, INC. is a corporation licensed to and doing

business in the State of Texas which has been served and has answered and appeared herein by and

through its attorney of record Barbara J. Barron, MEHAFFY WEBER P.C.

       Defendant NABORS DRILLING USA, INC. is a corporation licensed to and doing business

in the State of Texas which has been served by serving its registered agent for service CT Corporation

System, 1999 Bryan St., Ste. 900, Dallas, Texas 75201.

       Defendant JLG INDUSTRIES, INC. is a corporation license to and doing business in the

State of Texas which has been served and has answered and appeared herein by and through its

attorney of record, Kyle M. Rowley, 909 Fannin Street, Suite 2500, Houston, Texas 77010.

       Defendant AMERICAN ZURICH INSURANCE COMPANY is an insurance company

licensed to and doing business in the State of Texas which can be served by serving its registered

agent for service Corporation Service Company, 211 E. 7th St., Ste. 620, Austin, Texas

78701-3218.

       Defendant SEDGWICK CLAIMS MANAGEMENT SERVICE, INC. is an insurance

company licensed to and doing business in the State of Texas which can be served by serving its

registered agent for service Commissioner of Insurance, 333 Guadalupe Street, Austin, Texas

78701-3938.

                                                                                           Page 3 of 11

DOC. 48
  Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD Page 152 of 192




       All parties are Texas Citizens.

                                           III. VENUE

       Pursuant to T.R.C.P. 15.002(a)(1) venue is proper and sustainable in Jim Wells County,

Texas since all or part of the acts or omissions giving rise to this cause of action occurred in Jim

Wells County, Texas.

                    IV. FACTS, CAUSES OF ACTION, AND DAMAGES

       On or about January 27, 2020, when in the course and scope of his employment for

Defendant NABORS DRILLING TECHNOLOGIES, Mr. Revilla was sent by himself to retrieve

pipe with a forklift which was rented to Defendant NABORS DRILLING TECHNOLOGIES

and/or NABORS DRILLING USA, which company was under the supervision and control of

NABORS INDUSTRIES. The forklift was put in the line and stream of commerce by Defendant

H&E.

       Mr. Revilla was pinned, suffered excruciating conscious pain and suffering before his

ultimate death as a result of the negligence and defects described more particular herein.

Defendant Employer NABORS DRILLING TECHNOLOGIES was grossly negligent because

Mr. Revilla was sent alone to do a job which requires a spotter or flagger. Although he was

licensed and certified, he had to leave the crane to set up the forklift for proper lift of the pipe.

Had there been two people present, this accident would not have happened, since the brake could

have been set and the forklift would have been immovable. That failure was negligence and

gross negligence on the part of employer NABORS DRILLING TECHNOLOGIES and parent

NABORS INDUSTRIES, and NABORS DRILLING USA, which was grossly negligent in

allowing this to happen since the previous rules and regulations applicable to them required that




                                                                                          Page 4 of 11

DOC. 48
  Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD Page 153 of 192




two people be present; the forklift and instructions provided to Mr. Revilla to use were improper,

inadequate, unsafe and defective equipment for this use.

         Defendant H&E is the rental company which provided the forklift without placing a

sensor to detect the presence of an operator which would likewise have required two persons to

be present and would have prevented this accident. There were no instructions not to use for this

attempted use. The aforementioned amounts to a defect by any company which placed the

forklift in the stream of commerce and also amounts to negligence. In the alternative, the

accident in question, in combination or separate from the negligence and gross negligence of the

NABORS Defendants, H&E is in the business of placing such equipment in the stream of

commerce and is therefore liable not only for simple and gross negligence but also under

products liability, pursuant to §402A and402B of the restatement (2d) of torts as accepted in

Texas.

         Defendant SCHELLENBERG is a vice principal and area manager for Defendant

NABORS INDUSTRIES and/or NABORS DRILLING USA. NABORS INDUSTRIES is a

parent company of the employing defendant NABORS DRILLING TECHNOLOGIES.

Defendant SCHELLENBER was on the scene and reported to the sheriff's department that Mr.

Revilla was found hit by a forklift and in fact then participated, condoned, and if not, originated

the lie that Mr. Revilla had suffered a heart attack on the job. Defendant SCHELLENBERG

allowed this misrepresentation and lie to go public, to become public, and never retracted. In

addition, he failed in his supervisory jobs to see to it that Defendant NABORS DRILLING

TECHNOLOGIES was using the safety rule required two man team to perform the attempted

task assigned to Mr. Revilla, and failed to see that periodic maintenance was done so that the

brake was effective on the forklift in question, and further failed to see to it that proper



                                                                                        Page 5 of 11

DOC. 48
  Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD Page 154 of 192




equipment was provided and used to move pipe, which a forklift is not designed to do for this

operation, and without the proper attachments. There, in fact, was no correct such piece of

equipment in the yard whatsoever; which was readily visible to any supervisor in the position of

Defendant SCHELLENBERG for doing this attempted job. This is an intentional and grossly

negligent level of conduct on the part of all NABORS Defendants, and is further evidence of the

intentional infliction of emotional distress and the Section 451 of the Labor Code violations of

Defendant SCHELLENBERG personally in the course and scope of his supervisory and vice

principal duties for the NABORS Defendants.

       Defendant H&E was negligent of failing to monitor NABORS to see to is that

maintenance and proper operating standards were maintained on the forklift.

       This act action is brought pursuant to both the survival and wrongful death statute as well

as the common law in the State of Texas. The Plaintiffs in this cause of action are the surviving

wife and children and all heirs of the body of the late Jose Luis Revilla who was in the course

and scope of his employment for a worker comp subscriber at the time of this action.

       In addition to the above, the NABORS defendants deliberately misrepresented and lied

about the cause and source of the late Mr. Revilla’s death and said publicly that it was due to

natural causes and that he had had a heart attack when in fact they knew from the outset that he

was pinned and crushed by the aforementioned acts or omissions in amounting to negligence,

and negligence per se. This was done specifically to prevent Plaintiffs from being able to use the

protections, provisions, and benefits on the workers compensation in the State of Texas and,

therefore, was and is the direct attempt to discriminate against them for having the right to

exercise under that act, which is a violation of Section 451 of the Labor Code. This was directly

harmful to the family to the deepest degree because Defendant NABORS DRILLING



                                                                                       Page 6 of 11

DOC. 48
  Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD Page 155 of 192




TECHNOLOGIES, NABORS INDUSTRIES and NABORS DRILLING USA knew the true

nature of the acts or omissions giving rise to the death of the late Mr. Revilla, and rumors were

rampant all over Alice Texas that Mr. Revilla had in fact died as a result of a stroke. The last

ones to be informed of the truth of this were the Plaintiffs during the commencement of the

rosary for their late husband and father with a full church of friends, relatives, and mourners

already present.     The effect of this discrimination could not have been more dramatic or

damaging. This also amounts to intention infliction of emotional distress to the family.

       All NABORS entities were negligent by the use of the pipe racks which were in use at

the time and place in question which had multiple defects, including the failure to have a stop put

in just short of at the end of the pipe rack on both pipe racks to create a “safe space” and failing

to have a separation stop behind it, to keep the remaining pipe separated from those intended to

be loaded. The accident happened in part because once a pipe is moved the mountain of pipe

behind it is foreseeably disrupted, and rolls unimpeded towards the operator, in this case the late

Mr. Revilla. This alone, or in combination with the acts omissions and/or defects of Defendants

and the rentor, and manufacturer, proximately caused or producingly caused the accident and

death in question.

       Defendant H&E knew about the misrepresentations by NABORS that Mr. Revilla’s death

was due to a heart attack, and they did nothing to correct it. This was done specifically to

prevent Plaintiffs from being able to use the protections, provisions, and benefits on the Workers

Compensation Act in the State of Texas, more specifically, Chapters 417 and Chapter 451, and,

therefore, was and is the direct attempt to discriminate against them for having the right to

exercise under that act, which is a violation of Section 451 of the Texas Labor Code. This cause

of action therefore arises under the Worker’s Compensation Act in the State of Texas.



                                                                                           Page 7 of 11

DOC. 48
  Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD Page 156 of 192




       Defendants SEDGWICK CLAIMS and ZURICH, the servicing agent and work comp

carrier, respectively, knew there was a compensable work comp claim which, and went along

with the misrepresentations that Mr. Revilla’s death was due to a heart attack, and they deprived

the clients from making a work comp claim. They made one payment and discontinued making

payments which is further discrimination under Chapter 451 of the Texas Labor Code. In fact,

on May 11, 2020, they admitted they had in fact neglected to make compensation payments to

her.

       Defendant JLG knowingly sold the forklift to H&E to be used by Nabors, and the

employer, in Texas, out of their Corpus Christi office, of H&E, for use and rental in Texas.

       Defendant JLG advertises in Texas, sell products in Texas, and have intentional contacts

in Texas, and do business in Texas.

       Defendants H&E and JLG were negligent and guilty of product defects by having a

forklift which did not have a seat sensor so that the forklift would immediately cut off and stop

operation if the presence of an operator was detected to be absent. In addition, the unlabeled and

improperly labeled indications for what gear the forklift was in did not sufficiently apprise a

normal operator such as Mr. Revilla, who is certified. In addition, the forklift had no alarm

indicating when it was about to move forward. In addition, the forklift could be placed in the

neutral and in gear position and the appearance of a neutral position whereby the operator could

deduce that it was safe to make a quick check, as Mr. Revilla did at the pipe rack, and the

forklift, because of this defect, could still do - jump into gear. This was particularly exemplified

at the inspection of April 9, 2020, on the same forklift, with another certified operator, when it

jumped forward, even when in third gear.




                                                                                         Page 8 of 11

DOC. 48
  Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD Page 157 of 192




       All of the above, singularly or in combination, brought about the tragic preventable

accident to Mr. Revilla, who was himself a certified operator, which crushed him, pinned him

and killed him In addition, if NABORS had had the ongoing requirement to have a second

person as a flagger or for a spotter present, this accident does not happen.

       Defendants NABORS INDUSTRIES and NABORS DRILLING USA were in control of

NABORS DRILLING TECHNOLOGIES and made the decisions complained of herein.

       Plaintiffs separately seek all actual damages permitted by Chapter 451 of the act against

NABORS DRILLING TECHNOLOGIES, NABORS INDUSTSRIES, INC. for this blatant

misrepresentation and lie about the circumstances of Mr. Revilla’s death.

       The aforementioned conduct by each/all defendants amounts to a violation of Rule 402A

and 402B as adopted in Texas otherwise known as a products liability defect in manufacture,

marketing, or design which producingly caused the damages complained of here in.

       Separately, the same acts omissions and conduct by each or all of the defendants H&E,

JLG, singularly or in combination amount to negligence and gross negligence and negligence per

se which proximately caused the injuries and damages complained to the late Mr. Revilla, and

his estate is entitled to recover for his conscious pain and suffering. This case is also brought

pursuant to the Texas wrongful-death and survival statutes and each surviving family member

and plaintiff is entitled to recover their fullest damages for the death of the late Mr. Revilla, their

late father and husband for the actions omissions negligence and defects complained of herein.

       Plaintiff MELBA M. REVILLA is the late Mr. Revilla’s widow, and mother to their

surviving children, ANDREA CELESTE GARCIA and JOSE L. REVILLA, JR., who are all

heirs to his body.

       All damages are in excess of this Court’s minimum jurisdictional requirements.



                                                                                           Page 9 of 11

DOC. 48
  Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD Page 158 of 192




       Pursuant to TRCP 47(5) Plaintiffs seek monetary relief over $1,000,000.00, for all their

actual and punitive damages as well as legal interest at the legal rate, both pre and post judgment.

                                    V. DEMAND FOR JURY

       Plaintiffs demand a jury trial and have tendered the appropriate fee.

                                             VI. PRAYER

       WHEREFORE, PREMISES CONSIDERED, Plaintiffs pray: (1) that Defendants be cited

to appear and answer herein; (2) that upon jury trial in this honorable court they have retrieve all

of their actual damages, punitive damages, statutory damages and attorney fees; and, (3) for such

other and further relief at law and equity for which Plaintiffs may be justly entitled.

                                              Respectfully submitted,

                                              LAW OFFICE OF WILLIAM J. TINNING, P.C.
                                              1013 Bluff Drive
                                              Portland, Texas 78374
                                              Telephone:     (361) 643-9200
                                              Facsimile:     (361) 643-9600
                                              Email: btinning@tinninglaw.com

                                       By:     ______________________________
                                              State Bar No. 20060500
                                              LEAD ATTORNEY FOR PLAINTIFFS


CO-COUNSEL:
J. Michael Guerra
State Bar No. 08581310
LAW OFFICE OF J. MICHAEL GUERRA
P.O. Box 1968
Alice, Texas 78333
Telephone: 1(361)668-7344
Facsimile: 1(888)760-6961
Email: jmguerra67@yahoo.com




                                                                                          Page 10 of 11

DOC. 48
  Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD Page 159 of 192




LOCAL COUNSEL:
Charles Barrera
The Law Office of Charles L. Barrera
700 E. Second St.
Alice, Texas 78332
Telephone: 361.664.2153
Facsimile:361.664.2155
Email: barreralawfirm@aol.com

                                CERTIFICATE OF SERVICE

       I hereby certify that the above and foregoing document was served in compliance with

Rule 21a of the Texas Rules of Civil Procedure, on all known counsel of record as indicated

below, on this the 15th day of May, 2020, to-wit:

Via Email: tsmith@gallowaylawfirm.com
Thomas J. Smith
Via Email: khartmann@gallowaylawfirm.com
Kelly C. Hartmann
GALLOWAY, JOHNSON, TOMPKINS, BURR & SMITH
1301 McKinney, Suite 1400
Houston, Texas 77010

Via Email: barbarabarron@mehaffyweber.com
Barbara J. Barron
Via Email: WadeCarpenter@mehaffyweber.com
Wade Carpenter
MEHAFFYWEBER, P.C.
P.O. Box 16
Beaumont, Texas 77704

Via Email: krowley@sheehyware.com
Mr. Kyle M. Rowley
SHEEHY,WARE &PAPPAS, P.C.
909 Fannin Street, Suite 2500
Houston, Texas 77010




                                                    _______________________________
                                                    William J. Tinning



                                                                                    Page 11 of 11

DOC. 48
Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD Page 160 of 192
                                                                       Filed 5/27/2020 11:33 AM
                                                                                   R. David Guerrero
                                                                                         District Clerk
                                                                              Jim Wells County, Texas
                                                                                  Emily Viera, Deputy




         90.00




DOC.52
              Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD Page 161 of 192
                                                         AFFIDAVIT OF SERVICE


state of Texas                                                  County of Jim Wells                                      79th Judicial District Court

Case Number: 20-02-60191-CV

Plaintiff:
MELBA WI. REVILLA, INDIVIDUALLY AND AS REPRESENTATWE OF THE THE
ESTATE OF JOSE LUIS REVILLA; ANDREA CELESTE GARCIA; JOSE L, REVILLA,
JR„
vs.


Defendant:
NABORS INDUSTRIES, INC.; NABORS DRILLING TECHNOLOGIES USA, INC.;
BRETT SCHELLENBERG, Individually and as Vice Principal and Area Manager for
NABORS INDUSTRIES, INC., and H&E EQUIPMENT SERVICES, INC.

For:
William Tinning-NEW
La\A/ Office of William J. Tinning
1013 Biuff Drive
Portland. TX 78374

Received by Kim Tindall & Associates on the 20th day of May, 2020 at 1:11 pm to be served on American Zurich Insurance
Company by serving its Registered Agent, Corporation Service Company, 211 E. 7th St., Ste 620, Austin, Travis
County, TX 78701.

I, Erin Cuppett, being duly sworn, depose and say that on the 20th day of May, 2020 at 2:25 pm, I:
delivered to the REGISTERED AGENT by delivering a true copy of the Citation, PlaintifTs Seventh Amended Petition, and
Jury Demand with the date of delivery endorsed thereon by me, to John Spidel, Corporation Service Company as the
designated agent to accept service of process at the address of 211 E. 7th St., Ste 620, Austin, Travis County, TX 78701 on
behalf of American Zurich Insurance Company and informed said person of the contents therein.

I certify that I am over the age of 18, have no Interest in the above action, and am a certified process server, in good standing, in
the judicial circuit In which the foregoing occurred. The facts in this affidavit are within my personal knowledge and true and
correct.




                                                                                                        Erin Cup|5ett
Subscribed and sworn to before me on the 20th                                                           PSC-13G^Exp. 12/31/2021
da^f May, 2020 by the affiant who is personally
                                                                                                        Kim Tindall & Associates
                                                                                                       16414 San Pedro
                                                                                                       Ste. 900
JOTARY PUBLIC
                                                                                                       San Antonio, TX 78232
                         NICOLE M.HYBNER                                                               (210) 697-3400
                       My Notary ID # 129086987
                        Expires August 9,2020                                                          Our Job Serial Number: KTA-2020000916


             DOC.52                        Copyright© 1992-2020 Database Services, Inc - Process Servers Toolbox VS.Ip
 Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD Page 162 of 192Filed 6/9/2020 2:05 PM
                                                                                    R. David Guerrero
                                                                                          District Clerk
                                                                               Jim Wells County, Texas
                                                                                   Emily Viera, Deputy




         140.00




DOC. 53
              Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD Page 163 of 192
                                                        AFFIDAVIT OF SERVICE


state of Texas                                                  County of Jim Wells                                        79th Judicial District Court

Case Number: 20-02-60191-CV

Plaintiff:
MELBA M. REVILLA, INDIVIDUALLY AND AS REPRESENTATWE OF THE THE
ESTATE OF JOSE LUIS REVILLA; ANDREA CELESTE GARCIA; JOSE L, REVILLA,
JR„
vs.


Defendant;
NABORS INDUSTRIES, INC.; NABORS DRILLING TECHNOLOGIES USA, INC.;
BRETT SCHELLENBERG, Individually and as Vice Principal and Area Manager for
NABORS INDUSTRIES, INC., and H&E EQUIPMENT SERVICES, INC.

For:
William Tinning-NEW
Law Office of William J. Tinning
1013 Bluff Drive
Portland, TX 78374

Received by Kim Tindall & Associates on the 20th day of May, 2020 at 1:18 pm to be served on Sedgewick Claims
Management Service, Inc. by serving its Registered Agent, by serving Commissioner of Insurance, 333 Guadalupe St,
Austin, Travis County, TX 78701.

I, Erin Guppett, being duly sworn, depose and say that on the 20th day of May, 2020 at 2:15 pm, I:
served the TEXAS DEPARTMENT OF INSURANCE by delivering a true copy of the Two Copies of Citation, PlaintifTs
Seventh Amended Petition, and Jury Demand with the date of delivery endorsed thereon by me, to: James Kelly at 333
Guadalupe St, Austin, Travis County, TX 78701, as the designated agent for the Texas Department of Insurance to accept
service of process on behalf of Sedgewick Claims Management Service, Inc.. An administrative fee of $50.00 was also
tendered.



I certify that I am over the age of 18, have no interest in the above action, and am a certified process server, in good standing, in
the judicial circuit In which the foregoing occurred. The facts in this affidavit are within my personal knowledge and true and
correct.




                                                                                                         Erin Cuppe6-^
Subscribed and sworn to before me on the 20th                                                            PSC-13350, Exp. 12/31/2021
day^f Ma^O^ by the^affiant who is personally
                                                                                                         Kim Tindall & Associates
                                                                                                         16414 San Pedro
                                                                                                         Ste. 900
   TARY PUBLIC
                                                                                                         San Antonio, TX 78232
                         M, HYBNER                                                                      (210)697-3400
                My Notary 10 ^129065087
                        Auiuel 9,2020                                                                    Our Job Serial Number: KTA-2020000917


             DOC. 53                      Copyright © 1992-2020 Database Services, Inc. - Process Server's Toolbox V8.1p
 Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD Page 164 of 192




DOC. 54
  Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD Page 165 of 192Filed 6/1/2020 3:21 PM
                                                                                      R. David Guerrero
                                                                                            District Clerk
                                                                                 Jim Wells County, Texas
                                                                                     Emily Viera, Deputy


                                CAUSE NO. 20-02-60191-CV

MELBA M. REVILLA, INDIVIDUALLY            §   IN THE DISTRICT COURT
AND AS REPRESENTATIVE OF THE              §
THE ESTATE OF JOSE LUIS REVILLA;          §
ANDREA CELESTE GARCIA;                    §
JOSE L. REVILLA, JR.,    Plaintiffs       §
                                          §
VS.                                       §   79TH JUDICIAL DISTRICT
                                          §
NABORS INDUSTRIES, INC.;                  §
                                          §
NABORS DRILLING TECHNOLOGIES              §
USA, INC.;                                §
                                          §
BRETT SCHELLENBERG, Individually          §
and as Vice Principal and Area Manager    §
for NABORS INDUSTRIES, INC.,              §
                                          §
NABORS DRILLING, USA, INC.,               §
                                          §
H&E EQUIPMENT SERVICES, INC.,             §
                                          §
JLG INDUSTRIES, INC.;                     §
                                          §
AMERICAN ZURICH INSURANCE                 §
COMPANY; and,                             §
                                          §
SEDGWICK CLAIMS MANAGEMENT                §
SERVICES, INC.,                           §
                                          §
JLG MANUFACTURING, LLC,                   §
                             Defendants   §   JIM WELLS COUNTY, TEXAS


        PLAINTIFFS’ EIGHTH AMENDED PETITION WITH REQUESTS FOR
                             DISCLOSURES


TO THE HONORABLE JUDGE OF SAID COURT:

       NOW COME, MELBA M. REVILLA (xxx-xx-x425), Individually and as Representative

of the Estate of JOSE LUIS REVILLA; ANDREA CELESTE GARCIA (xxx-xx-x333); and,

JOSE L. REVILLA, JR. (xxx-xx-x030) (sometimes hereinafter referred to as Plaintiffs),



                                                                           Page 1 of 12

DOC. 57
  Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD Page 166 of 192




complaining of NABORS INDUSTRIES, INC. (sometimes hereinafter referred to as Defendant

NABORS INDUSTRIES); NABORS DRILLING TECHNOLOGIES USA, INC., (sometimes

hereinafter referred to as Defendant NABORS DRILLING TECHNOLOGIES); BRETT

SCHELLENBERG, Individually and as Vice Principal and Area Manager for NABORS

INDUSTRIES, INC. (sometimes hereinafter referred to as Defendant SCHELLENBERG);

NABORS DRILLING, USA, INC. (sometimes hereinafter referred to as Defendant NABORS

DRILLING, USA); H&E EQUIPMENT SERVICES, INC. (sometimes hereinafter referred to as

Defendant H&E); JLG INDUSTRIES, INC., JLG MANUFACTURING, LLC (sometimes

hereinafter referred to as JLG Defendants); AMERICAN ZURICH INSURANCE COMPANY

(sometimes hereinafter referred to as Defendant ZURICH); and, SEDGWICK CLAIMS

MANAGEMENT SERVICES, INC. (sometimes hereinafter referred to as Defendant

SEDGWICK CLAIMS), and for cause of action would respectfully show unto this Honorable

Court as follows:

                                        I. DISCOVERY

       Pursuant to Texas Rule of Civil Procedure 190.1, this case is to be governed by the

provisions of Texas Rule of Civil Procedure 190.4 as discovery is intended to be conducted

under Level 3 of Rule 190.1 of the Texas Rules of Civil Procedure.

                                         II. PARTIES

       Plaintiff MELBA M. REVILLA brings this suit Individually and as Representative of the

Estate of JOSE LUIS REVILLA, deceased.

       Plaintiffs ANDREA CELESTE REVILLA and JOSE L. REVILLA, JR. bring this suit

individually.




                                                                                      Page 2 of 12

DOC. 57
   Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD Page 167 of 192




        Defendant NABORS INDUSTRIES, INC. is a corporation licensed to and doing business in

the State of Texas which has been served and has answered and appeared herein by and through its

attorney of record Thomas J. Smith, GALLOWAY, JOHNSON, TOMPKINS, BURR & SMITH.

        Defendant NABORS DRILLING TECHNOLOGIES, USA, INC. is a corporation licensed

to and doing business in the State of Texas which has been served and has answered and appeared herein

by and through its attorney of record Thomas J. Smith, GALLOWAY, JOHNSON, TOMPKINS,

BURR & SMITH.

        Defendant BRETT SCHELLENBERG is an individual who has been served and has

answered and appeared herein by and through its attorney of record Thomas J. Smith, GALLOWAY,

JOHNSON, TOMPKINS, BURR & SMITH.

        Defendant H&E EQUIPMENT SERVICES, INC. is a corporation licensed to and doing

business in the State of Texas which has been served and has answered and appeared herein by and

through its attorney of record Barbara J. Barron, MEHAFFY WEBER P.C.

        Defendant NABORS DRILLING USA, INC. is a corporation licensed to and doing business

in the State of Texas which has been served by serving its registered agent for service CT Corporation

System, 1999 Bryan St., Ste. 900, Dallas, Texas 75201.

        Defendant JLG INDUSTRIES, INC. is a corporation license to and doing business in the

State of Texas which has been served and has answered and appeared herein by and through its

attorney of record, Kyle M. Rowley, 909 Fannin Street, Suite 2500, Houston, Texas 77010.

        Defendant AMERICAN ZURICH INSURANCE COMPANY is an insurance company

licensed to and doing business in the State of Texas, and is in the process of being served with

citation.




                                                                                            Page 3 of 12

DOC. 57
  Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD Page 168 of 192




       Defendant SEDGWICK CLAIMS MANAGEMENT SERVICE, INC. is an insurance

company licensed to and doing business in the State of Texas which has been served with

citation, but no appearance has been made.

       Defendant JLG MANUFACTURING, LLC is a corporation doing business in the State

of Texas but does not have a registered agent in the State of Texas and; therefore, can be served

by serving the Texas Secretary of State. at the following address: Citations Unit, Texas

Secretary of State, James E. Rudder Building, 1019 Brazos, Room 220, Austin, Texas

78701. The Secretary of State can serve Defendant JLG MANUFACTURING, LLC by

serving its President FRANK NERENHAUSEN, at 1 JLG Drive, McConnellsburg,

PA 17233. CITATION IS HEREBY REQUESTED.

       All parties are Texas Citizens.

                                           III. VENUE

       Pursuant to T.R.C.P. 15.002(a)(1) venue is proper and sustainable in Jim Wells County,

Texas since all or part of the acts or omissions giving rise to this cause of action occurred in Jim

Wells County, Texas.

                    IV. FACTS, CAUSES OF ACTION, AND DAMAGES

       On or about January 27, 2020, when in the course and scope of his employment for

Defendant NABORS DRILLING TECHNOLOGIES, Mr. Revilla was sent by himself to retrieve

pipe with a forklift which was rented to Defendant NABORS DRILLING TECHNOLOGIES

and/or NABORS DRILLING USA, which company was under the supervision and control of

NABORS INDUSTRIES. The forklift was put in the line and stream of commerce by Defendant

H&E.




                                                                                         Page 4 of 12

DOC. 57
  Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD Page 169 of 192




         Mr. Revilla was pinned, suffered excruciating conscious pain and suffering before his

ultimate death as a result of the negligence and defects described more particular herein.

Defendant Employer NABORS DRILLING TECHNOLOGIES was grossly negligent because

Mr. Revilla was sent alone to do a job which requires a spotter or flagger. Although he was

licensed and certified, he had to leave the crane to set up the forklift for proper lift of the pipe.

Had there been two people present, this accident would not have happened, since the brake could

have been set and the forklift would have been immovable. That failure was negligence and

gross negligence on the part of employer NABORS DRILLING TECHNOLOGIES and parent

NABORS INDUSTRIES, and NABORS DRILLING USA, which was grossly negligent in

allowing this to happen since the previous rules and regulations applicable to them required that

two people be present; the forklift and instructions provided to Mr. Revilla to use were improper,

inadequate, unsafe and defective equipment for this use.

         Defendant H&E is the rental company which provided the forklift without placing a

sensor to detect the presence of an operator which would likewise have required two persons to

be present and would have prevented this accident. There were no instructions not to use for this

attempted use. The aforementioned amounts to a defect by any company which placed the

forklift in the stream of commerce and also amounts to negligence. In the alternative, the

accident in question, in combination or separate from the negligence and gross negligence of the

NABORS Defendants, H&E is in the business of placing such equipment in the stream of

commerce and is therefore liable not only for simple and gross negligence but also under

products liability, pursuant to §402A and402B of the restatement (2d) of torts as accepted in

Texas.




                                                                                          Page 5 of 12

DOC. 57
  Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD Page 170 of 192




       Defendant SCHELLENBERG is a vice principal and area manager for Defendant

NABORS INDUSTRIES and/or NABORS DRILLING USA. NABORS INDUSTRIES is a

parent company of the employing defendant NABORS DRILLING TECHNOLOGIES.

Defendant SCHELLENBER was on the scene and reported to the sheriff's department that Mr.

Revilla was found hit by a forklift and in fact then participated, condoned, and if not, originated

the lie that Mr. Revilla had suffered a heart attack on the job. Defendant SCHELLENBERG

allowed this misrepresentation and lie to go public, to become public, and never retracted. In

addition, he failed in his supervisory jobs to see to it that Defendant NABORS DRILLING

TECHNOLOGIES was using the safety rule required two man team to perform the attempted

task assigned to Mr. Revilla, and failed to see that periodic maintenance was done so that the

brake was effective on the forklift in question, and further failed to see to it that proper

equipment was provided and used to move pipe, which a forklift is not designed to do for this

operation, and without the proper attachments. There, in fact, was no correct such piece of

equipment in the yard whatsoever; which was readily visible to any supervisor in the position of

Defendant SCHELLENBERG for doing this attempted job. This is an intentional and grossly

negligent level of conduct on the part of all NABORS Defendants, and is further evidence of the

intentional infliction of emotional distress and the Section 451 of the Labor Code violations of

Defendant SCHELLENBERG personally in the course and scope of his supervisory and vice

principal duties for the NABORS Defendants.

       Defendant H&E was negligent of failing to monitor NABORS to see to is that

maintenance and proper operating standards were maintained on the forklift.

       This act action is brought pursuant to both the survival and wrongful death statute as well

as the common law in the State of Texas. The Plaintiffs in this cause of action are the surviving



                                                                                        Page 6 of 12

DOC. 57
  Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD Page 171 of 192




wife and children and all heirs of the body of the late Jose Luis Revilla who was in the course

and scope of his employment for a worker comp subscriber at the time of this action.

       In addition to the above, the NABORS defendants deliberately misrepresented and lied

about the cause and source of the late Mr. Revilla’s death and said publicly that it was due to

natural causes and that he had had a heart attack when in fact they knew from the outset that he

was pinned and crushed by the aforementioned acts or omissions in amounting to negligence,

and negligence per se. This was done specifically to prevent Plaintiffs from being able to use the

protections, provisions, and benefits on the workers compensation in the State of Texas and,

therefore, was and is the direct attempt to discriminate against them for having the right to

exercise under that act, which is a violation of Section 451 of the Labor Code. This was directly

harmful to the family to the deepest degree because Defendant NABORS DRILLING

TECHNOLOGIES, NABORS INDUSTRIES and NABORS DRILLING USA knew the true

nature of the acts or omissions giving rise to the death of the late Mr. Revilla, and rumors were

rampant all over Alice Texas that Mr. Revilla had in fact died as a result of a stroke. The last

ones to be informed of the truth of this were the Plaintiffs during the commencement of the

rosary for their late husband and father with a full church of friends, relatives, and mourners

already present.   The effect of this discrimination could not have been more dramatic or

damaging. This also amounts to intention infliction of emotional distress to the family.

       All NABORS entities were negligent by the use of the pipe racks which were in use at

the time and place in question which had multiple defects, including the failure to have a stop put

in just short of at the end of the pipe rack on both pipe racks to create a “safe space” and failing

to have a separation stop behind it, to keep the remaining pipe separated from those intended to

be loaded. The accident happened in part because once a pipe is moved the mountain of pipe



                                                                                           Page 7 of 12

DOC. 57
  Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD Page 172 of 192




behind it is foreseeably disrupted, and rolls unimpeded towards the operator, in this case the late

Mr. Revilla. This alone, or in combination with the acts omissions and/or defects of Defendants

and the rentor, and manufacturer, proximately caused or producingly caused the accident and

death in question.

       Defendant H&E knew about the misrepresentations by NABORS that Mr. Revilla’s death

was due to a heart attack, and they did nothing to correct it. This was done specifically to

prevent Plaintiffs from being able to use the protections, provisions, and benefits on the Workers

Compensation Act in the State of Texas, more specifically, Chapters 417 and Chapter 451, and,

therefore, was and is the direct attempt to discriminate against them for having the right to

exercise under that act, which is a violation of Section 451 of the Texas Labor Code. This cause

of action therefore arises under the Worker’s Compensation Act in the State of Texas.

       Defendants SEDGWICK CLAIMS and ZURICH, the servicing agent and work comp

carrier, respectively, knew there was a compensable work comp claim which, and went along

with the misrepresentations that Mr. Revilla’s death was due to a heart attack, and they deprived

the clients from making a work comp claim. They made one payment and discontinued making

payments which is further discrimination under Chapter 451 of the Texas Labor Code. In fact,

on May 11, 2020, they admitted they had in fact neglected to make compensation payments to

her.

       JLG Defendants knowingly sold the forklift to H&E to be used by Nabors, and the

employer, in Texas, out of their Corpus Christi office, of H&E, for use and rental in Texas.

       JLG Defendants advertises in Texas, sell products in Texas, and have intentional contacts

in Texas, and do business in Texas.




                                                                                        Page 8 of 12

DOC. 57
  Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD Page 173 of 192




       Defendants H&E and JLG were negligent and guilty of product defects by having a

forklift which did not have a seat sensor so that the forklift would immediately cut off and stop

operation if the presence of an operator was detected to be absent. In addition, the unlabeled and

improperly labeled indications for what gear the forklift was in did not sufficiently apprise a

normal operator such as Mr. Revilla, who is certified. In addition, the forklift had no alarm

indicating when it was about to move forward. In addition, the forklift could be placed in the

neutral and in gear position and the appearance of a neutral position whereby the operator could

deduce that it was safe to make a quick check, as Mr. Revilla did at the pipe rack, and the

forklift, because of this defect, could still do - jump into gear. This was particularly exemplified

at the inspection of April 9, 2020, on the same forklift, with another certified operator, when it

jumped forward, even when in third gear.

       All of the above, singularly or in combination, brought about the tragic preventable

accident to Mr. Revilla, who was himself a certified operator, which crushed him, pinned him

and killed him In addition, if NABORS had had the ongoing requirement to have a second

person as a flagger or for a spotter present, this accident does not happen.

       Defendants NABORS INDUSTRIES and NABORS DRILLING USA were in control of

NABORS DRILLING TECHNOLOGIES and made the decisions complained of herein.

       Plaintiffs separately seek all actual damages permitted by Chapter 451 of the act against

NABORS DRILLING TECHNOLOGIES, NABORS INDUSTSRIES, INC. for this blatant

misrepresentation and lie about the circumstances of Mr. Revilla’s death.

       The aforementioned conduct by each/all defendants amounts to a violation of Rule 402A

and 402B as adopted in Texas otherwise known as a products liability defect in manufacture,

marketing, or design which producingly caused the damages complained of here in.



                                                                                         Page 9 of 12

DOC. 57
  Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD Page 174 of 192




       Separately, the same acts omissions and conduct by each or all of the defendants H&E,

JLG, singularly or in combination amount to negligence and gross negligence and negligence per

se which proximately caused the injuries and damages complained to the late Mr. Revilla, and

his estate is entitled to recover for his conscious pain and suffering. This case is also brought

pursuant to the Texas wrongful-death and survival statutes and each surviving family member

and plaintiff is entitled to recover their fullest damages for the death of the late Mr. Revilla, their

late father and husband for the actions omissions negligence and defects complained of herein.

       Plaintiff MELBA M. REVILLA is the late Mr. Revilla’s widow, and mother to their

surviving children, ANDREA CELESTE GARCIA and JOSE L. REVILLA, JR., who are all

heirs to his body.

       All damages are in excess of this Court’s minimum jurisdictional requirements.

       Pursuant to TRCP 47(5) Plaintiffs seek monetary relief over $1,000,000.00, for all their

actual and punitive damages as well as legal interest at the legal rate, both pre and post judgment.

  V. REQUEST FOR DISCLOSURE TO DEFENDANT JLG MANUFACTURING, LLC

       Under Texas Rules of Civil Procedure 194, Plaintiffs request that Defendant JLG

MANUFACTURING, LLC disclose, within 50 days of the service of this request, the

information or material described in Rule 194.2(a)-(l).

                                    VI. DEMAND FOR JURY

       Plaintiffs demand a jury trial and have tendered the appropriate fee.

                                           VII. PRAYER

       WHEREFORE, PREMISES CONSIDERED, Plaintiffs pray: (1) that Defendants be cited

to appear and answer herein; (2) that upon jury trial in this honorable court they have retrieve all




                                                                                          Page 10 of 12

DOC. 57
  Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD Page 175 of 192




of their actual damages, punitive damages, statutory damages and attorney fees; and, (3) for such

other and further relief at law and equity for which Plaintiffs may be justly entitled.

                                             Respectfully submitted,

                                             LAW OFFICE OF WILLIAM J. TINNING, P.C.
                                             1013 Bluff Drive
                                             Portland, Texas 78374
                                             Telephone:     (361) 643-9200
                                             Facsimile:     (361) 643-9600
                                             Email: btinning@tinninglaw.com

                                       By:    ______________________________
                                              State Bar No. 20060500
                                              LEAD ATTORNEY FOR PLAINTIFFS


CO-COUNSEL:
J. Michael Guerra
State Bar No. 08581310
LAW OFFICE OF J. MICHAEL GUERRA
P.O. Box 1968
Alice, Texas 78333
Telephone: 1(361)668-7344
Facsimile: 1(888)760-6961
Email: jmguerra67@yahoo.com

LOCAL COUNSEL:
Charles Barrera
The Law Office of Charles L. Barrera
700 E. Second St.
Alice, Texas 78332
Telephone: 361.664.2153
Facsimile:361.664.2155
Email: barreralawfirm@aol.com




                                                                                          Page 11 of 12

DOC. 57
  Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD Page 176 of 192




                                 CERTIFICATE OF SERVICE

       I hereby certify that the above and foregoing document was served in compliance with

Rule 21a of the Texas Rules of Civil Procedure, on all known counsel of record as indicated

below, on this the 1st day of June, 2020, to-wit:

Via Email: tsmith@gallowaylawfirm.com
Thomas J. Smith
Via Email: khartmann@gallowaylawfirm.com
Kelly C. Hartmann
GALLOWAY, JOHNSON, TOMPKINS, BURR & SMITH
1301 McKinney, Suite 1400
Houston, Texas 77010

Via Email: barbarabarron@mehaffyweber.com
Barbara J. Barron
Via Email: WadeCarpenter@mehaffyweber.com
Wade Carpenter
MEHAFFYWEBER, P.C.
P.O. Box 16
Beaumont, Texas 77704

Via Email: krowley@sheehyware.com
Mr. Kyle M. Rowley
SHEEHY,WARE &PAPPAS, P.C.
909 Fannin Street, Suite 2500
Houston, Texas 77010




                                                    _______________________________
                                                    William J. Tinning




                                                                                    Page 12 of 12

DOC. 57
                                                                            Filed 6/4/2020 11:07 AM
                                                                                R. David Guerrero
Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD Page 177 of   192
                                                                          Jim Wells County, Texas
                                                                                      District Clerk
                                                                               Emily Viera, Deputy




DOC. 59
Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD
                                                      FILEDPage   178 1:08
                                                             6/8/2020 of 192PM
                                                             R. David Guerrero
                                                                  District Clerk
                                                       Jim Wells County, Texas
                                                      Patricia Martinez, Deputy




DOC. 62
Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD Page 179 of 192




                 6/8/2020




DOC. 62
Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD Page 180 of 192




DOC. 65
Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD Page 181 of 192




DOC. 65
Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD Page 182 of 192




DOC. 65
Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD Page 183 of 192




DOC. 65
Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD Page 184 of 192




DOC. 65
Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD Page 185 of 192




DOC. 65
Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD Page 186 of 192




DOC. 65
           Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD Page 187 of 192

                Texas Department
TDI             of Insurance
PC Box 149104 Austin, TX 78714 I 1-800-578-4677 I tdi.texas.gov




       June 3, 2020
                                                                        E-FILED6/22/2020 11:42 AM
       William J. Tinning
       Law Office of William J. Tinning, PC
       1013 Bluff Drive
       Portland, Texas 78374

       Re: Cause No. 20-02-60191 -Cv; styled Melba M. Revilla, Individually and as
           Representative of the Estate of Jose Luis Revilla, Andrea Celeste Garcia and Jose L.
           Re villa, Jr. vs. Nab ors Industries, Inc., Nabors Drilling Technologies USA, Inc., Brett
           Schellenberg, Individually and as Vice Principal and Area Manager for Nabors
           Industries, Inc., Nabors Drilling, USA, Inc., H&E Equipment Services, Inc., JLG
           Industries, Inc., American Zurich Insurance Company and Sedgwick Claims
           Management Services, Inc.; in the 79th Judicial District Court, Jim Wells County, Texas

       Dear Sir/Madam:

       On May 20, 2020, the enclosed documents were received in the office of the
       Commissioner of Insurance for service of process. The documents received are being
       returned to your office for the reasons indicated below.

       Sedgwick Claims Management Services’ mailing address must be indicated on the
       citation. Please refer to the Texas Administrative Code, Title 28, Chapter 7, Rule
       §7.1414.

       Since the serve fee has been received, another payment is not required.

       Please let me know if you have any questions or need additional information.

       Sincerely,

        iLL4L    ?1.’—’
       Tish Wilhelm
       Program Specialist

       Enclosures

       c: Jim Wells County District Clerk
          E-filed




        DOC. 67
Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD Page 188 of 192
                                                                         Filed 6/23/2020 9:40 AM
                                                                             R. David Guerrero
                                                                                   District Clerk
                                                                       Jim Wells County, Texas
                                                                            Emily Viera, Deputy




       153.25




DOC. 68
              Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD Page 189 of 192
                                                     AFFIDAVIT OF SERVICE


state of Texas                                              County of Jim Wells                                       79th Judicial District Court


Case Number: 20-02-60191-CV

Plaintiff:
MELBA M. REVILLA, INDIVIDUALLY AND AS REPRESENTATIVE OF THE THE
ESTATE OF JOSE LUIS REVILLA; ANDREA CELESTE GARCIA; JOSE L, REVILLA,
JRm
vs.

Defendant:
NABORS INDUSTRIES, INC.; NABORS DRILLING TECHNOLOGIES USA, INC.;
BRETT SCHELLENBERG, Individually and as Vice Principal and Area Manager for
NABORS INDUSTRIES, INC., and H&E EQUIPMENT SERVICES, INC.

For:
William Tinning-NEW
Law Office of William J. Tinning
1013 Bluff Drive
Portland, TX 78374

Received by Kim Tindall & Associates on the 11 th day of June, 2020 at 11:11 am to be served on JLG Manufacturing, LLC by
serving its President Frank Nerenhausen through the Secretary of State, 1019 Brazos St, Austin, Travis County, TX
78701.


I, Erin Cuppett, being duly sworn, depose and say that on the 11th day of June, 2020 at 2:55 pm, I:

served the SECRETARY OF STATE by delivering a true copy of the Two Copies of Citation, PlaintifTs Eighth Amended
Petition with Requests for Disclosures, and Jury Demand with the date of service endorsed thereon by me, to: Michelle
Robinson at 1019 Brazos St, Austin, Travis County, TX 78701, as the designated agent for the Texas Secretary of State to
accept service of process on behalf of JLG Manufacturing, LLC by serving its President Frank Nerenhausen, An
administrative fee of $55.00 was also tendered.


I certify that I am over the age of 18, have no interest in the above action, and am a certified process server, in good standing, in
the judicial circuit in which the foregoing occurred. The facts in this affidavit are within my personal knowledge and true and
correct.




                                                                                                    Erin Cu
Subscribed and sworn to before me on the 11th                                                       PSC-133^          2 31 202J
day of June, 2020 by the ^ffiant who is personalty
knc«9n \A nfe.                                                                                      Kim Tindall & Associates
                                                                                                    16414 San Pedro
                                                                                                    Ste. 900
      TARY PUBLIC
                                                                                                    San Antonio, TX 78232
                                                                                                    (210) 697-3400
                     NICOLE     HYBNER
                                                                                                    Our Job Serial Number: KTA-2020001062
                    Expires August

             DOC. 68                       yright© 1992-2020 Database Services, Inc.•Process Server's Toolbox VS.1p
  Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD Page 190 of 192




                                   CAUSE NO. 20-02-60191-CV

MELBA M. REVILLA, INDIVIDUALLY              §    IN THE DISTRICT COURT
AND AS REPRESENTATIVE OF THE                §
THE ESTATE OF JOSE LUIS REVILLA;            §
ANDREA CELESTE GARCIA;                      §
JOSE L. REVILLA, JR.,    Plaintiffs         §
                                            §
VS.                                         §    79TH JUDICIAL DISTRICT
                                            §
NABORS INDUSTRIES, INC.;                    §
                                            §
NABORS DRILLING TECHNOLOGIES                §
USA, INC.;                                  §
                                            §
BRETT SCHELLENBERG, Individually            §
and as Vice Principal and Area Manager      §
for NABORS INDUSTRIES, INC.,                §
                                            §
NABORS DRILLING, USA, INC.,                 §
                                            §
H&E EQUIPMENT SERVICES, INC.,               §
                                            §
JLG INDUSTRIES, INC.;                       §
                                            §
AMERICAN ZURICH INSURANCE                   §
COMPANY; and,                               §
                                            §
SEDGWICK CLAIMS MANAGEMENT                  §
SERVICES, INC.,                             §
                                            §
JLG MANUFACTURING, LLC,                     §
                              Defendants    §    JIM WELLS COUNTY, TEXAS


PLAINTIFFS’ NOTICE OF NONSUIT AS TO DEFENDANTS NABORS INDUSTRIES,
INC.; NABORS DRILLING TECHNOLOGIES USA, INC.; BRETT SCHELLENBERG
                AND NABORS DRILLING, USA, INC., ONLY


       NOW COME Plaintiffs and files this their NOTICE OF NONSUIT AS TO

DEFENDANTS NABORS INDUSTRIES, INC.; NABORS DRILLING TECHNOLOGIES

USA, INC.; BRETT SCHELLENBERG; AND, NABORS DRILLING, USA, INC., ONLY,

pursuant to Tex. R. Civ. P. 162.


                                                                           Page 1 of 3



DOC. 78
  Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD Page 191 of 192




       This Notice becomes effective immediately upon filing with the Court and requires no

intervention by the Court. In accordance with Tex. R. Civ. P. 162 providing for voluntary non-

suits, the clerk shall enter this non-suit into the minutes of the Court.

       All claims against the remaining Defendants, H&E EQUIPMENT SERVICES, INC.;

JLG INDUSTRIES, INC.;             JLG MANUFACTURING, LLC;                   AMERICAN ZURICH

INSURANCE COMPANY; and, SEDGWICK CLAIMS MANAGEMENT SERVICES, INC.

shall remain on file.

                                              Respectfully submitted,

                                              LAW OFFICE OF WILLIAM J. TINNING, P.C.
                                              1013 Bluff Drive
                                              Portland, Texas 78374
                                              Telephone:     (361) 643-9200
                                              Facsimile:     (361) 643-9600
                                              Email: btinning@tinninglaw.com

                                       By:     ______________________________
                                               State Bar No. 20060500
                                               LEAD ATTORNEY FOR PLAINTIFFS

CO-COUNSEL:
J. Michael Guerra
State Bar No. 08581310
LAW OFFICE OF J. MICHAEL GUERRA
P.O. Box 1968
Alice, Texas 78333
Telephone: 1(361)668-7344
Facsimile: 1(888)760-6961
Email: jmguerra67@yahoo.com

LOCAL COUNSEL:
Charles Barrera
The Law Office of Charles L. Barrera
700 E. Second St.
Alice, Texas 78332
Telephone: 361.664.2153
Facsimile:361.664.2155
Email: barreralawfirm@aol.com


                                                                                     Page 2 of 3



DOC. 78
  Case 2:20-cv-00194 Document 1-1 Filed on 07/28/20 in TXSD Page 192 of 192




                                 CERTIFICATE OF SERVICE

       I hereby certify that the above and foregoing document was served in compliance with

Rule 21a of the Texas Rules of Civil Procedure, on all known counsel of record as indicated

below, on this the 24th day of July, 2020, to-wit:

Via Email: barbarabarron@mehaffyweber.com
Barbara J. Barron
Via Email: WadeCarpenter@mehaffyweber.com
Wade Carpenter
MEHAFFYWEBER, P.C.
P.O. Box 16
Beaumont, Texas 77704

Via Email: krowley@sheehyware.com
Mr. Kyle M. Rowley
SHEEHY,WARE &PAPPAS, P.C.
909 Fannin Street, Suite 2500
Houston, Texas 77010


                                                     _______________________________
                                                     William J. Tinning




                                                                                       Page 3 of 3



DOC. 78
